Exhibit 10.1
 
 
 
 
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of August 3, 2012
 
among
 
B/E AEROSPACE, INC.,
 
CERTAIN LENDERS,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
ROYAL BANK OF CANADA,
SUNTRUST BANK,
UBS SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC,
as Syndication Agents,
 
and
 
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
THE ROYAL BANK OF SCOTLAND PLC
and
TD BANK, N.A.,
as Documentation Agents
_____________________________
 
J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC, RBC CAPITAL MARKETS,
RBS SECURITIES INC., SUNTRUST ROBINSON HUMPHREY, INC.,
UBS SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers,
 
and
 
J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
RBC CAPITAL MARKETS, SUNTRUST ROBINSON HUMPHREY, INC.,
UBS SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners



 
 

--------------------------------------------------------------------------------

 
 

   
TABLE OF CONTENTS
               
Page
       
ARTICLE I
     
DEFINITIONS
   
Section 1.1
 
Defined Terms
1
Section 1.2
 
Other Definitional Provisions
30
     
ARTICLE II
     
AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS
   
Section 2.1
 
Revolving Credit Commitments
30
Section 2.2
 
Proceeds of Revolving Credit Loans
31
Section 2.3
 
Issuance of Letters of Credit
31
Section 2.4
 
Participating Interests
32
Section 2.5
 
Procedure for Opening Letters of Credit
32
Section 2.6
 
Payments in Respect of Letters of Credit
32
Section 2.7
 
Swing Line Commitment
33
Section 2.8
 
Participations
34
     
ARTICLE III
     
AMOUNT AND TERMS OF INCREMENTAL LOANS
   
Section 3.1
 
Requests for Incremental Loans
34
Section 3.2
 
Ranking and Other Provisions
35
Section 3.3
 
Notices; Lender Elections
35
Section 3.4
 
Incremental Facility Amendment
36
Section 3.5
 
Effective Date and Allocations
36
Section 3.6
 
Conditions to Effectiveness of Increase
36
Section 3.7
 
Effect of Incremental Facility Amendment
37
Section 3.8
 
Revolving Credit Commitment Increases
37
Section 3.9
 
Conflicting Provisions
38
     
ARTICLE IV
     
RESERVED
       
ARTICLE V
     
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
   
Section 5.1
 
Procedure for Borrowing by the Company
38
Section 5.2
 
Repayment of Loans; Evidence of Debt
38
Section 5.3
 
Conversion and Continuation Options
39
Section 5.4
 
Changes of Commitment Amounts
40
Section 5.5
 
Optional Prepayments
40
Section 5.6
 
Mandatory Prepayments.
41
Section 5.7
 
Interest Rates and Payment Dates
42
Section 5.8
 
Computation of Interest and Fees
42
Section 5.9
 
Commitment Fees.
43

 
 
- i -

--------------------------------------------------------------------------------

 
 

   
Table of Contents (cont.)
                Page        
Section 5.10
 
Certain Fees
43
Section 5.11
 
Letter of Credit Fees
43
Section 5.12
 
Letter of Credit Reserves
44
Section 5.13
 
Further Assurances
45
Section 5.14
 
Obligations Absolute
45
Section 5.15
 
Assignments
45
Section 5.16
 
Participations
45
Section 5.17
 
Inability to Determine Interest Rate for Eurodollar Loans
46
Section 5.18
 
Pro Rata Treatment and Payments
46
Section 5.19
 
Illegality
47
Section 5.20
 
Requirements of Law
47
Section 5.21
 
Indemnity
49
Section 5.22
 
Replacement of Lenders
49
Section 5.23
 
Taxes.
50
Section 5.24
 
Defaulting Lenders
52
     
ARTICLE VI
     
REPRESENTATIONS AND WARRANTIES
   
Section 6.1
 
Corporate Existence; Compliance with Law
54
Section 6.2
 
Corporate Power; Authorization
54
Section 6.3
 
Enforceable Obligations
54
Section 6.4
 
No Conflict With Law or Contractual Obligations
55
Section 6.5
 
No Material Litigation
55
Section 6.6
 
Investment Company Act
55
Section 6.7
 
Federal Reserve Regulations
55
Section 6.8
 
No Default
55
Section 6.9
 
Taxes
55
Section 6.10
 
Subsidiaries
56
Section 6.11
 
Ownership of Property; Liens
56
Section 6.12
 
ERISA
56
Section 6.13
 
Environmental Matters.
56
Section 6.14
 
Accuracy and Completeness of Financial Statements.
57
Section 6.15
 
Absence of Undisclosed Liabilities
57
Section 6.16
 
No Material Adverse Change
57
Section 6.17
 
Solvency
57
Section 6.18
 
Intellectual Property
57
Section 6.19
 
Creation and Perfection of Security Interests.
58
Section 6.20
 
Accuracy and Completeness of Disclosure
58
Section 6.21
 
Qualified Domestic Assets
59
Section 6.22
 
OFAC
59
Section 6.23
 
Patriot Act
59
Section 6.24
 
FCPA
59
     
ARTICLE VII
     
CONDITIONS PRECEDENT
   
Section 7.1
 
Conditions to Restatement Effective Date
59
Section 7.2
 
Conditions to All Loans and Letters of Credit
62
Section 7.3
 
Effectiveness of Amendment and Restatement
62
Section 7.4
 
Acknowledgement and Affirmation of Security Interests
62

 
 
- ii -

--------------------------------------------------------------------------------

 
 

   
Table of Contents (cont.)
                Page            
ARTICLE VIII
     
AFFIRMATIVE COVENANTS
   
Section 8.1
 
Financial Statements
63
Section 8.2
 
Certificates; Other Information
64
Section 8.3
 
Payment of Other Obligations
66
Section 8.4
 
Continuation of Business and Maintenance of Existence and Material Rights and
Privileges
66
Section 8.5
 
Compliance with All Applicable Laws and Regulations and Material Contractual
Obligations
66
Section 8.6
 
Maintenance of Property; Insurance
66
Section 8.7
 
Maintenance of Books and Records
67
Section 8.8
 
Right of the Lenders to Inspect Property and Books and Records
67
Section 8.9
 
Notices
67
Section 8.10
 
Minimum Qualified Domestic Assets; Subsidiary Guaranties and Collateral.
68
Section 8.11
 
Compliance with Environmental Laws
74
Section 8.12
 
Further Assurances.
74
     
ARTICLE IX
     
NEGATIVE COVENANTS
   
Section 9.1
 
Financial Condition Covenants.
75
Section 9.2
 
Indebtedness
75
Section 9.3
 
Limitation on Liens
77
Section 9.4
 
Limitation on Contingent Obligations
79
Section 9.5
 
Prohibition on Fundamental Changes
79
Section 9.6
 
Prohibition on Sale of Assets
79
Section 9.7
 
Limitation on Investments, Loans and Advances
81
Section 9.8
 
[Reserved].
83
Section 9.9
 
Limitation on Dividends
83
Section 9.10
 
Transaction with Affiliates
84
Section 9.11
 
[Reserved].
84
Section 9.12
 
Other Indebtedness.
84
Section 9.13
 
Fiscal Year
85
Section 9.14
 
[Reserved].
85
Section 9.15
 
Limitation on Guarantees
85
Section 9.16
 
Independence of Covenants
85
     
ARTICLE X
     
EVENTS OF DEFAULT
   
Section 10.1
 
Events of Default
85

 
 
- iii -

--------------------------------------------------------------------------------

 
 

   
Table of Contents (cont.)
                Page            
ARTICLE XI
     
THE SYNDICATION AGENTS, THE DOCUMENTATION AGENTS,
THE ADMINISTRATIVE AGENT; THE ISSUING LENDER
   
Section 11.1
 
Appointment
88
Section 11.2
 
Delegation of Duties
88
Section 11.3
 
Exculpatory Provisions
89
Section 11.4
 
Reliance by Syndication Agents, Documentation Agents or Administrative Agent
89
Section 11.5
 
Notice of Default
89
Section 11.6
 
Non-Reliance on Syndication Agents, Documentation Agents, Administrative Agent
and Other Lenders
89
Section 11.7
 
Indemnification
90
Section 11.8
 
Syndication Agent, Documentation Agent and Administrative Agent in its
Individual Capacity
90
Section 11.9
 
Successor Syndication Agent, Documentation Agent or Administrative Agent
90
Section 11.10
 
Issuing Lender as Issuer of Letters of Credit
91
     
ARTICLE XII
     
MISCELLANEOUS
   
Section 12.1
 
Amendments and Waivers
91
Section 12.2
 
Notices
92
Section 12.3
 
No Waiver; Cumulative Remedies
94
Section 12.4
 
Survival of Representations and Warranties
94
Section 12.5
 
Payment of Expenses; Indemnification
94
Section 12.6
 
Successors and Assigns; Participations; Purchasing Lenders
96
Section 12.7
 
Adjustments; Set-off
99
Section 12.8
 
Counterparts
99
Section 12.9
 
Integration
100
Section 12.10
 
GOVERNING LAW; NO THIRD PARTY RIGHTS
100
Section 12.11
 
SUBMISSION TO JURISDICTION; WAIVERS
100
Section 12.12
 
Acknowledgements
101
Section 12.13
 
Confidentiality
101
Section 12.14
 
USA Patriot Act
102
 
SCHEDULES:
     
Schedule 1A
--
Commitment Amounts
 
Schedule 1B
--
Existing Money Market Funds
 
Schedule 6.10(a)
--
Domestic Subsidiaries
 
Schedule 6.10(b)
--
Foreign Subsidiaries
 
Schedule 6.11
--
Leasehold Interests
 
Schedule 9.2
--
Existing Indebtedness
 
Schedule 9.3
--
Existing Liens
 
Schedule 9.4
--
Contingent Obligations
 
Schedule 9.6
--
Permitted Asset Sales
 
Schedule 9.7
--
Investments, Loans and Advances
 
Schedule 9.10
--
Transaction with Affiliates
 

 
 
- iv -

--------------------------------------------------------------------------------

 
 

   
 
                Page        
EXHIBITS:
     
Exhibit A
--
Form of Pledge Agreement
 
Exhibit B-1
--
Form of Company Closing Certificate (Secretary)
 
Exhibit B-2
--
Form of Company Closing Certificate (Officer)
 
Exhibit C
--
Form of Assignment and Acceptance
 
Exhibit D
--
Form of Mortgage (Owned Property)
 
Exhibit E
--
Form of Security Agreement
 
Exhibit F
--
Form of Perfection Certificate
 
Exhibit G
--
Form of Subordination Terms and Conditions of Intercompany Note
 
Exhibit H
--
Form of Credit Party Accession Agreement
 
Exhibit I
--
Form of Guaranty
 



 
- v -

--------------------------------------------------------------------------------

 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 3, 2012 (as the
same may be amended, supplemented or otherwise modified from time to time after
the date hereof, this “Amended Agreement”), among B/E AEROSPACE, INC., a
Delaware corporation (formerly known as BE Aerospace, Inc., and the “Company”
hereunder), the several Lenders from time to time parties hereto, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders, CITIGROUP GLOBAL MARKETS
INC., CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA, ROYAL BANK OF
CANADA, SUNTRUST BANK, UBS SECURITIES LLC and WELLS FARGO SECURITIES, LLC, as
syndication agents for the Lenders, and MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
THE ROYAL BANK OF SCOTLAND PLC and TD BANK, N.A., as documentation agents for
the Lenders.
 
The Company has requested that the Lenders amend and restate its existing
Amended and Restated Credit Agreement dated as of December 9, 2010 (as amended
prior to the date hereof, the “Existing Credit Agreement”) among the Company,
the lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, UBS Securities LLC and Credit Suisse Securities (USA) LLC,
as Syndication Agents, and The Royal Bank of Scotland plc, SunTrust Bank and
Wells Fargo Bank, N.A., as Documentation Agents, to provide, among other things,
a $950,000,000 revolving credit facility to the Company to refinance revolving
loans borrowed and outstanding under the Existing Credit Agreement and financing
for working capital and other general corporate purposes of the Company and its
subsidiaries.  The Lenders under this Amended Agreement (which Lenders
constitute the Required Lenders (as such term is defined in the Existing Credit
Agreement)) are willing, subject to the terms and conditions of this Amended
Agreement, to amend and restate the Existing Credit Agreement to read in full as
set forth herein.  Accordingly, in consideration of the mutual covenants herein
contained, the parties hereto agree, subject to the satisfaction of the
conditions set forth herein, to amend and restate the Existing Credit Agreement
to read in full as provided in this Amended Agreement.
 
ARTICLE I
DEFINITIONS
 
Section 1.1 Defined Terms.  As used in this Amended Agreement, the following
terms have the following meanings:
 
“ABR” means, for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1.00%) equal to the greatest of (i) the Prime Rate in effect on
such day, (ii) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1.00% and (iii) LIBOR (determined by reference to clause (ii) of the
definition thereof) plus 1.00%.  For purposes hereof:  “Prime Rate” means the
rate of interest per annum publicly announced from time to time by JPMCB as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by JPMCB in
connection with extensions of credit to debtors); and “Federal Funds Effective
Rate” means, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the ABR shall be determined without regard to clause (ii) of the
first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist.  Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the applicable
LIBOR shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the
applicable LIBOR, respectively.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
“ABR Loans” means Loans whose interest rate is based on the ABR.
 
“Additional Collateral Documents” has the meaning specified in Section 8.10.
 
“Administrative Agency Fee Letter” means the letter dated August 3, 2012 between
the Company and the Administrative Agent, setting forth the administrative
agency fee for this Amended Agreement.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Credit Documents, or any successor
administrative agent.
 
“Affiliate” of any Person means (i) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or (ii) any Person who is a director or officer of (A)
such Person, (B) any Subsidiary of such Person or (C) any Person described in
clause (i) above.  For purposes of this definition, “control” of a Person shall
mean the power, direct or indirect, either (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
 
“Agents” means a collective reference to the Syndication Agents, the
Documentation Agents, the Administrative Agent and the Collateral Agent.
 
“Aggregate Revolving Credit Extensions of Credit” means, at any particular time,
the sum of (i) the aggregate then outstanding principal amount of the Revolving
Credit Loans, (ii) the aggregate amount then available to be drawn under all
outstanding Letters of Credit and (iii) the aggregate amount of Revolving L/C
Obligations.
 
“ALC” means Aerospace Lighting Corporation, a New York corporation, and its
successors.
 
“Allowed Exclusion Amount” means at any date an amount equal to the book value
of that portion of Consolidated Total Domestic Assets which is owned by ATS, ALC
or Macrolink (collectively, the “Excluded Domestic Assets”) not exceeding (i) if
the aggregate book value of their total assets does not exceed $150,000,000, the
amount of the book value of their Excluded Domestic Assets or (ii) if the
aggregate book value of their total assets exceeds $150,000,000, zero.
 
“Amended Agreement” has the meaning specified in the preamble hereof.
 
“Applicable Level” means, as of any day, Level I, Level II, Level III or Level
IV below, whichever is applicable on such day, with each new Level to take
effect on the day following the delivery to the Administrative Agent by the
Company of the financial statements referred to in Section 8.1(a) or (b), as the
case may be, and the related certificate of a Responsible Officer on behalf of
the Company referred to in Section 8.2(b) for any fiscal quarter indicating the
ratio of Consolidated Total Indebtedness as of the last day of the period
covered by such financial statements to Consolidated EBITDA for the period of
four consecutive fiscal quarters ending on the last day of the period covered by
such financial statements:
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Applicable Level
Ratio of Consolidated Total Indebtedness to Consolidated EBITDA
I
Greater than or equal to 3.25 to 1.00
II
Greater than or equal to 2.50 to 1.00 but less than 3.25 to 1.00
III
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
IV
Less than 2.00 to 1.00



provided, however, that: (i) in the event that the financial statements required
to be delivered pursuant to Section 8.1(a) or 8.1(b) and the related certificate
of a Responsible Officer on behalf of the Company referred to in Section 8.2(b)
are not delivered when due for any fiscal quarter, then during the period from
the date upon which such financial statements and certificate were required to
be delivered, until the date upon which they actually are delivered, the
Applicable Level for Revolving Credit Loans and Swing Line Loans shall be Level
I; (ii) in the event the financial statements required to be delivered pursuant
to Section 8.1(a) or 8.1(b) and the related certificates of a Responsible
Officer on behalf of the Company referred to in Section 8.2(b) for any fiscal
quarter are proven to have been incorrect, then the Applicable Level for the
relevant period shall be adjusted retroactively to reflect the level which would
have applied for such period based on the corrected ratio of Consolidated Total
Indebtedness as of the last day of the period covered by such financial
statement to Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on the last day of the period covered by such financial
statements, and any additional interest owing as a result of such readjustment
shall be payable on demand; and (iii) at all times during which a Default or an
Event of Default shall have occurred and be continuing, the Applicable Level for
Revolving Credit Loans and Swing Line Loans shall be Level I.
 
“Applicable Margin” means for each day (i) from the Restatement Effective Date
until the date on which the Applicable Level is determined for the first fiscal
quarter ending after the Restatement Effective Date, 0.75% per annum in the case
of ABR Loans (including all Swing Line Loans) and 1.75% per annum in the case of
Eurodollar Loans, and (ii) thereafter, the rate per annum for the relevant Type
of such Loan set forth below opposite the Applicable Level in effect on such
day:
 
Applicable Level
ABR Loans
Eurodollar Loans
I
1.25%
2.25%
II
1.00%
2.00%
III
0.75%
1.75%
IV
0.50%
1.50%



The Applicable Margin for each Incremental Loan shall be determined in
accordance with Article III of this Amended Agreement; provided that the
Applicable Margin for Revolving Credit Loans may be adjusted as a result thereof
in accordance with Article III of this Amended Agreement.
 
“Asset Sale” means any sale, sale-leaseback, assignment, conveyance, transfer or
other disposition by the Company or any Subsidiary thereof of any of its
property or assets, including the stock of any Subsidiary of the Company (except
sales, sale-leasebacks, assignments, conveyances, transfers and other
dispositions permitted by clauses (a), (b), (c), (d), (e), (g), (h), (i) and (j)
of Section 9.6).
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Assignee” has the meaning specified in Section 12.6(c).
 
“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit C hereto.
 
“ATS” means Advanced Thermal Sciences Corporation, a Delaware corporation, and
its successors.
 
“Available Amount” means at any date the amount, if any, equal to the sum of (i)
the Net Proceeds of one or more Qualifying Equity Issuances made after the
Original Credit Agreement Effective Date, (ii) Cumulative Excess Cash Flow and
(iii) solely in the case of amounts applied in determining the permissibility of
Investments under Section 9.7(m) or dividends and distributions under Section
9.9(d), $25,000,000, in each case that is Not Otherwise Applied.
 
“Available Revolving Credit Commitment” means, as to any Lender, at a particular
time, an amount equal to the excess, if any, of (i) the amount of such Lender’s
Revolving Credit Commitment at such time less (ii) the sum of (A) the aggregate
unpaid principal amount at such time of all Revolving Credit Loans made by such
Lender pursuant to Section 2.1, (B) such Lender’s L/C Participating Interest in
the aggregate amount available to be drawn at such time under all outstanding
Letters of Credit, (C) such Lender’s Revolving Credit Commitment Percentage of
the aggregate outstanding amount of Revolving L/C Obligations and (D) such
Lender’s Revolving Credit Commitment Percentage of the aggregate unpaid
principal amount at such time of all Swing Line Loans, provided that for
purposes of calculating Available Revolving Credit Commitments pursuant to
Section 5.9 the amount referred to in this clause (D) shall be zero;
collectively, as to all the Lenders, the “Available Revolving Credit
Commitments”.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, but only so long as such
ownership interest of a Governmental Authority or an instrumentality thereof
does not result in, or provide such Person with, immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets, or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
 
“Benefitted Lender” has the meaning specified in Section 12.7(a) hereof.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrowing Date” means any Business Day specified in a notice pursuant to (i)
Section 2.7 or 5.1 as a date on which the Company requests JPMCB to make Swing
Line Loans or the Lenders to make Revolving Credit Loans or Incremental Loans
hereunder or (ii) Section 2.5 as a date on which the Company requests the
Issuing Lender to issue a Letter of Credit hereunder.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
“Business Day” means, when such term is used in connection with (i) a Eurodollar
Loan, any day (other than a Saturday or a Sunday) on which (A) the London
interbank market is open for general banking business and (B) banks in New York
City are open for general banking business and (ii) an ABR Loan, any day (other
than a Saturday or Sunday) on which banks in New York City are open for general
banking business.
 
“Capital Expenditures” means, for any period, all amounts (other than those
arising from the acquisition or lease of businesses and assets which are
permitted by Section 9.7) that would, in accordance with GAAP, be included as
additions to property, plant and equipment and other capital expenditures of the
Company and its Subsidiaries for such period, excluding interest capitalized
during construction, as the same are or would be set forth in a consolidated
statement of cash flows of the Company and its subsidiaries for such period.
 
“Capital Lease” means, of any Person, any lease of (or other arrangement
conveying the right to use) property (whether real, personal or mixed) by such
Person as lessee which would, in accordance with GAAP, be required to be
accounted for as a capital lease on the balance sheet of such Person.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Revolving L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Lender.
 
“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States Government or any agency or instrumentality
thereof having maturities of not more than one year from the date of
acquisition, (ii) certificates of deposit and Eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any domestic commercial bank having
capital and surplus in excess of $500,000,000, (iii) repurchase obligations with
a term of not more than 30 days for underlying securities of the types described
in clauses (i) and (ii) entered into with any financial institution meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
any Lender, the parent corporation of any Lender or any Subsidiary of such
Lender’s parent corporation, and commercial paper rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing within one year after the date of acquisition thereof,
(v) money market funds that (A) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (B)
are rated AA by S&P and Aa by Moody’s and (C) have portfolio assets of at least
$5,000,000,000; (vi) money market funds existing on the Restatement Effective
Date that are listed on Schedule 1B; and (vii) in the case of Foreign
Subsidiaries, investments that are substantially equivalent to the foregoing
investments described in clauses (i) through (v) above that are available in the
currency of the jurisdiction in which such Foreign Subsidiary is organized.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement.
 
“Cash on Hand” means, with respect to any Person on any day, the amount of
Unrestricted Cash and Cash Equivalents of the Company and its Consolidated
Subsidiaries at such date. “Casualty” means any casualty, loss, damage,
destruction or other similar loss with respect to real or personal property or
improvements.
 
“Change in Law” means, with respect to any Lender, the adoption of any law,
treaty, rule, regulation, policy, guideline or directive (whether or not having
the force of law) or any change therein or in the interpretation or application
thereof by any Governmental Authority, including, without limitation, the
issuance of any final rule, regulation or guideline by any regulatory agency
having jurisdiction over such Lender or, in the case of Section 5.12(b) or
5.20(b), any corporation controlling such Lender, in each case, after the date
such Lender becomes a party to this Amended Agreement; provided, however, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Change of Control” means the occurrence of any of the following events:
 
(i) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “Exchange Act”)) has become the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, by way of merger,
consolidation or otherwise, of 35% or more (on a fully-diluted basis after
giving effect to the conversion and exercise of all outstanding rights,
warrants, options, convertible securities, exchangeable securities, indebtedness
or other rights, in each case exercisable for or convertible or exchangeable
into, directly or indirectly, Equity Interests of the Company or securities
exercisable for or convertible or exchangeable into Equity Interests of the
Company, whether at the time of issuance or upon the passage of time or the
occurrence of some future event (whether or not such securities are then
currently convertible or exercisable and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right)) of the Equity Interests of the Company having ordinary power to vote in
the election of members of the board of directors of the Company (irrespective
of whether, at the time, Equity Interests of any other class or classes of the
Company shall have or might have voting power by reason of the happening of any
contingency);
 
(ii) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (B) and clause
(C), any individual whose initial nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(iii) a “change of control” or comparable term in any Senior Note Document
occurs.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.
 
“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Secured Parties, and its successor or successors in such capacity.
 
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Depositary Bank Agreement, any Additional Collateral Documents,
any additional pledges, security agreements, patent, trademark or copyright
filings or mortgages that create or purport to create a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties and any instruments of
assignment, control agreements, lockbox letters or other instruments or
agreements executed pursuant to the foregoing.
 
“Commitment Percentage” means, with respect to any Lender, either of the (i)
Revolving Credit Commitment Percentage, or (ii) Incremental Term Loan Commitment
Percentage, of such Lender, as the context shall require.
 
“Commitments” means the collective reference to the Revolving Credit
Commitments, the Swing Line Commitments and the Incremental Commitments, if any;
individually, a “Commitment”.  On the Restatement Effective Date, the aggregate
amount of the Revolving Credit Commitments is $950,000,000.  The aggregate
amount of all Incremental Commitments shall not exceed $750,000,000.
 
“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.
 
“Company” means B/E Aerospace, Inc., a Delaware corporation, and its successors
and permitted assigns.
 
“Company Materials” has the meaning specified in Section 8.2.
 
“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.
 
“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Company (which
consent shall not be unreasonably withheld, delayed or conditioned); provided,
that the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations to fund a Loan under this Amended
Agreement if, for any reason, its Conduit Lender fails to fund any such Loan,
and the designating Lender (and not the Conduit Lender) shall have the sole
right and responsibility to deliver all consents and waivers required or
requested under this Amended Agreement with respect to its Conduit Lender, and
provided, further, that no Conduit Lender shall (i) be entitled to receive any
greater amount pursuant to Section 5.12, 5.19, 5.20 or 5.21 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender or (ii) be deemed to have any Commitment.
 
“Consolidated Cash Interest Expense” means, for any period of four consecutive
fiscal quarters of the Company and its Consolidated Subsidiaries, the amount of
Consolidated Interest Expense paid or required to be paid in cash during such
period.
 
“Consolidated Current Assets” means, at any particular date, all amounts which
would, in conformity with GAAP, be reflected under current assets on a
consolidated balance sheet of the Company and its Subsidiaries as at such date,
excluding cash and Cash Equivalents.
 
“Consolidated Current Liabilities” means, at any particular date, all amounts
which would, in conformity with GAAP, be reflected under current liabilities on
a consolidated balance sheet of the Company and its Subsidiaries as at such
date, excluding the current portion of any Indebtedness (including the Loans).
 
“Consolidated EBITDA” means, for any period for the Company and its Consolidated
Subsidiaries, the sum of:
 
(i) Consolidated Net Income for such period (excluding therefrom any unusual or
extraordinary items of gain or loss); plus
 
(ii) without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted for:
 
(A) Consolidated Interest Expense;
 
(B) provisions for Federal, state, local and foreign income, value added and
similar taxes;
 
(C) depreciation, amortization (including, without limitation, amortization of
goodwill and other intangible assets), impairment of goodwill and other non-cash
charges or expenses (excluding any such non-cash charge or expense to the extent
that it represents amortization of a prepaid cash expense that was paid in a
prior period);
 
(D) non-cash compensation expense, or other non-cash expenses or charges,
arising from the granting of stock options, the granting of stock appreciation
rights and similar arrangements (including any repricing, amendment,
modification, substitution or change of any such stock option, stock
appreciation rights or similar arrangements);
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(E) [Reserved];
 
(F) any (x) financial advisory fees, underwriting fees, accounting fees, legal
fees and other similar advisory and consulting fees and related out-of-pocket
expenses, and (y) prepayment premiums, breakage costs and LIBOR indemnities,
redeployment costs or funding costs, in each case incurred by the Company and
its Subsidiaries as a result of, or in connection with, any issuance,
incurrence, refinancing, redemption, repayment or prepayment of Indebtedness, to
the extent permitted under this Amended Agreement (or if incurred during the
applicable period but prior to the Restatement Effective Date, to the extent
permitted under the Existing Credit Agreement); and
 
(G) any (x) financial advisory fees, accounting fees, legal fees and other
similar advisory and consulting fees and related out-of-pocket expenses, and (y)
all cash and non-cash restructuring and integration charges, costs, and
expenses, in each case incurred by the Company and its Subsidiaries as a result
of any Permitted Acquisition or Permitted Foreign Acquisition and deducted from
net income, and in the case of items describe in clause (y) above, which are
factually supportable, identifiable and documented and which are not objected to
by the Administrative Agent; minus
 
(iii) any amount which, in the determination of Consolidated Net Income for such
period, has been added for any non-cash income or non-cash gains, all as
determined in accordance with GAAP; minus
 
(iv) the aggregate amount of cash payments made during such period in respect of
any non-cash accrual, reserve or other non-cash charge or expense accounted for
in a prior period which were added to Consolidated Net Income to determine
Consolidated EBITDA for such prior period and which do not otherwise reduce
Consolidated Net Income for the current period.
 
For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Measurement Period”) pursuant to any
determination of the Total Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio, if during such period (or in the case of pro-forma
calculations, during the period from the last day of such period to and
including the date as of which such calculation is made) the Company or one or
more of its Subsidiaries shall have made an Asset Sale, a Permitted Acquisition
or a Permitted Foreign Acquisition, Consolidated EBITDA for such period shall be
calculated after giving effect thereto on a pro-forma basis, giving effect to
identifiable cost savings documented to the reasonable satisfaction of the
Administrative Agent.
 
“Consolidated Interest Expense” means, for any period the sum of (i) the amount
of interest expense, both expensed and capitalized (excluding amortization and
write offs of debt discount and debt issuance costs and any other non-cash
interest expense or accretions of discounts), net of interest income, of the
Company and its Consolidated Subsidiaries, determined on a consolidated basis in
accordance with GAAP, for such period and (ii) dividends paid in cash during
such period on preferred stock issued by the Company or any of its Consolidated
Subsidiaries; provided that, for purposes of calculating Consolidated Interest
Expense for any period for determining the Total Leverage Ratio, the Secured
Leverage Ratio and the Interest Coverage Ratio, if during such period (or in the
case of pro-forma calculations, during the period from the last day of such
period to and including the date as of which such calculation is made) the
Company or one or more of its Subsidiaries shall have made an Asset Sale, made a
Permitted Acquisition, made a Permitted Foreign Acquisition or incurred or
discharged any Material Indebtedness, then Consolidated Interest Expense for
such period shall be calculated after giving effect thereto on a pro-forma
basis, giving effect to identifiable cost savings documented to the reasonable
satisfaction of the Administrative Agent.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
“Consolidated Liquidity” means, on any date, the sum of (i) the amount, if
positive, of (A) the aggregate Revolving Credit Commitments minus (B) the then
aggregate amount of the Revolving Credit Outstandings (excluding for this
purpose only the aggregate face amount of all undrawn Letters of Credit then
outstanding) plus (ii) the aggregate amount of Unrestricted Cash and Cash
Equivalents owned by one or more Credit Parties on such date.
 
“Consolidated Net Income” means, for any period, the net income (or net loss)
after taxes of the Company and its Consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from the calculation of Consolidated Net Income for such
period (i) the income (or loss) of any Person in which any other Person (other
than the Company or any of its Wholly-Owned Consolidated Subsidiaries) has an
ownership interest, except to the extent that any such income is actually
received in cash by the Company or such Wholly-Owned Consolidated Subsidiary in
the form of dividends or other equity distributions during such period, (ii) the
income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary of the Company or is merged with or into or consolidated
with the Company or any of its Consolidated Subsidiaries or that Person’s assets
are acquired by the Company or any of its Consolidated Subsidiaries and (iii)
the income of any Subsidiary of the Company to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.
 
“Consolidated Subsidiary” means at any date any Subsidiary of the Company or
other entity the accounts of which would be consolidated with those of the
Company in its consolidated financial statements if such statements were
prepared as of such date in accordance with GAAP, and “Consolidated
Subsidiaries” means all of them, collectively.
 
“Consolidated Total Assets” means, at any date, the total consolidated assets of
the Company and its Consolidated Subsidiaries determined on a consolidated basis
in accordance with GAAP (and excluding all intercompany items) as of the date of
the most recent financial statements delivered in accordance with Section 8.1(a)
or (b) of this Amended Agreement.
 
“Consolidated Total Domestic Assets” means, at any date, that portion of
Consolidated Total Assets (i) the entire legal and beneficial ownership interest
in which is directly owned by the Company and/or one of more of its Subsidiaries
and (ii) is located in the United States, any state thereof or the District of
Columbia; provided, however, that in no event shall “Consolidated Total Domestic
Assets” include any member of the TSI/Reinhardt Group or any of their respective
assets.
 
“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP, but excluding any obligations in respect of
hedging arrangements.
 
“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the aggregate outstanding principal amount of the Loans plus the
aggregate outstanding principal amount of all other Consolidated Total
Indebtedness of the Company and its Consolidated Subsidiaries which is secured
by any Lien on any property or assets of the Company or one or more of its
Consolidated Subsidiaries.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
“Consolidated Working Capital” means, at any particular date, Consolidated
Current Assets less Consolidated Current Liabilities.
 
“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include (x) endorsements of instruments for deposit or collection in the
ordinary course of business and (y) any obligation resulting from the existence
of deferred revenue, including customer deposits.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount (based on the maximum reasonably anticipated net liability in respect
thereof as determined by the Company in good faith) of the primary obligation or
portion thereof in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated net liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by the Company in good faith.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of the property owned by it is
bound.
 
“Credit Documents” means the collective reference to this Amended Agreement, the
Notes, the Administrative Agency Fee Letter, the Guaranty (including any
guarantee or Credit Party Accession Agreement executed and delivered pursuant to
the terms of Section 8.10 or Section 9.15 of this Amended Agreement), the
Collateral Documents, each Perfection Certificate and any Incremental Facility
Amendment.
 
“Credit Parties” means the collective reference to the Company and each
Subsidiary which is a party, or which at any time becomes a party, to a Credit
Document.
 
“Credit Party Accession Agreement” means an accession agreement, substantially
in the form of Exhibit H hereto, executed and delivered by a Subsidiary after
the Existing Credit Agreement Effective Date, in accordance with the respective
Section 8.10 or Section 9.15 of the Existing Credit Agreement or of this Amended
Agreement, as applicable.
 
“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow (but not less
than zero in any period) for the fiscal year ending on December 31, 2008 and
Excess Cash Flow for each succeeding completed fiscal year.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any of the events specified in Article X, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means, subject to Section 5.24, any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swing Line Loans or (iii) pay over to any Finance Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Finance Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Amended Agreement (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Amended Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request in writing by
the Administrative Agent, the Swing Line Lender or any Issuing Lender, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swing Line Loans
under this Amended Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Finance Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a direct or indirect parent entity that
has, become the subject of a Bankruptcy Event.
 
“Depositary Bank Agreement” means an agreement between a Credit Party and any
bank or other depositary institution, substantially in the form of Exhibit C to
the Security Agreement or otherwise in form and substance reasonably
satisfactory to the Collateral Agent, as the same may be amended, modified, or
supplemented from time to time.
 
“Documentation Agents” means, collectively, Morgan Stanley MUFG Loan Partners,
LLC, The Royal Bank of Scotland plc and TD Bank, N.A., in their capacities as
Documentation Agents with respect to the Commitments (each, a “Documentation
Agent”).
 
“Dollars” and “$” mean dollars in lawful currency of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.6 (subject to such consents, if any, as may be
required thereunder).
 
“Environmental Laws” means any and all applicable Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or legally enforceable requirements of any Governmental Authority regulating,
relating to or imposing liability or standards of conduct concerning human
health as they relate to Materials of Environmental Concern or the protection of
the environment, including without limitation, Materials of Environmental
Concern, as now or may at any time hereafter be in effect.
 
“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
“Equity Issuance” means (i) any sale or issuance by the Company or any of its
Subsidiaries to any Person other than the Company or a Subsidiary of the Company
of any Equity Interests and (ii) the receipt by the Company or any of its
Subsidiaries of any cash capital contributions, whether or not paid in
connection with any issuance of Equity Interests of the Company or any of its
Subsidiaries, from any Person other than the Company or a Subsidiary of the
Company.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Eurodollar Lending Office” means the office of each Lender which shall be
making or maintaining its Eurodollar Loans.
 
“Eurodollar Loans” means Loans at such time as they are made and/or being
maintained at a rate of interest based upon a Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
Graphic [graphic.jpg]
For purposes of this definition, LIBOR shall be determined in accordance with
clause (i) of the definition thereof.
 
“Eurodollar Reserve Requirements” means, for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal)
of reserve requirements current on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board of Governors of the Federal Reserve System or other Governmental
Authority having jurisdiction with respect thereto), as now and from time to
time hereafter in effect, dealing with reserve requirements prescribed for
Eurodollar funding (currently referred to as “Eurodollar liabilities” in
Regulation D) maintained by a member bank of the Federal Reserve System.
 
“Event of Default” means any of the events specified in Article X, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash Flow” means, for any period, Consolidated EBITDA for such period
(i) plus, without duplication, (x) any net decrease in the Consolidated Working
Capital of the Company and its Subsidiaries during such period plus (y) any
amounts set aside for anticipated Inventory Integration Expenditures during the
prior calculation period, which amounts were not expended during such period and
were not otherwise subtracted from the calculation of Excess Cash Flow during
such prior period pursuant to clause (ii) of this definition, and (ii) minus,
without duplication, (A) Consolidated Cash Interest Expense during such period,
(B) the principal amount of the Revolving Credit Loans paid during such period
to the extent such payment was accompanied by a permanent reduction of the
Revolving Credit Commitments in at least a like amount, and any scheduled
payments or voluntary prepayments of principal on (x) the term loans outstanding
under the Original Credit Agreement  made prior to (and not in anticipation of)
the Existing Credit Agreement Effective Date or (y) any Incremental Term Loans
(provided that such payments shall not include mandatory prepayments of any such
Incremental Term Loans pursuant to Section 5.6 of this Amended Agreement or
otherwise), (C) taxes measured by income accrued as an expense and paid in cash
during such period, (D) amounts paid in cash during such period in respect of
Capital Expenditures, Permitted Acquisitions or Permitted Foreign Acquisitions
to the extent such Capital Expenditures, Permitted Acquisitions or Permitted
Foreign Acquisitions are not financed with the proceeds of Indebtedness, Net
Proceeds of Asset Sales, Insurance Proceeds, or net proceeds of one or more
issuances of Equity Interests (in each case other than Net Proceeds of Asset
Sales or Insurance Proceeds, if any, to the extent such proceeds were included
in Consolidated Net Income for the applicable period), (E) the amount of any
payments or prepayments made during such period of principal of any Indebtedness
(other than the Loans) permitted under Section 9.2 of this Amended Agreement
made during such period, (F) any net increase in the Consolidated Working
Capital of the Company and its Subsidiaries during such period, excluding for
this purpose cash and short-term investments (including Cash Equivalents) and
any borrowings under this Amended Agreement and any other Indebtedness included
in Consolidated Current Liabilities in determining Consolidated Working Capital
for such period, (G) the aggregate amount of any dividends or distributions
permitted under Section 9.9 of this Amended Agreement actually paid in cash by
the Company or its Subsidiaries during such period, (H) the aggregate amount of
Inventory Integration Expenditures anticipated to be made during the next fiscal
year, and (I) the amount of cash payments made during such period by the Company
and its Subsidiaries in connection with (without duplication) clauses (ii)(F),
and (G) of the definition of Consolidated EBITDA.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Excluded Domestic Assets” has the meaning specified in the definition of
“Allowed Exclusion Amount”.
 
“Excluded Foreign Subsidiary” has the meaning specified in Section 8.1(b).
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder, (i) Taxes (other than Other
Taxes) imposed by any jurisdiction (or any political subdivision thereof) as a
result of a present or former connection between such recipient and the
jurisdiction (or political subdivision thereof) imposing such Taxes, other than
such connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, any Credit
Documents, (ii) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Lending Office is located, (iii) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under this
Amended Agreement), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or,
as applicable, designates a new Lending Office or designates a Conduit Lender)
or is attributable to such Foreign Lender’s failure to comply with Section
5.23(e) or such Foreign Lender’s inability to provide the forms, certificates or
documentation described in Section 5.23(e) (in each case, other than as a result
of a Change in Law) except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office or designation of a Conduit Lender (or assignment), to receive additional
amounts from the Company with respect to such withholding tax pursuant to
Section 5.23 and (iv) any United States withholding Taxes that are imposed under
FATCA.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
“Existing Credit Agreement” has the meaning specified in the Introductory
section hereof.
 
“Existing Credit Agreement Effective Date” means December 9, 2010.
 
“Extensions of Credit” means the collective reference to Loans made and Letters
of Credit issued under the Amended Agreement.
 
“Facility” means each of (i) the Revolving Credit Commitments and the extensions
of credit made thereunder (the “Revolving Credit Facility”), and (ii) the
Incremental Commitments and Incremental Loans (if any) made thereunder.
 
“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor provisions that are substantively similar) and any regulations
thereunder or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Finance Document” means (i) each Credit Document, (ii) each Swap Contract
between one or more Credit Parties and a Hedge Bank evidencing Swap Obligations
permitted hereunder and (iii) each Cash Management Agreement between any Credit
Party and a Cash Management Bank, and “Finance Documents” means all of them,
collectively.
 
“Finance Obligations” means, at any date, (i) all Obligations, (ii) all Swap
Obligations of a Credit Party permitted hereunder owed or owing under any Swap
Contract to any Hedge Bank and (iii) all Cash Management Obligations owing under
any Cash Management Agreement to a Cash Management Bank.
 
“Finance Party” means the Administrative Agent, the Issuing Lender, the Swing
Line Lender or any other Lender.
 
“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by the
Company or another Credit Party.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is a resident for tax
purposes.  For purposes of this definition, the United States, each state
thereof, and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary of the Company which is organized
under the laws of any jurisdiction outside the United States (within the meaning
of Section 7701(a)(9) of the Code).
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect on the date of this Amended Agreement.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting regulatory capital
rules or standards (including, without limitation, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
“Guaranty” means a Guaranty, substantially in the form of Exhibit I hereto, made
by one or more Subsidiary Guarantors in favor of the Secured Parties, together
with each other guaranty or guaranty supplement delivered pursuant to Section
8.10 or Section 9.15 of the Amended Agreement.
 
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.
 
“Incremental Commitments” has the meaning specified in Section 3.1.
 
“Incremental Commitments Effective Date” has the meaning specified in Section
3.5.
 
“Incremental Facility Amendment” has the meaning specified in Section 3.4.
 
“Incremental Facility Closing Date” has the meaning specified in Section 3.6
 
“Incremental Lender” has the meaning specified in Section 3.3.
 
“Incremental Loans” has the meaning specified in Section 3.1.
 
“Incremental Term Commitment” has the meaning specified in Section 3.1.
 
“Incremental Term Loan Tranche” has the meaning specified in Section 3.1.
 
“Incremental Term Loans” has the meaning specified in Section 3.1.
 
“Indebtedness” means, of any Person, at any particular date, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade payables or liabilities
and deferred payment for services to employees or former employees incurred in
the ordinary course of business and payable in accordance with customary
practices and other deferred compensation arrangements), (ii) the face amount of
all letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (iii) all liabilities (other than
Lease Obligations) secured by any Lien on any property owned by such Person, to
the extent attributable to such Person’s interest in such property, even though
such Person has not assumed or become liable for the payment thereof, (iv)
obligations of such Person under Capital Leases and (v) all indebtedness of such
Person arising under acceptance facilities; but excluding (x) any obligation
resulting from the existence of deferred revenue, including customer deposits
and interest thereon in the ordinary course of business, (y) deferred rent, and
(z) trade and other accounts and accrued expenses payable in the ordinary course
of business in accordance with customary trade terms and in the case of both
clauses (x) and (z) above, which are not overdue for a period of more than 120
days or, if overdue for more than 120 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
 
“Information” has the meaning specified in Section 12.13(a).
 
“Insolvency” means, with respect to a Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
“Insurance Proceeds” means all insurance proceeds (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), damages, awards, claims and rights of action
with respect to any Casualty.
 
“Interest Coverage Ratio” has the meaning specified in Section 9.1(b).
 
“Interest Payment Date” means (i) as to ABR Loans, the last day of each March,
June, September and December, commencing on the first such day to occur after
any ABR Loans are made or any Eurodollar Loans are converted to ABR Loans, (ii)
as to any Eurodollar Loan in respect of which the Company has selected an
Interest Period of one, two or three months (or any shorter period as agreed by
the Lenders), the last day of such Interest Period, (iii) as to any Eurodollar
Loan in respect of which the Company has selected an Interest Period in excess
of three months (as may be agreed by the Lenders), the day which is three months
after the date on which such Eurodollar Loan is made or continued as a
Eurodollar Loan or an ABR Loan is converted to such a Eurodollar Loan, the first
day of any subsequent three-month period and the last day of such Interest
Period and (iv) the Revolving Credit Termination Date.
 
“Interest Period” means, with respect to any Eurodollar Loan:
 
(i) initially, the period commencing on, as the case may be, the Borrowing Date
or conversion or continuation date with respect to such Eurodollar Loan and
ending one, two, three or six months thereafter (or such shorter or longer
periods as the Lenders of the applicable tranche of Loans may agree) as selected
by the Company in its notice of borrowing as provided in Section 5.1 or its
notice of conversion or continuation as provided in Section 5.3; and
 
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter (or such shorter or longer periods as the Lenders of the
applicable tranche of Loans may agree) as selected by the Company by irrevocable
notice to the Administrative Agent no later than 1:00 P.M. New York City time
three Business Days prior to the last day of the then current Interest Period
with respect to such Eurodollar Loan; provided that the foregoing provisions
relating to Interest Periods are subject to the following:
 
(A) if any Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(B) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date, shall end on the Revolving Credit Termination Date, or if the
Revolving Credit Termination Date shall not be a Business Day, on the next
preceding Business Day;
 
(C) if the Company shall fail to give notice as provided above in clause (b), it
shall be deemed to have selected a conversion of a Eurodollar Loan into an ABR
Loan (which conversion shall occur automatically and without need for compliance
with the conditions for conversion set forth in Section 5.3); and
 
(D) any Interest Period that begins on the last day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall end on the last Business Day of a
calendar month.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
“Inventory Integration Expenditures” means the expenditures anticipated to be
made in any fiscal year by the Company with respect to the purchase of
additional inventory as part of the operational integration of the assets
acquired by the Company pursuant to its purchase in 2008 of the Consumables
Solutions distribution business from Honeywell International Inc., which
anticipated expenditures for such fiscal year shall be detailed by the Company
in an officer's certificate delivered to the Administrative Agent along with the
consolidated balance sheet for the previous fiscal year delivered to the
Administrative Agent pursuant to Section 8.1(a) of this Amended Agreement;
provided that such expenditures shall not, over the course of all fiscal years,
exceed $200,000,000 in the aggregate.
 
“Investment” has the meaning specified in Section 9.7.
 
“Issuing Lender” means JPMCB or any other Lender (or their respective
Affiliates) which agrees to be an Issuing Lender and is designated by the
Company and the Administrative Agent as an Issuing Lender, as issuer of Letters
of Credit.
 
“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Citigroup Global
Markets Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA, Morgan
Stanley MUFG Loan Partners, LLC, RBC Capital Markets, RBS Securities Inc.,
SunTrust Robinson Humphrey, Inc., UBS Securities LLC and Wells Fargo Securities,
LLC.
 
“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
 
“L/C Application” means a letter of credit application in the Issuing Lender’s
then customary form for the type of letter of credit requested.
 
“L/C Disbursement” means a payment made by an Issuing Lender pursuant to a
Letter of Credit.
 
“L/C Participating Interest” means an undivided participating interest in the
face amount of each issued and outstanding Letter of Credit and the L/C
Application relating thereto.
 
“Lease Obligations” means, of the Company and its Subsidiaries, as of the date
of any determination thereof, the rental commitments of the Company and its
Subsidiaries determined on a consolidated basis, if any, under Operating Leases
(net of rental commitments from sub-leases thereof).
 
“Leaseholds” means, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
 
“Lender” means each bank or other lending institution listed on Schedule 1A,
each Eligible Assignee that becomes a Lender pursuant to Section 12.6(c), each
Incremental Lender that becomes a Lender pursuant to Article III and their
respective successors and shall include, as the context may require, the Issuing
Lender and the Swing Line Lender in such capacities.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
“Lender Affiliate” means (i) any Affiliate of any Lender, (ii) any Person that
is administered or managed by any Lender and that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and (iii) with
respect to any Lender which is a fund that invests in commercial loans and
similar extensions of credit, any other fund that invests in commercial loans
and similar extensions of credit and is managed or advised by the same
investment advisor/manager as such Lender or by an Affiliate of such Lender or
investment advisor/manager.
 
“Lending Office” means, with respect to any Lender, (i) with respect to its ABR
Loans, the office of such Lender which will be making or maintaining its ABR
Loans and (ii) with respect to its Eurodollar Loans, its Eurodollar Lending
Office.
 
“Letter of Credit” means a letter of credit issued by an Issuing Lender pursuant
to the terms of Section 2.3.
 
“LIBOR” means:
 
(i) for any Interest Period with respect to any Eurodollar Loan, the rate per
annum equal to (A) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (B) if such rate is not available at such time for any
reason, the rate per annum reasonably determined by the Administrative Agent to
be the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by JPMCB’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and
 
(ii) for any interest rate calculation with respect to an ABR Loan, the rate per
annum equal to (A) BBA LIBOR, at approximately 11:00 a.m., London time,
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (B) if such published rate is not available at such time for any reason,
the rate reasonably determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the ABR Loan being made or maintained and
with a term equal to one month would be offered by JPMCB’s London Branch to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the UCC or comparable law of any jurisdiction in respect of any of the
foregoing, except for the filing of financing statements in connection with
Lease Obligations to the extent that such financing statements relate to the
property subject to such Lease Obligations).
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
“Loans” means the collective reference to the Revolving Credit Loans, the Swing
Line Loans and the Incremental Term Loans, if any; individually, a “Loan”.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Macrolink” means Macrolink, Inc., a California corporation, and its successors.
 
“Material Adverse Effect” means (i) a material adverse effect on the business,
financial condition, assets, or results of operations of the Company and its
Subsidiaries taken as a whole, (ii) a material impairment of the ability of the
Company and the other Credit Parties, taken as a whole, to perform any of its
obligations under any Credit Document to which it is a party, (iii) a material
impairment of the rights and remedies of the Lenders under any Credit Document
or (iv) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Credit Party of any Credit Documents to which it is a
party.
 
“Material Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries in a principal amount equal to or greater than $20,000,000.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation, medical waste and
radioactive materials, in each case, as regulated by any applicable
Environmental Laws.
 
“Measurement Period” has the meaning specified in the definition of
“Consolidated EBITDA”.
 
“Minimum Qualified Domestic Asset Amount” means at any date an amount equal to
(i) the product of (A) 90.0% (expressed as a decimal) multiplied by (B) the
aggregate book value on such date of the Consolidated Total Domestic Assets,
minus (ii) the Allowed Exclusion Amount.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Company and the Administrative Agent may select.
 
“Mortgage” means, in the case of owned real property interests, a mortgage or
deed of trust, substantially in the form of, or otherwise substantially
identical in substance to, the provisions of Exhibit D hereto, including any
Credit Party, the Collateral Agent and one or more trustees, as the same may be
amended, modified or supplemented from time to time.
 
“Net Proceeds” means:  (i) with respect to an Asset Sale, the aggregate cash
proceeds received by the Company or any Subsidiary of the Company in respect of
such Asset Sale, and any cash payments received in respect of promissory notes
or other non cash consideration delivered to the Company or such Subsidiary in
respect of an Asset Sale, net of (without duplication) (A) the reasonable
expenses (including legal fees and brokers’ and underwriters’ commissions paid
to third parties which are not Affiliates or Subsidiaries of the Company)
incurred in effecting such Asset Sale, (B) any taxes reasonably attributable to
such Asset Sale and, in case of an Asset Sale in a foreign jurisdiction, any
taxes reasonably attributable to the repatriation of the proceeds of such Asset
Sale reasonably estimated by the Company or such Subsidiary to be actually
payable, (C) any amounts payable to a Governmental Authority triggered as a
result of any such Asset Sale, (D) any Indebtedness or Contractual Obligation of
the Company and its Subsidiaries (other than the Loans and other Obligations)
required to be paid or retained in connection with such Asset Sale and (E) the
aggregate amount of reserves required in the reasonable judgment of the Company
or such Subsidiary to be maintained on the books of the Company or such
Subsidiary in accordance with GAAP in order to pay contingent liabilities with
respect to such Asset Sale; provided that amounts deducted from aggregate
proceeds pursuant to clause (E) and not actually paid by the Company or any of
its Subsidiaries in liquidation of such contingent liabilities shall be deemed
to be Net Proceeds and shall be applied in accordance with Section 5.6 at such
time as such contingent liabilities shall cease to be obligations of the Company
or any of its Subsidiaries; and (ii) with respect to any Qualifying Equity
Issuance, the cash proceeds received from such Qualifying Equity Issuance, net
of (A) attorneys’ fees, investment banking fees, accountants’ fees, brokers and
underwriters’ commissions, indemnity discounts and commissions and other
customary fees and expenses actually incurred in connection therewith, and (B)
any taxes reasonably attributable to such Qualifying Equity Issuance.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
“Notes” means the collective reference to any promissory notes evidencing Loans.
 
“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any Qualifying Equity Issuance or Excess Cash Flow, the proceeds of Condemnation
Awards or any Insurance Proceeds, that such amount was not previously applied in
determining the permissibility of a transaction under the Credit Documents where
such permissibility was (or may have been) contingent on receipt of such amount
or utilization of such amount for a specified purpose.
 
“Obligations” means the unpaid principal of and interest on the Loans and all
other obligations and liabilities of the Company to the Agents or any Lenders
(including, without limitation, interest accruing after the maturity of the
Loans and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, related
to the Company, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter incurred, which may
arise under, out of, or in connection with, this Amended Agreement, the Loans,
the other Credit Documents, any Letter of Credit or L/C Application, or any
other document made, delivered or given in connection therewith, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees and disbursements of
counsel to the Agents or any Lender or any such Affiliate) or otherwise.
 
“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.
 
“Organization Documents” means:  (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (iii) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
“Original Credit Agreement” means the Credit Agreement, dated as of July 28,
2008, among the Company, the lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent thereunder, UBS Securities LLC and
Credit Suisse Securities (USA) LLC, as Syndication Agents thereunder, and The
Royal Bank of Scotland plc, Wells Fargo Bank, N.A. and SunTrust Bank, as
Documentation Agents thereunder.
 
“Original Credit Agreement Effective Date” means July 28, 2008.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes or similar Taxes arising from any payment made
hereunder or under any other Credit Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Amended Agreement or any
other Credit Document, but excluding property or similar Taxes other than any
such property or similar Taxes imposed in such circumstances as a result of the
Company or other Credit Party being organized or resident in, maintaining an
office in, conducting business in or maintaining property located in, the taxing
jurisdiction imposing such property or similar Taxes.
 
“Participants” has the meaning specified in Section 12.6(b).
 
“Participating Lender” means any Lender (other than the Issuing Lender with
respect to such Letter of Credit) with respect to its L/C Participating Interest
in each Letter of Credit.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Perfection Certificate” means with respect to any Credit Party a certificate,
substantially in the form of Exhibit F hereto, completed and supplemented with
the schedules and attachments contemplated thereby to the satisfaction of the
Collateral Agent and duly executed by a Responsible Officer of such Credit
Party.
 
“Permitted Acquisitions” means non-hostile acquisitions (by merger, purchase or
otherwise) by the Company or any of its Subsidiaries of all or substantially all
of the assets of, or all of the shares of the capital stock or other Equity
Interests in, a Person or division or line of business of a Person engaged in
the same business as the Company and its Subsidiaries or in a related business,
provided that immediately after giving effect thereto:  (i) except for Permitted
Joint Ventures, 100% (less the amount of such capital stock or other Equity
Interests, if any, not exceeding 5% in the aggregate thereof, attributable to
director qualifying shares, shares required by the jurisdiction of organization
of such Person to be held by management or other third party and such additional
shares the current ownership of which, at the time of such Permitted
Acquisition, cannot, after commercially reasonable efforts by the Company and
its Subsidiaries, be identified or acquired) of the outstanding capital stock or
other Equity Interests of any acquired or newly formed corporation or other
entity that acquires such Person, division or line of business is owned directly
by the Company; (ii) any such capital stock or other Equity Interests acquired
shall be duly and validly pledged to the Collateral Agent for the ratable
benefit of the Lenders (other than any capital stock of, or other Equity
Interests in, any Foreign Subsidiary of the Company that is not required to be
so pledged pursuant to Section 8.10); (iii) the Company causes any such
corporation or other entity to comply with Section 8.10 hereof, if such Section
is applicable; (iv) any such corporation or other entity is not liable for and
the Company and its Subsidiaries do not assume any Indebtedness (except for
Indebtedness permitted pursuant to Section 9.2); (v) no Default or Event of
Default shall have occurred and be continuing and the Company shall have
delivered to the Administrative Agent an officers’ certificate to such effect,
together with all relevant financial information for such corporation or other
entity or acquired assets; and (vi) at the time of any such acquisition (and
after giving effect to loans, advances and investments in connection therewith
or pursuant thereto) the Company would be in compliance with the covenants set
forth in Section 9.1 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such acquisition for which the
financial statements and certificates required by Sections 8.1 and 8.2 have been
delivered or for which comparable financial statements have been filed with the
Securities and Exchange Commission, after giving pro forma effect to such
transaction and to any other event occurring after such period as to which pro
forma recalculation is appropriate (including any other transaction described in
Sections 9.6 and 9.7 occurring after such period) as if such acquisition had
occurred as of the first day of such period.  All pro forma calculations
required to be made pursuant to this definition shall (A) include only those
adjustments that are based on reasonably detailed written assumptions reasonably
acceptable to the Administrative Agent and (B) be certified to by a Responsible
Officer on behalf of the Company as having been prepared in good faith based
upon reasonable assumptions.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrances” means (i) those liens, encumbrances and other matters
affecting title to any Mortgaged Property listed in the Mortgage Policies in
respect thereof and found, on the date of delivery of such Mortgage Policies to
the Collateral Agent in accordance with the terms hereof, reasonably acceptable
by the Collateral Agent, (ii) zoning, building codes, land use and other similar
Laws and municipal ordinances which are not violated in any material respect by
the existing improvements and the present use by the mortgagor of the Premises
(as defined in the respective Mortgage) and (iii) such other items to which the
Collateral Agent may consent (such consent not to be unreasonably withheld).
 
“Permitted Foreign Acquisitions” means non-hostile acquisitions (by merger,
purchase or otherwise) by a Foreign Subsidiary of the Company of all or
substantially all of the assets of, or all of the shares of the capital stock or
other Equity Interests in, a Person or division or line of business of a Person
which is engaged in the same business as the Company and its Subsidiaries or in
a related business; provided that immediately after giving effect thereto:  (i)
such acquired Person or the Person directly owning such division, line of
business or other assets shall be a Consolidated Subsidiary; (ii) 100% (less the
amount of such capital stock or other Equity Interests, if any, not exceeding 5%
in the aggregate thereof, attributable to director qualifying shares, shares
required by the jurisdiction of organization of such Person to be held by
management or other third party and such additional shares the current ownership
of which, at the time of such Permitted Foreign Acquisition, cannot, after
commercially reasonable efforts by the Company and its applicable Foreign
Subsidiaries, be identified or acquired) of the outstanding capital stock or
other Equity Interests of any acquired or newly formed corporation or other
entity that acquires such Person, division or line of business is owned directly
or indirectly by a First Tier Foreign Subsidiary; (iii) at least 65.0% (or such
higher percentage as may from time to time be required pursuant to Section
8.10(e)) of all outstanding capital stock or other Equity Interests of such
First Tier Foreign Subsidiary shall be duly and validly pledged to the
Collateral Agent for the ratable benefit of the Lenders; (iv) neither the
applicable First Tier Foreign Subsidiary nor any such other corporation or other
entity is liable for, and the Company and its Subsidiaries do not assume, any
Indebtedness (except for Indebtedness permitted pursuant to Section 9.2(m)); (v)
no Default or Event of Default shall have occurred and be continuing and the
Company shall have delivered to the Administrative Agent an officers’
certificate to such effect, together with all relevant financial information for
such corporation or other entity or acquired assets; and (vi) at the time of any
such acquisition (and after giving effect to loans, advances and investments in
connection therewith or pursuant thereto) the Company would be in compliance
with the covenants set forth in Section 9.1 as of the most recently completed
period of four consecutive fiscal quarters ending prior to such acquisition for
which the financial statements and certificates required by Sections 8.1 and 8.2
have been delivered or for which comparable financial statements have been filed
with the Securities and Exchange Commission, after giving pro forma effect to
such transaction and to any other event occurring after such period as to which
pro forma recalculation is appropriate (including any other transaction
described in Sections 9.6 and 9.7 occurring after such period) as if such
acquisition had occurred as of the first day of such period.  All pro forma
calculations required to be made pursuant to this definition shall (A) include
only those adjustments that are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent and (B) be certified to by a
Responsible Officer on behalf of the Company as having been prepared in good
faith based upon reasonable assumptions.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
“Permitted Joint Ventures” means acquisitions (by merger, purchase, formation of
partnership, joint venture or otherwise) by the Company not constituting
Permitted Acquisitions or Permitted Foreign Acquisitions of interests in any of
the assets of, or shares of the capital stock of or other Equity Interests in, a
Person or division or line of business of a Person engaged in the same business
as the Company or any of its Subsidiaries or in a related business, provided
that immediately after giving effect thereto:  (i) any outstanding capital stock
or other Equity Interests of any acquired or newly formed corporation or other
entity owned directly by the Company is duly and validly pledged to the
Collateral Agent for the ratable benefit of the Lenders if and to the extent
required to be so pledged pursuant to the definition of “Pledge Agreement” or
pursuant to Section 8.10; and (ii) no Default or Event of Default shall have
occurred and be continuing, and the Company shall have delivered to the
Administrative Agent an officers’ certificate to such effect, together with all
relevant financial information for such corporation or other entity or acquired
assets.
 
“Permitted Liens” means any Liens permitted under Section 9.3.
 
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, limited liability company, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
 
“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which the Company or a Commonly Controlled Entity is an “employer” as
defined in Section 3(5) of ERISA.
 
“Platform” has the meaning specified in Section 8.2.
 
“Pledge Agreement” means the Pledge Agreement dated as of July 28, 2008 among
the Company, the Credit Parities from time to time party thereto and the
Collateral Agent for the ratable benefit of the Secured Parties, a copy of which
is attached as Exhibit A hereto, as the same may be amended, modified or
supplemented in accordance with its terms from time to time.
 
“Pledge Agreements” means the collective reference to the Pledge Agreement and
any other pledge agreement entered into by a Credit Party and the Administrative
Agent (on substantially the same terms as the Pledge Agreement) in accordance
with Section 8.10.
 
“Pledged Collateral” has the meaning specified for the term “Collateral” in the
Pledge Agreements.
 
“Pledged Notes” has the meaning specified in the Pledge Agreements.
 
“Pledged Stock” has the meaning specified in the Pledge Agreements.
 
“Properties” means each parcel of real property currently or previously owned or
operated by the Company or any Subsidiary of the Company.
 
“Public Lender” has the meaning specified in Section 8.2.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
“Qualified Domestic Assets” means at any date assets comprising Consolidated
Total Domestic Assets (i) the entire legal and beneficial interest in which is
owned directly by the Company and/or one or more Wholly-Owned Domestic
Subsidiary Guarantors, (ii) which are subject to a perfected and first priority
Liens in favor of the Collateral Agent under the Collateral Documents to secure
the Finance Obligations (subject only to non-consensual Permitted Liens);
provided that, solely in the case of deposit accounts maintained with financial
institutions other than JPMCB and securities entitlements carried in securities
accounts for which JPMCB or one of its affiliates is not the applicable
securities intermediary, deposit account control agreements and securities
account control agreements shall not be required to be in place with the
applicable depositary bank or securities intermediary to perfect such Liens
thereon in favor of the Collateral Agent, and (iii) which are not Investments
other than Cash Equivalents.
 
“Qualified Domestic Asset Trigger Event” has the meaning specified in Section
8.10(a).
 
“Qualifying Equity Issuance” means any Equity Issuance if: (i) after giving
effect thereto, no Change of Control shall have occurred; (ii) the Equity
Interests issued in such Equity Issuance shall be issued in a private placement
exempt from registration under the Securities Act; and (iii) the Net Proceeds
thereof shall be used (without duplication and only to the extent Not Otherwise
Applied) only (A) to make Qualified Stock Repurchases pursuant to Section
9.9(c), (B) to make Investments pursuant to Section 9.7(m) and (C) to pay
dividends and distributions under Section 9.9(d).
 
“Qualified Stock Repurchases” means, collectively, one or more open market or
privately negotiated purchases by the Company for cash of the Company’s issued
and outstanding shares of common stock if each share of common stock so
purchased is retired and cancelled (and returned to the status of authorized and
unissued shares) promptly following the consummation of such repurchase.
 
“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
 
“Refunded Swing Line Loans” has the meaning specified in Section 2.7(b).
 
“Register” has the meaning specified in Section 12.6(d).
 
“Regulation D, O, T, U or X” means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as amended, or any
successor regulation.
 
“Related Document” means any agreement, certificate, document or instrument
relating to a Letter of Credit.
 
“Related Parties” has the meaning specified in Section 12.5(a)(iv).
 
“Reorganization” means, with respect to a Multiemployer Plan, the condition that
such Plan is in reorganization as such term is used in Section 4241 of ERISA.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder.
 
“Required Lenders” means, at a particular time, and subject to Section 5.24(b),
Lenders that hold more than 50% of (i) the Revolving Credit Commitments or if
the Revolving Credit Commitments have been cancelled, the sum of (A) the
aggregate then outstanding principal amount of the Revolving Credit Loans, plus
(B) the L/C Participating Interests in the aggregate amount then available to be
drawn under all outstanding Letters of Credit, plus (C) the aggregate then
outstanding principal amount of Revolving L/C Obligations plus (D) the aggregate
amount represented by the agreements of the Lenders in Sections 2.7(b) and (c)
with respect to the Swing Line Loans then outstanding and (ii) from and after
any applicable Incremental Facility Closing Date, the aggregate then outstanding
principal amount of the related Incremental Loans or, prior to any applicable
Incremental Facility Closing Date and after the applicable Incremental
Commitments Effective Date, the related Incremental Commitments.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any Law (including, without limitation, Environmental Laws), in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Responsible Officer” means the chief executive officer or the chief operating
officer of the Company or, with respect to financial matters, the chief
financial officer, controller, vice president – finance or treasurer of the
Company.
 
“Restatement Effective Date” means the date on which the conditions specified in
Section 7.1 and 7.2 are satisfied (or waived in accordance with Section 12.1).
 
“Revolving Credit Commitment” means, as to any Lender, its obligations to make
Revolving Credit Loans to the Company pursuant to Section 2.1, and to purchase
its L/C Participating Interest in any Letter of Credit in an aggregate amount
not to exceed at any time the amount set forth opposite such Lender’s name in
Schedule 1A under the heading “Revolving Credit Commitment” and in an aggregate
amount not to exceed at any time the amount equal to such Lender’s Revolving
Credit Commitment Percentage of the aggregate Revolving Credit Commitments, as
the aggregate Revolving Credit Commitments may be reduced or adjusted from time
to time pursuant to this Amended Agreement; collectively, as to all the Lenders,
the “Revolving Credit Commitments”.  On the Restatement Effective Date, the
aggregate amount of the Revolving Credit Commitments is $950,000,000.
 
“Revolving Credit Commitment Increase” has the meaning specified in Section 3.1.
 
“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment constitutes of
all of the Revolving Credit Commitments (or, if the Revolving Credit Commitments
shall have been terminated, the percentage of the outstanding Aggregate
Revolving Credit Extensions of Credit and Swing Line Loans constituted by such
Lender’s Aggregate Revolving Credit Extensions of Credit and participating
interest in Swing Line Loans).
 
“Revolving Credit Commitment Period” means the period from and including the
Restatement Effective Date to but not including the Revolving Credit Termination
Date.
 
“Revolving Credit Lenders” means the Lenders with Revolving Credit Commitments
and/or outstanding Revolving Credit Loans.
 
“Revolving Credit Loan” and “Revolving Credit Loans” has the meaning specified
in Section 2.1(a).
 
“Revolving Credit Outstandings” means, as to any Lender at a particular time,
the sum of (i) the aggregate unpaid principal amount at such time of all
Revolving Credit Loans made by such Lender pursuant to Section 2.1 (including
any Incremental Revolving Credit Loans), (ii) such Lender’s L/C Participating
Interest in the aggregate amount available to be drawn at such time under all
outstanding Letters of Credit, (iii) such Lender’s Revolving Credit Commitment
Percentage of the aggregate outstanding amount of Revolving L/C Obligations and
(iv) such Lender’s Revolving Credit Commitment Percentage of the aggregate
unpaid principal amount at such time of all Swing Line Loans
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
“Revolving Credit Termination Date” means the earliest of (i) the date which is
the fifth anniversary of the Restatement Effective Date; (ii) any other date on
which the Revolving Credit Commitments shall terminate hereunder; and (iii) the
date that is six months prior to the earliest maturity of the Senior Notes or
any other Indebtedness of the Company or any of its Subsidiaries consisting of
debt securities issued pursuant to one or more public offerings or private
offerings exempt from registration under the Securities Act of 1933, as amended,
and the Rules and Regulations promulgated thereunder.
 
“Revolving L/C Obligations” means the obligations of the Company to reimburse
the Issuing Lender for any payments made by an Issuing Lender under any Letter
of Credit that have not been reimbursed by the Company pursuant to Section 2.6.
 
“Same Day Funds” means immediately available funds.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.
 
“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(i) (A) Consolidated Total Secured Indebtedness as of such date minus (B) Cash
on Hand of the Company and its Consolidated Subsidiaries to (ii) Consolidated
EBITDA for the twelve months ending on the last day of the most recent fiscal
quarter for which financial statements required by Section 8.1(a) or (b), as
applicable, have been delivered.
 
“Secured Parties” means, collectively, the Lenders and any other Persons the
obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.
 
“Security Agreement” means the Security Agreement dated as of July 28, 2008
among the Company, the Subsidiary Guarantors and the Collateral Agent, a copy of
which is attached as Exhibit E hereto, as the same may be amended, modified or
supplemented from time to time.
 
“Senior Note” means any one of (i) the Company’s 8.50% Senior Unsecured Notes
due July 1, 2018 issued in the original aggregate par principal amount of
$600,000,000, (ii) the Company’s 6.875% Senior Unsecured Notes due 2020 issued
in the original aggregate par principal amount of $650,000,000 or (iii) the
Company’s 5.25% Senior Unsecured Notes due April 1, 2022 issued in the original
aggregate par principal amount of $1,300,000,000, and “Senior Notes” means any
two or more of them, collectively.
 
“Senior Note Documents” means the Senior Notes, the related indentures and all
other agreements, documents and instruments relating to the Senior Notes, in
each case as the same may be amended, modified or supplemented from time to time
in accordance with the provisions thereof and of this Amended Agreement.
 
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small
capital.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
“Specified Pending Acquisitions” means those certain anticipated acquisitions,
to be made by certain Foreign Subsidiaries of the Company pursuant to certain
letters of intent executed prior to the Restatement Effective Date by the
Company (or a Subsidiary of the Company) and the applicable seller or target
thereunder, which were identified to the Administrative Agent prior to the
Restatement Effective Date, or any other acquisitions which may be entered into
in place of, or in addition to, such identified acquisitions (which substitute
or additional acquisitions shall be identified to the Administrative Agent prior
to the consummation thereof).
 
“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of capital stock or other Equity Interests having ordinary
voting power (other than capital stock or other equity interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, directly or indirectly, or the management of
which is otherwise controlled, directly or indirectly, or both, by such Person.
 
“Subsidiary Guarantor” means each Subsidiary of the Company that from time to
time shall or shall be required to deliver a Guaranty or a Credit Party
Accession Agreement or other guaranty or guaranty supplement pursuant to Section
8.10 or Section 9.15.
 
“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
 
“Swap Obligation” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable law.
 
“Swing Line Commitment” means JPMCB’s obligation to make Swing Line Loans
pursuant to Section 2.7.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
“Swing Line Lender” and “Swing Line Lenders” have the meaning specified in
Section 2.7(a).
 
“Swing Line Loan” and “Swing Line Loans” have the meaning specified in Section
2.7(a).
 
“Syndication Agents” means, collectively, Citigroup Global Markets Inc., Credit
Suisse Securities (USA) LLC, Goldman Sachs Bank USA, Royal Bank of Canada,
SunTrust Bank, UBS Securities LLC and Wells Fargo Securities, LLC, in their
capacities as Syndication Agents with respect to the Commitments (each, a
“Syndication Agent”).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, or other similar charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Total Leverage Ratio” has the meaning specified in Section 9.1(a).
 
“TSI/Reinhardt Group” means, collectively, TSI Group, Inc., J.A. Reinhardt &
Company, Inc., and each of their respective Subsidiaries.
 
“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1998 Revision), International Chamber of Commerce Publication No. 500 (or any
successor publication), as the same may be amended from time to time.
 
“Unmatured Surviving Obligations” means, at any date, contingent indemnification
or expense reimbursement claims which are not then due and payable or with
respect to which no demand has been made.
 
“Unrestricted Cash and Cash Equivalents” means cash and Cash Equivalents that
are not, or are not required under the terms of any agreement or arrangement to
be, (i) pledged to, subject to a Lien in favor of, or held in one or more
accounts under the control (as defined in the New York Uniform Commercial Code)
of, one or more creditors of the Company or any Subsidiary (other than in favor
of the Secured Parties pursuant to the Collateral Documents), (ii) otherwise
segregated from the general assets of the Company and its Subsidiaries, in one
or more special accounts or otherwise, for the purpose of securing or providing
a source of payment for Indebtedness that is or from time to time may be owed to
one or more creditors of the Company or any Subsidiary or (iii) identified or
identifiable on the balance sheet (or any footnote thereto) of the Company and
its Consolidated Subsidiaries as “restricted” (or other like term) (other than
cash or Cash Equivalents which are subject to a perfected security interest
under the Collateral Documents).  It is agreed that cash and Cash Equivalents
held in ordinary deposit or securities accounts of one or more Credit Parties
and not subject to any existing or contingent restrictions on any such Credit
Party’s transfer of such cash or Cash Equivalents will be deemed to constitute
Unrestricted Cash and Cash Equivalents notwithstanding any contingent and
unexercised setoff rights created by law or by applicable account agreements in
favor of depositary institutions.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
“Wholly-Owned Consolidated Subsidiary” means at any date a Wholly-Owned
Subsidiary which is a Consolidated Subsidiary at such date, and “Wholly-Owned
Consolidated Subsidiaries” means all of them, collectively.
 
“Wholly-Owned Domestic Subsidiary” means at any date a Wholly Owned Subsidiary
of the Company which is a Domestic Subsidiary at such date, and “Wholly-Owned
Domestic Subsidiaries” means all of them, collectively.
 
“Wholly-Owned Domestic Subsidiary Guarantor” means at any date a Wholly-Owned
Domestic Subsidiary which is a Credit Party under and in compliance with all
Collateral Documents at such date, and “Wholly-Owned Domestic Subsidiary
Guarantors” means all of them, collectively.
 
“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.
 
Section 1.2   Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Amended Agreement shall have the defined
meanings when used in, any other Credit Document or any certificate or other
document made or delivered pursuant hereto.
 
(b) As used herein and in any other Credit Document and any certificate or other
document made or delivered pursuant hereto, accounting terms relating to the
Company and its Subsidiaries not defined in Section 1.1 and accounting terms
partly defined in Section 1.1 to the extent not defined, shall have the
respective meanings given to them under GAAP.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Amended Agreement shall refer to this Amended Agreement as a
whole and not to any particular provision of this Amended Agreement, and
section, Section, schedule and exhibit references are to this Amended Agreement
unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
the singular and plural forms of such terms.
 
ARTICLE II
AMOUNT AND TERMS OF REVOLVING CREDIT  COMMITMENTS
 
Section 2.1   Revolving Credit Commitments.  (a)  Subject to the terms and
conditions hereof, each Lender agrees to extend credit, in an aggregate amount
not to exceed such Lender’s Revolving Credit Commitment, to the Company from
time to time on any Borrowing Date during the Revolving Credit Commitment Period
by purchasing an L/C Participating Interest in each Letter of Credit issued by
the Issuing Lender and by making loans to the Company (“Revolving Credit Loans”)
from time to time.  Revolving Credit Loans shall be denominated in
Dollars.  Notwithstanding the foregoing, in no event shall (i) any Revolving
Credit Loan or Swing Line Loan be made, or any Letter of Credit be issued, if,
after giving effect to such making or issuance and the use of proceeds thereof
as irrevocably directed by the Company, the sum of the Aggregate Revolving
Credit Extensions of Credit and the aggregate outstanding principal amount of
the Swing Line Loans would exceed the aggregate Revolving Credit Commitments or
if Section 2.7 would be violated thereby or (ii) any Revolving Credit Loan or
Swing Line Loan be made, or any Letter of Credit be issued, if the amount of
such Loan to be made or any Letter of Credit to be issued would, after giving
effect to the use of proceeds, if any, thereof, exceed the Available Revolving
Credit Commitments.  During the Revolving Credit Commitment Period, the Company
may use the Revolving Credit Commitments by borrowing, repaying the Revolving
Credit Loans or Swing Line Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof, and/or by having the Issuing
Lender issue Letters of Credit, having such Letters of Credit expire undrawn
upon or if drawn upon, reimbursing the relevant Issuing Lender for such drawing,
and having the Issuing Lender issue new Letters of Credit.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
(b) Each borrowing of Revolving Credit Loans shall be in an aggregate principal
amount of the lesser of (i) $1,000,000 or a whole multiple of $1,000,000 in
excess thereof, and (ii) the Available Revolving Credit Commitments, except that
any borrowing of a Revolving Credit Loan to be used solely (x) to pay a like
amount of Swing Line Loans may be in the aggregate principal amount of such
Swing Line Loans or (y) to pay the like amount of an L/C Disbursement may be in
the principal amount of such L/C Disbursement.
 
Section 2.2   Proceeds of Revolving Credit Loans.  The Company shall use the
proceeds of Revolving Credit Loans solely for (i) refinancing the then-unpaid
principal amount of revolving loans outstanding under the Existing Credit
Agreement and paying fees and expenses incurred in connection therewith, (ii)
making payments to the Issuing Lender to reimburse the Issuing Lender for
drawings made under the Letters of Credit, (iii) repaying Swing Line Loans and
Revolving Credit Loans and (iv) financing other working capital or general
corporate purposes of the Company or any of its Subsidiaries.
 
Section 2.3   Issuance of Letters of Credit.  (a)  The Company may from time to
time during the Revolving Credit Commitment Period request any Issuing Lender to
issue a Letter of Credit by delivering to the Administrative Agent at its
address specified in Section 12.2 and the Issuing Lender an L/C Application
completed to the satisfaction of the Issuing Lender, together with the proposed
form of the Letter of Credit (which shall comply with the applicable
requirements of paragraph (b) below) and such other certificates, documents and
other papers and information as the Issuing Lender may reasonably request;
provided that if the Issuing Lender informs the Company that it is for any
reason unable to open such Letter of Credit, the Company may request another
Lender to open such Letter of Credit upon the same terms offered to the initial
Issuing Lender and if such other Lender agrees to issue such Letter of Credit
each reference to the Issuing Lender for purposes of the Credit Documents shall
be deemed to be a reference to such Lender.  Letters of Credit shall be
denominated in Dollars.
 
(b) Each Letter of Credit issued hereunder shall, among other things, (i) be in
such form requested by the Company as shall be acceptable to the Issuing Lender
in its sole discretion and (ii) subject to paragraph (c) below, have an expiry
date occurring not later than the earlier of (A) 365 days after the date of
issuance of such Letter of Credit and (B) five days prior to the Revolving
Credit Termination Date.  Each L/C Application and each Letter of Credit shall
be subject to the Uniform Customs and, to the extent not inconsistent therewith,
the laws of the State of New York.
 
(c) If the Company so requests in the applicable L/C Application, the Issuing
Lender may, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that (x) any
such Auto-Extension Letter of Credit must permit the Issuing Lender to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a certain number of days prior to each
anniversary of such Letter of Credit’s date of issuance (the “Non-Extension
Notice Date”), such number of days to be agreed upon by the Company and the
Issuing Lender at the time such Letter of Credit is issued and (y) such prior
notice shall be deemed to have been given by the Issuing Lender on the effective
date of its resignation as Issuing Lender in accordance with Section
11.9.  Unless otherwise directed by the Issuing Lender, the Company shall not be
required to make a specific request to the Issuing Lender for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the Issuing Lender to permit the extension of such Letter of Credit at
any time to an expiry date not later than five days prior to the Revolving
Credit Termination Date; provided, however, that the Issuing Lender shall not
permit any such extension if (A) the Issuing Lender has determined that it would
not be permitted, or would have no obligation at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.5 or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Company that one or more of the applicable conditions specified in Section
7.2 is not then satisfied, and in each such case directing the Issuing Lender
not to permit such extension.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
(d) Letters of Credit outstanding under the Existing Credit Agreement shall
continue under this Amended Agreement and, from and after the Restatement
Effective Date, shall be subject to and governed by the terms and conditions
hereof.
 
Section 2.4   Participating Interests.  Effective in the case of each Letter of
Credit opened by the Issuing Lender as of the date of the opening thereof, the
Issuing Lender agrees to allot and does allot, to itself and each other
Revolving Credit Lender, and each Revolving Credit Lender severally and
irrevocably agrees to take and does take in such Letter of Credit and the
related L/C Application, an L/C Participating Interest in a percentage equal to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage.  In
consideration and in furtherance of the foregoing, each such Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in Dollars, for the account of the applicable Issuing Lender, such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of each L/C
Disbursement made by such Issuing Lender, in each case to the extent not
reimbursed by the Company on the date due as provided in Section 2.6, or of any
reimbursement payment required to be refunded to the Company for any reason.
 
Section 2.5   Procedure for Opening Letters of Credit.  Upon receipt of any L/C
Application from the Company in respect of a Letter of Credit, the Issuing
Lender will promptly notify the Administrative Agent thereof.  The Issuing
Lender will process such L/C Application, and the other certificates, documents
and other papers delivered to the Issuing Lender in connection therewith, upon
receipt thereof in accordance with its customary procedures and, subject to the
terms and conditions hereof, shall promptly open such Letter of Credit by
issuing the original of such Letter of Credit to the beneficiary thereof and by
furnishing a copy thereof to the Company; provided that no such Letter of Credit
shall be issued (i) if the amount of such requested Letter of Credit, together
with the sum of (A) the aggregate unpaid amount of Revolving L/C Obligations
outstanding at the time of such request and (B) the maximum aggregate amount
available to be drawn under all Letters of Credit outstanding at such time,
would exceed $75,000,000 or (ii) if Section 2.1 would be violated thereby.
 
Section 2.6   Payments in Respect of Letters of Credit.  (a)  If the Issuing
Lender shall make any L/C Disbursement in respect of a Letter of Credit, the
Company shall reimburse such L/C Disbursement by paying to the Administrative
Agent an amount equal to such L/C Disbursement in Dollars, not later than 1:00
P.M., New York City time, on the Business Day immediately following the day that
the Company receives notice of such L/C Disbursement; provided that the Company
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.7 or 5.1 that such payment be financed with an ABR
Loan, which is a Revolving Credit Loan, or a Swing Line Loan in an equivalent
amount and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Loan which is a
Revolving Credit Loan or Swing Line Loan.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
(b) If an Issuing Lender shall make any L/C Disbursement, then, unless the
Company shall reimburse such L/C Disbursement in full on the date such L/C
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such L/C Disbursement is made to but excluding
the date that the Company reimburses such L/C Disbursement, at the rate per
annum then applicable to ABR Loans; provided that, if the Company fails to
reimburse such L/C Disbursement when due pursuant to paragraph (a) of this
Section, then, Section 5.7(c) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Lender, except that
interest accrued on and after the date of payment by any Revolving Credit Lender
pursuant to paragraph (a) of this Section to reimburse such Issuing Lender shall
be for the account of such Revolving Credit Lender to the extent of such
payment.  If the Company fails to make such payment when due, then the
Administrative Agent shall notify the applicable Issuing Lender and each other
applicable Revolving Credit Lender of the applicable L/C Disbursement, the
payment then due from the Company in respect thereof and such Revolving Credit
Lender’s Revolving Credit Commitment Percentage thereof.  Promptly following
receipt of such notice, each applicable Revolving Credit Lender shall pay to the
Administrative Agent in Dollars its Revolving Credit Commitment Percentage of
the payment then due from the Company (and Section 5.18(b) shall apply, mutatis
mutandis, to the payment obligations of the Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Lender in
Dollars the amounts so received by it from such Revolving Credit
Lender.  Promptly following receipt by the Administrative Agent of any payment
from the Company pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Lender or, to the extent that
Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Revolving Credit Lenders and the
applicable Issuing Lender as their interests may appear.  Any payment made by a
Revolving Credit Lender pursuant to this paragraph to reimburse any Issuing
Lender for any L/C Disbursement (other than the funding of ABR Loans or a Swing
Line Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such L/C Disbursement.
 
(c) Whenever, at any time after the Issuing Lender has made a payment under any
Letter of Credit and has received from any other Revolving Credit Lender such
other Revolving Credit Lender’s pro-rata share of the Revolving L/C Obligation
arising therefrom, the Issuing Lender receives any reimbursement on account of
such Revolving L/C Obligation or any payment of interest on account thereof, the
Issuing Lender will distribute to such other Revolving Credit Lender, through
the Administrative Agent, its pro-rata share thereof in like funds as
received  (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Credit Lender’s participating
interest was outstanding and funded); provided that, in the event that the
receipt by the Issuing Lender of such reimbursement or such payment of interest
(as the case may be) is required to be returned, such other Revolving Credit
Lender will promptly return to the Issuing Lender, through the Administrative
Agent, any portion thereof previously distributed by the Issuing Lender to it in
like funds as such reimbursement or payment is required to be returned by the
Issuing Lender.
 
Section 2.7   Swing Line Commitment.  (a)  Subject to the terms and conditions
hereof, JPMCB (in such capacity, the “Swing Line Lender”) agrees to make swing
line loans (individually, a “Swing Line Loan”; collectively, the “Swing Line
Loans”) to the Company from time to time during the Revolving Credit Commitment
Period in an aggregate principal amount at any one time outstanding not to
exceed $50,000,000; provided that at no time may the sum of the aggregate
outstanding principal amount of the Swing Line Loans and the Aggregate Revolving
Credit Extensions of Credit exceed the Revolving Credit Commitments.  Amounts
borrowed by the Company under this Section may be repaid and, through but
excluding the Revolving Credit Termination Date, reborrowed.  The Swing Line
Loans shall be denominated in Dollars and be ABR Loans, and shall not be
entitled to be converted into Eurodollar Loans.  The Company shall give JPMCB
irrevocable notice (which notice must be received by JPMCB prior to 1:00 P.M.,
New York City time) on the requested Borrowing Date specifying the amount of
each requested Swing Line Loan, which shall be in the minimum amount of $500,000
or a multiple of $100,000 in excess thereof.  The proceeds of each Swing Line
Loan will be made available by JPMCB to the Company by crediting the account of
the Company designated by the Company with such proceeds by 4:00 P.M., New York
City time; provided that Swing Line Loans used to finance the reimbursement of
an L/C Disbursement as provided in Section 2.6 shall be remitted by the
Administrative Agent to the applicable Issuing Lender.  The proceeds of Swing
Line Loans may be used solely for the purposes referred to in Section 2.2.
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
(b) JPMCB at any time in its sole and absolute discretion may, and on the fifth
day (or if such day is not a Business Day, the next Business Day) after the
Borrowing Date with respect to any Swing Line Loans shall, on behalf of the
Company (which hereby irrevocably directs JPMCB to act on its behalf), request
each Revolving Credit Lender, including JPMCB, to make a Revolving Credit Loan
(which shall be initially an ABR Loan) in an amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the amount of such
Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such
notice is given.  Unless any of the events described in Section 10.1 (f) shall
have occurred (in which event the procedures of paragraph (c) of this Section
shall apply) each Revolving Credit Lender shall make the proceeds of its
Revolving Credit Loan available to JPMCB for the account of JPMCB at the office
of JPMCB located at 270 Park Avenue, New York, New York 10017 prior to 12:00
Noon (New York City time) in funds immediately available on the Business Day
next succeeding the date such notice is given.  The proceeds of such Revolving
Credit Loans shall be immediately applied to repay the Refunded Swing Line
Loans.
 
(c) If prior to the making of a Revolving Credit Loan pursuant to paragraph (b)
of this Section one of the events described in paragraph (f) of Article X shall
have occurred, each Revolving Credit Lender will, on the date such Loan would
otherwise have been made, purchase an undivided participating interest in the
Refunded Swing Line Loans in an amount equal to its Revolving Credit Commitment
Percentage of such Refunded Swing Line Loans.  Each Revolving Credit Lender will
immediately transfer to JPMCB, in Same Day Funds, the amount of its
participation.
 
(d) Whenever, at any time after JPMCB has received from any Revolving Credit
Lender such Revolving Credit Lender’s participating interest in a Swing Line
Loan, JPMCB receives any payment on account thereof, JPMCB will distribute to
such Revolving Credit Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Credit Lender’s participating interest was
outstanding and funded) in like funds as received; provided, however, that in
the event that such payment received by JPMCB is required to be returned, such
Revolving Credit Lender will return to JPMCB any portion thereof previously
distributed by JPMCB to it in like funds as such payment is required to be
returned by JPMCB.
 
Section 2.8   Participations.  Each Revolving Credit Lender’s obligation to
purchase participating interests pursuant to Section 2.4 and clauses (b) and (c)
of Section 2.7 is absolute and unconditional as set forth in Section 5.16.
 
ARTICLE III
AMOUNT AND TERMS OF INCREMENTAL LOANS
 
Section 3.1   Requests for Incremental Loans.  Upon notice to the Administrative
Agent (which shall promptly notify the Lenders) at any time after the Closing
Date but prior to the date falling 12 months prior to the Revolving Credit
Termination Date, the Company may request (i) term loan commitments (each an
“Incremental Term Commitment” and all of them, collectively, the “Incremental
Term Commitments”) and (ii) increases in the aggregate amount of Revolving
Credit Commitments (each such increase, a “Revolving Credit Commitment Increase”
and all of them, collectively, the “Revolving Credit Commitments Increases” and
together with the Incremental Term Commitments, the “Incremental Commitments”);
provided that (x) after giving effect to any Incremental Commitment, the
aggregate amount of Incremental Commitments that have been added pursuant to
this Section 3.1 shall not exceed $750,000,000, and (y) any such addition shall
be in an aggregate amount of not less than $20,000,000 or any whole multiple of
$5,000,000 in excess thereof.  Any loans made in respect of any such Revolving
Credit Commitments Increase (the “Incremental Revolving Credit Loans”) shall be
made by increasing the aggregate Revolving Credit Commitments with terms
identical to those of the existing Revolving Credit Loans, except as otherwise
provided in Section 3.2.  Any Loans made in respect of any Incremental Term
Commitments (the “Incremental Term Loans” and, collectively with any Incremental
Revolving Credit Loans, the “Incremental Loans”) shall be made by creating a new
tranche of term loans under this Amended Agreement (an “Incremental Term Loan
Tranche”).
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
Section 3.2   Ranking and Other Provisions.  The Incremental Loans (i) shall
rank pari passu or (in the case of Incremental Term Loans) junior in right of
payment and in respect of lien priority as to the Collateral with the
Obligations in respect of the Revolving Credit Commitments, (ii) in the case of
Incremental Term Loans, shall not have a weighted average life that is shorter
than the Revolving Credit Termination Date, (iii) in the case of Incremental
Term Loans, shall not mature earlier than the Revolving Credit Termination Date,
(iv) with respect to any Incremental Revolving Credit Loans, except as otherwise
set forth in this Section 3.2, shall be on terms and pursuant to documentation
identical as, and treated substantially the same as, the Revolving Credit Loans
and (v) with respect to any Incremental Term Loans and except as set forth in
this Section 3.2, the terms and documentation thereof, to the extent not
consistent with those of the Revolving Credit Loans, shall be reasonably
satisfactory to the Administrative Agent.  The Applicable Margin relating to any
Incremental Term Loans shall be agreed between the Company and the applicable
Incremental Lenders, provided that if the initial yield on the Incremental Term
Loans (as determined by the Administrative Agent as set forth below) exceeds, by
more than 50 basis points (the amount by which such excess amount exceeds 50
basis points being herein referred to as the “Yield Differential”), the
Applicable Margin then in effect for the Revolving Credit Loans (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing the outstanding
Revolving Credit Loans but shall exclude any customary arrangement or commitment
fees payable to the Joint Lead Arrangers (or any of their respective affiliates)
in connection with the Revolving Credit Facility), then the Applicable Margin
then in effect for outstanding Revolving Credit Loans shall automatically be
increased by the Yield Differential, effective as of the applicable Incremental
Facility Closing Date.  For purposes of the immediately preceding sentence, the
initial yield on any Incremental Term Loan shall be determined by the
Administrative Agent to be equal to the sum of (x) the Applicable Margin for
Incremental Term Loans that bear interest based on the LIBOR rate and (y) if the
Incremental Term Loans are originally advanced at a discount or the Incremental
Lenders making the same receive a fee directly or indirectly from the Company or
any of its Subsidiaries for doing so (the amount of such discount or fee,
expressed as a percentage of the Incremental Term Loan Tranche, being referred
to herein as “OID”), the amount of such OID divided by the lesser of (A) the
average life to maturity of the Incremental Loan Term Loan Tranche and (B)
four).  The proceeds of any Incremental Term Loans will be used only to finance
Permitted Acquisitions and Permitted Foreign Acquisitions permitted under
Section 9.7(k) and Capital Expenditures.
 
Section 3.3   Notices; Lender Elections.  The notice from the Company to the
Administrative Agent delivered pursuant to Section 3.1 shall set forth the
requested amount and proposed terms of the Incremental Commitments, which
proposed terms shall not be inconsistent with the requirements of Section
3.2.  At the time of the sending of such notice, the Company (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the
Lenders).  Incremental Loans (or any portion thereof) may be made by any
existing Lender or by any other bank or financial institution (any such bank or
other financial institution, an “Incremental Lender”), in each case on terms
permitted in this Article III and otherwise on terms reasonably acceptable to
the Administrative Agent, provided that the Administrative Agent (and, in the
case of a Revolving Credit Commitment Increase, the Issuing Lender and the Swing
Line Lender) shall have consented (which consent shall not be unreasonably
withheld) to such Lender’s or Incremental Lender’s, as the case may be, making
such Incremental Loans if such consent would be required under Section 12.6 for
an assignment of Loans to such Lender or Incremental Lender, as the case may
be.  No Lender shall be obligated to provide any Incremental Loans, unless it so
agrees.  Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to provide an Incremental Commitment and, if so,
whether by an amount equal to, greater than, or less than its Commitment
Percentage of such requested increase (which shall be calculated on the basis of
the amount of the funded and unfunded exposure under all the Loans held by each
Lender).  Any Lender not responding within such time period shall be deemed to
have declined to provide an Incremental Commitment.  The Administrative Agent
shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder.  To achieve the full amount of a requested increase, the
Company may also invite additional Eligible Assignees to become Incremental
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
Section 3.4   Incremental Facility Amendment.  Incremental Commitments shall
become Commitments (or in the case of any Revolving Credit Commitment Increase
to be provided by an existing Revolving Credit Lender, an increase in such
Revolving Credit Lender’s Revolving Credit Commitment) under this Amended
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Amended Agreement and, as appropriate, the other Credit Documents, executed by
the Company, each Lender agreeing to provide such Commitment, if any, each
Incremental Lender, if any, and the Administrative Agent.  An Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Credit Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Article III.
 
Section 3.5   Effective Date and Allocations.  If any Incremental Commitments
are added in accordance with this Article III, the Administrative Agent and the
Company shall determine the effective date (the “Incremental Commitments
Effective Date”) and the final allocation of such Incremental Commitments.  The
Administrative Agent shall promptly notify the Company and the Lenders of the
final allocation of such Incremental Commitments and the Incremental Commitments
Effective Date.
 
Section 3.6   Conditions to Effectiveness of Increase.  The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent, each Lender party thereto, if any, and the Incremental
Lenders, if any, be subject to the satisfaction on the date thereof (the
“Incremental Facility Closing Date”) of each of the following conditions:
 
(i) the Administrative Agent shall have received on or prior to the Incremental
Facility Closing Date each of the following, each dated the Incremental Facility
Closing Date unless otherwise indicated or agreed to by the Administrative Agent
and each in form and substance reasonably satisfactory to the Administrative
Agent:  (A) the applicable Incremental Facility Amendment; (B) certified copies
of resolutions of the board of directors of each Credit Party approving the
execution, delivery and performance of the Incremental Facility Amendment; and
(C) a favorable opinion of counsel for the Credit Parties dated the Incremental
Facility Closing Date, to the extent reasonably requested by the Administrative
Agent, addressed to the Administrative Agent and the Lenders and in form and
substance and from counsel reasonably satisfactory to the Administrative Agent;
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
(ii) (A) the conditions precedent set forth in Section 7.2 shall have been
satisfied both before and after giving effect to such Incremental Facility
Amendment and the additional Extensions of Credit provided thereby (it being
understood that all references to “the obligation of any Lender to make a Loan
on the occasion of any Borrowing” shall be deemed to refer to the effectiveness
of the Incremental Facility Amendment on the Incremental Facility Closing Date),
(B) all Incremental Loans provided by the applicable Incremental Facility
Amendment shall be made on the terms and conditions provided for above and (C)
after giving effect thereto (x) the Company shall be in compliance with the
covenants set forth in Section 9.1 and (y) the Secured Leverage Ratio of the
Company and its Consolidated Subsidiaries shall be less than 2.75 to 1.00, in
each case, calculated on a pro-forma basis as of the last day of the fiscal
quarter ending on or immediately preceding the Incremental Facility Closing Date
for which the relevant financial information has been delivered to the Lenders
pursuant to Section 8.1 or 8.2, as applicable, giving effect to the full amount
of the Incremental Loans contemplated by the applicable Incremental Facility
Amendment as if they had been fully drawn on the first day of the Measurement
Period ending on the last day of such fiscal quarter; and
 
(iii) there shall have been paid to the Administrative Agent, for the account of
the Administrative Agent and the Lenders (including any Person becoming a Lender
as part of such Incremental Facility Amendment on the related Incremental
Facility Closing Date), as applicable, all fees and expenses (including
reasonable out-of-pocket fees, charges and disbursements of counsel) invoiced
with reasonable supporting documentation that are due and payable on or before
the Incremental Facility Closing Date.
 
Section 3.7   Effect of Incremental Facility Amendment.  On the Incremental
Commitments Effective Date, each Lender or Eligible Assignee which is providing
an Incremental Commitment (i) shall become a “Lender” for all purposes of this
Amended Agreement and the other Credit Documents and (ii) shall have an
Incremental Commitment which shall become a “Commitment” hereunder.
 
Section 3.8   Revolving Credit Commitment Increases.  Upon each Revolving Credit
Commitment Increase pursuant to this Article III, (i) each Revolving Credit
Lender immediately prior to such increase will automatically and without further
act be deemed to have assigned to each existing Lender, if any, and each
Incremental Lender, if any, in each case providing a portion of such Revolving
Credit Commitment Increase (each a “Revolving Credit Commitment Increase
Lender”), and each such Revolving Commitment Increase Lender will automatically
and without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participation interests hereunder in outstanding Letters of
Credit and Swing Line Loans such that, after giving effect to such Revolving
Commitment Increase and each such deemed assignment and assumption of
participation interests, the percentage of the aggregate outstanding (A)
participation interests hereunder in Letters of Credit and (B) participation
interests hereunder in Swing Line Loans, in each case, held by each Revolving
Credit Lender (including such Revolving Credit Commitment Increase Lender) will
equal such Revolving Credit Lender’s Revolving Credit Commitment Percentage and
(ii) if, on the date of such Revolving Credit Commitment Increase, there are any
Revolving Credit Loans outstanding, the Administrative Agent shall take those
steps which it deems, in its sole discretion and in consultation with the
Company, necessary and appropriate to result in each Revolving Credit Lender
(including each Revolving Credit Commitment Increase Lender) having a pro-rata
share of the outstanding Revolving Credit Loans based on each such Revolving
Credit Lender’s Revolving Credit Commitment Percentage immediately after giving
effect to such Revolving Credit Commitment Increase, provided that any
prepayment made in connection with the taking of any such steps shall be
accompanied by accrued interest on the Revolving Credit Loans being prepaid and
any costs incurred by any Lender in accordance with Section 5.21.  The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro-rata borrowing and pro-rata payment requirements contained elsewhere in this
Amended Agreement shall not apply to any transaction that may be effected
pursuant to the immediately preceding sentence.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
Section 3.9   Conflicting Provisions.  The provisions of this Article III shall
supersede any provision of Section 5.18 or Section 12.1 to the contrary.
 
ARTICLE IV
RESERVED
 
ARTICLE V
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
 
Section 5.1   Procedure for Borrowing by the Company.  (a)  The Company may
borrow under the Commitments on any Business Day.   The Company shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (i) 1:00 P.M., New York City time, three Business
Days prior to the requested Borrowing Date in the case of a proposed borrowing
of Eurodollar Loans and (ii) 11:00 A.M., New York City time, on the requested
Borrowing Date if the borrowing is to be solely of ABR Loans; provided that any
such notice of a borrowing of ABR Loans to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.6(a) may be given not later than 1:00
P.M., New York City time, on the date of the proposed borrowing) specifying (A)
the amount of the borrowing, (B) whether such Loans are initially to be
Eurodollar Loans or ABR Loans, or a combination thereof, (C) if the borrowing is
to be entirely or partly Eurodollar Loans, the length of the Interest Period for
such Eurodollar Loans and (D) the amount of such borrowing to be constituted by
Revolving Credit Loans and/or Incremental Loans.  Upon receipt of such notice
the Administrative Agent shall promptly notify each Lender (which notice shall
in any event be delivered to each Lender by 12:00 Noon, New York City time, on
such date or, in the case of Loans to be made on the Restatement Effective Date,
promptly following receipt thereof by the Administrative Agent).  Not later than
1:00 PM, New York City time, on the Borrowing Date specified in such notice,
each Lender shall make available to the Administrative Agent at the office of
the Administrative Agent specified in Section 12.2 (or at such other location as
the Administrative Agent may direct) in Dollars an amount in Same Day Funds
equal to the amount of the Loan to be made by such Lender.  Subject to Section
2.7(b), loan proceeds received by the Administrative Agent hereunder shall
promptly be made available to the Company by the Administrative Agent’s
crediting the account of the Company designated by the Company, with the
aggregate amount actually received by the Administrative Agent from the Lenders
and in like funds as received by the Administrative Agent; provided that
Revolving Credit Loans made to finance the reimbursement of an L/C Disbursement
as provided in Section 2.6 shall be remitted by the Administrative Agent to the
applicable Issuing Lender.
 
(b) Any borrowing of Eurodollar Loans by the Company hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) except as provided in Section 2.1(b), the aggregate principal
amount of all Eurodollar Loans having the same Interest Period shall not be less
than $1,000,000 or a whole multiple of $1,000,000 in excess thereof, and (ii) no
more than ten Interest Periods shall be in effect at any one time with respect
to Eurodollar Loans.
 
Section 5.2   Repayment of Loans; Evidence of Debt.  (a)  The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Credit Loan and
Swing Line Loan of such Lender on the Revolving Credit Termination Date (or such
earlier date on which the Revolving Credit Loans become due and payable pursuant
to Article X).  The Company hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 5.7.
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Company to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Amended Agreement.
 
(c) The Administrative Agent shall maintain the Register pursuant to Section
12.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Company to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Company and each Lender’s share thereof.
 
(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 5.2(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Company therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Company to
repay (with applicable interest) the Loans made to such Company by such Lender
in accordance with the terms of this Amended Agreement.
 
Section 5.3   Conversion and Continuation Options.  (a)  The Company may elect
from time to time to convert Eurodollar Loans into ABR Loans by giving the
Administrative Agent irrevocable notice of such election, to be received by the
Administrative Agent prior to 12:00 Noon, New York City time, at least three
Business Days prior to the proposed conversion date, provided that any such
conversion of Eurodollar Loans shall only be made on the last day of an Interest
Period with respect thereto.  The Company may elect from time to time to convert
all or a portion of the ABR Loans (other than Swing Line Loans) then outstanding
to Eurodollar Loans by giving the Administrative Agent irrevocable notice of
such election, to be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, at least three Business Days prior to the proposed
conversion date, specifying the Interest Period selected therefor, and, if no
Default or Event of Default has occurred and is continuing, such conversion
shall be made on the requested conversion date or, if such requested conversion
date is not a Business Day, on the next succeeding Business Day.  Upon receipt
of any notice pursuant to this Section 5.3, the Administrative Agent shall
promptly, but in any event by 2:00 P.M., New York City time, notify each Lender
thereof.  All or any part of the outstanding Loans (other than Swing Line Loans)
may be converted as provided herein, provided that partial conversions of Loans
shall be in the aggregate principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, and the aggregate principal amount of the
resulting Eurodollar Loans outstanding in respect of any one Interest Period
shall be at least $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.
 
(b) So long as no Default or Event of Default has occurred and is continuing,
the Company may elect from time to time to continue Eurodollar Loans upon the
expiration of the then current Interest Period with respect to such Eurodollar
Loans by giving the Administrative Agent irrevocable notice of such election, to
be received by the Administrative Agent prior to 1:00 P.M., New York City time,
at least three Business Days prior to the end of such Interest Period, in each
case specifying the new Interest Period selected therefor, provided that any
such continuation shall only be made on the last day of an Interest Period with
respect thereto.  So long as no Default or Event of Default has occurred and is
continuing, such continuation shall become effective on the last day of such
Interest Period.  If the Company fails to timely deliver such notice with
respect to a Eurodollar Loan, such Eurodollar Loan shall be continued into a
Eurodollar Loan with a one month Interest Period on the last day of such
Interest Period.
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
Section 5.4   Changes of Commitment Amounts.  (a)  The Company shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate or, from time to time, reduce the Revolving Credit
Commitments subject to the provisions of this Section 5.4.  To the extent, if
any, that the sum of the Revolving Credit Loans, Swing Line Loans, and Revolving
L/C Obligations then outstanding and the amounts available to be drawn under
outstanding Letters of Credit exceeds the amount of the Revolving Credit
Commitments as then reduced, the Company shall be required to make a prepayment
equal to such excess amount, the proceeds of which shall be applied first, to
payment of the Swing Line Loans then outstanding, second, to payment of the
Revolving Credit Loans then outstanding, third, to payment of any Revolving L/C
Obligations then outstanding, and last, to cash collateralize any outstanding
Letters of Credit on terms reasonably satisfactory to the Administrative
Agent.  Any such termination of the Revolving Credit Commitments shall be
accompanied by prepayment in full of the Revolving Credit Loans, Swing Line
Loans and Revolving L/C Obligations then outstanding and by cash
collateralization of any outstanding Letter of Credit on terms reasonably
satisfactory to the Administrative Agent.  Upon termination of the Revolving
Credit Commitments any Letter of Credit then outstanding which has been so cash
collateralized shall no longer be considered a “Letter of Credit”, as defined in
Section 1.1 and any L/C Participating Interests heretofore granted by the
Issuing Lender to the Lenders in such Letter of Credit shall be deemed
terminated (subject to automatic reinstatement in the event that such cash
collateral is returned and the Issuing Lender is not fully reimbursed for any
such Revolving L/C Obligations) but the Letter of Credit fees payable under
Section 5.11 shall continue to accrue to the Issuing Lender (or, in the event of
any such automatic reinstatement, as provided in Section 5.11) with respect to
such Letter of Credit until the expiry thereof.
 
(b) Interest accrued on the amount of any partial prepayment pursuant to this
Section 5.4 to the date of such partial prepayment shall be paid on the Interest
Payment Date next succeeding the date of such partial prepayment.  In the case
of the termination of the Revolving Credit Commitments, interest accrued on the
amount of any prepayment relating thereto and any unpaid commitment fee accrued
hereunder shall be paid on the date of such termination.  Any such partial
reduction of the Revolving Credit Commitments shall be in an amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.
 
Section 5.5   Optional Prepayments.  The Company may at any time and from time
to time prepay Loans, in whole or in part, upon at least one Business Day’s
irrevocable notice to the Administrative Agent (to be received no later than
3:00 PM, New York City time, on such Business Day) in the case of ABR Loans and
two Business Days’ irrevocable notice to the Administrative Agent (to be
received no later than 3:00 PM, New York City time, on such Business Day) in the
case of Eurodollar Loans and specifying the date and amount of prepayment;
provided that Eurodollar Loans prepaid on other than the last day of any
Interest Period with respect thereto shall be prepaid subject to the provisions
of Section 5.21.  Upon receipt of such notice the Administrative Agent shall
promptly notify each Lender thereof.  If such notice is given, the Company shall
make such prepayment, and the payment amount specified in such notice shall be
due and payable, on the date specified therein.  Accrued interest on the amount
of any Loans paid in full pursuant to this Section 5.5 shall be paid on the date
of such prepayment.  Accrued interest on the amount of any partial prepayment
shall be paid on the Interest Payment Date next succeeding the date of such
partial prepayment.  Partial prepayments shall be in an aggregate principal
amount equal to the lesser of (A) $1,000,000 or a whole multiple of $500,000 in
excess thereof and (B) the aggregate unpaid principal amount of the applicable
Loans, as the case may be.
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
Section 5.6   Mandatory Prepayments.
 
(a) [Reserved].
 
(b) Subject to paragraph (f) below, following the consummation of any Asset Sale
by the Company or any of its Subsidiaries, in the case of cash proceeds, and
following receipt of cash proceeds representing payments under notes or other
securities received in connection with any non-cash consideration obtained in
connection with such Asset Sale, an amount equal to 100% of the Net Proceeds of
such Asset Sale shall be applied by the Company on the date of receipt thereof
to the prepayment of the Loans.  Notwithstanding the foregoing, if no Default or
Event of Default shall have occurred and shall be continuing at the time of such
Asset Sale or at the proposed time of the application of such proceeds, such
proceeds shall not constitute Net Proceeds except to the extent that within 360
days of receipt of such proceeds, they have neither been reinvested in
productive assets of a kind then used or usable in the business of the Company
and its Subsidiaries nor contractually committed (and any such proceeds not
applied to such contractual commitments at the time required shall be deemed to
be Net Proceeds to be applied as set forth in this Section) to be used for such
purposes, at which time all such proceeds shall be deemed to be Net Proceeds;
provided, that proceeds received from Asset Sales of any Qualified Domestic
Assets shall be deemed to have been “reinvested” for purposes of this Section
5.6(b) only to the extent that such proceeds are reinvested (i) pursuant to, and
subject to the limitations set forth in, Section 9.7(b)(ii) hereof, or (ii) in
assets which will constitute Qualified Domestic Assets, subject only to the
perfection of the Liens of the Collateral Agent as required in clause (ii) of
the definition thereof.
 
(c) Each prepayment of Loans pursuant to clause (b) above shall be
applied:  first, to the next four quarterly principal repayment installments and
then to the remaining principal repayment installments, in each case ratably to
each Incremental Term Loan Tranche (if any) and to the principal repayment
installments thereof, and second, to the Revolving Credit Facility in the manner
set forth in paragraph (d) below.
 
(d) Payments in respect of the Revolving Credit Facility pursuant to this
Section 5.6, first, shall be applied ratably (i) to reimburse the Issuing
Lenders for all unreimbursed L/C Disbursements for which the Issuing Lenders
have not received payment from the Revolving Credit Lenders pursuant to the
third sentence of Section 2.6(b), (ii) to reimburse those Revolving Credit
Lenders which, pursuant to the fourth sentence of Section 2.6(b), have
previously made payments to an Issuing Lender pursuant to the third sentence of
Section 2.6(b) and (iii) to repay Swing Line Loans which are not Refunded Swing
Line Loans, second, shall be applied ratably to repay outstanding Revolving
Credit Loans, and third, shall be used to Cash Collateralize all undrawn Letters
of Credit then outstanding.  Any amount remaining following the application
required by the preceding sentence in full may be retained by the Company for
use in the ordinary course of business, and the Revolving Credit Facility shall
be automatically and permanently reduced dollar for dollar by the amount so
retained.
 
(e) [Reserved].
 
(f) Upon receipt by the Company or any of its Subsidiaries of the amounts
required to be paid pursuant to paragraph (b) above from any Asset Sale
consisting of the sale of shares of capital stock of any Subsidiary of the
Company (or, upon receipt by the Company or its Subsidiaries of such amounts as
are permitted to be retained in accordance with paragraph (b) of this Section
5.6), (i) the Administrative Agent shall release to the Company, without
representation, warranty or recourse, express or implied, those of such shares
of capital stock of such Subsidiary held by it as Pledged Stock (as defined in
the Pledge Agreement) and (ii) the Agents and the Lenders will, upon the request
of the Company, execute and deliver any instrument or other document in a form
acceptable to the Administrative Agent which may reasonably be required to
evidence such release.
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
(g) In the event and on such occasion that the Aggregate Revolving Credit
Extensions of Credit and Swing Line Loans exceed the aggregate Revolving Credit
Commitments, the Company shall prepay Revolving Credit Loans or Swing Line Loans
(or, if no such Loans are outstanding, deposit cash collateral in an account
with the Administrative Agent on terms reasonably satisfactory to the
Administrative Agent) in an aggregate amount equal to such excess.
 
(h) The Company shall give the Administrative Agent (which shall promptly notify
each Lender) notice as specified in Section 5.5 of each prepayment pursuant to
Section 5.5 setting forth the date and amount thereof.  Prepayments of
Eurodollar Loans pursuant to this Section 5.6, if not on the last day of the
Interest Period with respect thereto, shall, at the Company’s option, as long as
no Default or Event of Default has occurred and is continuing, be prepaid
subject to the provisions of Section 5.21 or such prepayment (after application
to any ABR Loans, in the case of prepayments by the Company) shall be deposited
with the Collateral Agent as cash collateral for such Eurodollar Loans on terms
reasonably satisfactory to the Collateral Agent and thereafter shall be applied
to the prepayment of the Eurodollar Loans on the last day of the respective
Interest Periods for such Eurodollar Loans next ending most closely to the date
of receipt of such Net Proceeds as contemplated by paragraph (b) above.  After
such application, any remaining interest earned on such cash collateral shall be
paid to the Company.
 
(i) Upon the Revolving Credit Termination Date the Company shall, with respect
to each then outstanding Letter of Credit, if any, either (i) cause such Letter
of Credit to be cancelled without such Letter of Credit being drawn upon or (ii)
Cash Collateralize the Revolving L/C Obligations with respect to such Letter of
Credit with a letter of credit issued by banks or a bank satisfactory to the
Administrative Agent on terms satisfactory to the Administrative Agent.
 
Section 5.7   Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto on
the unpaid principal amount thereof at a rate per annum equal to the Eurodollar
Rate determined for such Interest Period plus the Applicable Margin.
 
(b) ABR Loans shall bear interest for the period from and including the date
thereof until maturity thereof on the unpaid principal amount thereof at a rate
per annum equal to the ABR plus the Applicable Margin.
 
(c) While an Event of Default exists (and without limiting the rights of the
Lenders under Article X), the Company shall pay interest on the principal amount
of all outstanding Obligations at a fluctuating interest rate per annum equal to
(A) in the case of overdue principal, 2.00% above the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section
(provided that for all purposes of determining the Applicable Margin for
purposes of this paragraph (c), the Applicable Level for Revolving Credit Loans
and Swing Line Loans shall be deemed to be Level I) or (B) in the case of
overdue interest and fees, 2.00% above the rate described in paragraph (b) of
this Section for Revolving Credit Loans which are ABR Loans (provided that for
all purposes of determining the Applicable Margin for purposes of this paragraph
(c), the Applicable Level for Revolving Credit Loans and Swing Line Loans shall
be deemed to be Level I), in each case from the date of such nonpayment or Event
of Default, as applicable, until such amount is paid in full (as well after as
before judgment).
 
(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable on demand by the Administrative Agent made at the request of the
Required Lenders.
 
Section 5.8   Computation of Interest and Fees.  (a)  Interest in respect of ABR
Loans at any time the ABR is calculated based on the Prime Rate shall be
calculated on the basis of a 365 or 366, as the case may be, day year for the
actual days elapsed.  Interest in respect of Eurodollar Loans and ABR Loans at
any time the ABR is not calculated based on the Prime Rate and all fees
hereunder shall be calculated on the basis of a 360 day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Company and the Lenders of each determination of a Eurodollar Rate.  Any change
in the interest rate on a Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change in the
ABR becomes effective.  The Administrative Agent shall as soon as practicable
notify the Company and the Lenders of the effective date and the amount of each
such change.
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Amended Agreement shall be conclusive and binding on
the Company and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the quotations used by the Administrative Agent in
determining the Eurodollar Rate.
 
Section 5.9   Commitment Fees.
 
(a) The Company agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee in Dollars from and including the Restatement
Effective Date until the date on which the Applicable Level is determined for
the first fiscal quarter ending after the Restatement Effective Date, on such
Lender’s Available Revolving Credit Commitment outstanding from time to time, at
a rate per annum for each day during the period for which payment is made equal
to 0.30%.  Thereafter, the Company agrees to pay to the Administrative Agent,
for the account of each Lender, a commitment fee in Dollars on such Lender’s
Available Revolving Credit Commitments outstanding from time to time, at a rate
per annum for each day during the period for which payment is made, equal to the
rate per annum set forth below opposite the Applicable Level in effect on such
day:
 
Applicable Level
Rate per Annum
I
0.40%
II
0.35%
III
0.30%
IV
0.25%



(b) The commitment fee provided for in this Section 5.9 shall be payable
quarterly in arrears on the last day of each fiscal quarter ending after the
Restatement Effective Date and on the Revolving Credit Termination Date with
respect to the Available Revolving Credit Commitments.
 
Section 5.10   Certain Fees.  The Company agrees to pay to the Administrative
Agent for its own account a non-refundable agent’s fee in the amount and payable
on such dates as provided in the Administrative Agency Fee Letter (as the same
may be amended, supplemented, and restated or otherwise modified from time to
time).
 
Section 5.11   Letter of Credit Fees.  (a)  In lieu of any letter of credit
commissions and fees provided for in any L/C Application relating to Letters of
Credit (other than standard administrative issuance, amendment and negotiation
fees), the Company agrees to pay the Administrative Agent a Letter of Credit fee
in Dollars, for the account of the Issuing Lender and the Participating Lenders,
on the daily outstanding amount available to be drawn under each Letter of
Credit at a rate per annum equal to the Applicable Margin for Revolving Credit
Loans which are Eurodollar Loans in effect on such day, whether or not there are
any such Eurodollar Loans outstanding at such time, payable in arrears, on the
last day of each fiscal quarter of the Company and on the Revolving Credit
Termination Date.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
In addition, the Company shall pay to the Issuing Lender with respect to each
Letter of Credit, in arrears on the last day of each fiscal quarter of the
Company and on the Revolving Credit Termination Date with respect to the
Revolving Credit Commitments, a fee in Dollars to be agreed with the applicable
Issuing Lender but not greater than 1/8 of 1% per annum on the average
outstanding amount available to be drawn under such Letter of Credit, solely for
its own account as Issuing Lender of such Letter of Credit and not on account of
its L/C Participating Interest therein.
 
(b) In connection with any payment of fees pursuant to this Section 5.11, the
Administrative Agent agrees to provide to the Company a statement of any such
fees so paid; provided that the failure by the Administrative Agent to provide
the Company with any such invoice shall not relieve the Company of its
obligation to pay such fees.
 
Section 5.12   Letter of Credit Reserves.  (a)  If any Change in Law after the
date of this Amended Agreement shall either (i) impose, modify, deem or make
applicable any reserve, special deposit, assessment or similar requirement
against letters of credit issued by the Issuing Lender or (ii) impose on the
Issuing Lender any other condition regarding this Amended Agreement or any
Letter of Credit, and the result of any event referred to in clause (i) or (ii)
above shall be to increase the cost to the Issuing Lender of issuing or
maintaining any Letter of Credit (which increase in cost shall be the result of
the Issuing Lender’s reasonable allocation of the aggregate of such cost
increases resulting from such events), then, upon demand by the Issuing Lender,
the Company shall immediately pay to the Issuing Lender, from time to time as
specified by the Issuing Lender, additional amounts which shall be sufficient to
compensate the Issuing Lender for such increased cost, together with interest on
each such amount from the date demanded until payment in full thereof at a rate
per annum equal to the ABR plus the Applicable Margin for Revolving Credit ABR
Loans.  A certificate submitted by the Issuing Lender to the Company
concurrently with any such demand by the Issuing Lender, shall be conclusive,
absent manifest error, as to the amount thereof.
 
(b) In the event that at any time after the date hereof any Change in Law with
respect to the Issuing Lender shall, in the opinion of the Issuing Lender,
require that any obligation under any Letter of Credit be treated as an asset or
otherwise be included for purposes of calculating the appropriate amount of
capital to be maintained by the Issuing Lender or any corporation controlling
the Issuing Lender, and such Change in Law shall have the effect of reducing the
rate of return on the Issuing Lender’s or such corporation’s capital, as the
case may be, as a consequence of the Issuing Lender’s obligations under such
Letter of Credit to a level below that which the Issuing Lender or such
corporation, as the case may be, could have achieved but for such Change in Law
(taking into account the Issuing Lender’s or such corporation’s policies, as the
case may be, with respect to capital adequacy) by an amount deemed by the
Issuing Lender to be material, then from time to time following notice by the
Issuing Lender to the Company of such Change in Law, within 15 days after demand
by the Issuing Lender, the Company shall pay to the Issuing Lender such
additional amount or amounts as will compensate the Issuing Lender or such
corporation, as the case may be, for such reduction.  If the Issuing Lender
becomes entitled to claim any additional amounts pursuant to this Section
5.12(b), it shall promptly notify the Company of the event by reason of which it
has become so entitled.  A certificate submitted by the Issuing Lender to the
Company concurrently with any such demand by the Issuing Lender, shall be
conclusive, absent manifest error, as to the amount thereof.
 
(c) The Company agrees that the provisions of the foregoing paragraphs (a) and
(b) and the provisions of each L/C Application providing for reimbursement or
payment to the Issuing Lender in the event of the imposition or implementation
of, or increase in, any reserve, special deposit, capital adequacy or similar
requirement in respect of the Letter of Credit relating thereto shall apply
equally to each Participating Lender in respect of its L/C Participating
Interest in such Letter of Credit, as if the references in such paragraphs and
provisions referred to, where applicable, such Participating Lender or any
corporation controlling such Participating Lender.
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
Section 5.13   Further Assurances.  The Company hereby agrees, from time to
time, to do and perform any and all acts and to execute any and all further
instruments reasonably requested by the Issuing Lender to effect more fully the
purposes of this Amended Agreement and the issuance of Letters of Credit
hereunder.  The Company further agrees to execute any and all instruments
reasonably requested by the Issuing Lender in connection with the obtaining
and/or maintaining of any insurance coverage applicable to any Letters of
Credit.
 
Section 5.14   Obligations Absolute.  The payment obligations of the Company
under this Amended Agreement with respect to the Letters of Credit shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Amended Agreement under all circumstances, including, without
limitation, the following circumstances:
 
(i) the existence of any claim, set-off, defense or other right which the
Company or any of its Subsidiaries may have at any time against any beneficiary,
or any transferee, of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Lender, any Agent
or any Lender, or any other Person, whether in connection with this Amended
Agreement, the Related Documents, any Credit Documents, the transactions
contemplated herein, or any unrelated transaction;
 
(ii) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(iii) payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit, except where such payment constitutes gross negligence or
willful misconduct on the part of the Issuing Lender; or
 
(iv) any other circumstances or happening whatsoever, whether or not similar to
any of the foregoing, except for any such circumstances or happening
constituting gross negligence or willful misconduct on the part of the Issuing
Lender.
 
Section 5.15   Assignments.  No Participating Lender’s participation in any
Letter of Credit or any of its rights or duties hereunder shall be subdivided,
assigned or transferred (other than in connection with a transfer of part or all
of such Participating Lender’s Revolving Credit Commitment in accordance with
Section 12.6) without the prior written consent of the Issuing Lender, which
consent will not be unreasonably withheld.  Such consent may be given or
withheld without the consent or agreement of any other Participating
Lender.  Notwithstanding the foregoing, a Participating Lender may
subparticipate its L/C Participating Interest without obtaining the prior
written consent of the Issuing Lender.
 
Section 5.16   Participations.  Each Revolving Credit Lender’s obligation to
purchase participating interests pursuant to Sections 2.4 and 2.7(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which such Revolving Credit Lender may have against the
Issuing Lender, the Company, or any other Person for any reason whatsoever; (ii)
the occurrence or continuance of a Default or an Event of Default; (iii) any
adverse change in the condition (financial or otherwise) of the Company; (iv)
any breach of this Amended Agreement by the Company or any other Lender; or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
Section 5.17   Inability to Determine Interest Rate for Eurodollar Loans.  In
the event that (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Company) that by reason
of circumstances affecting the interbank eurodollar market generally, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for any
Interest Period with respect to (A) proposed Loans that the Company has
requested be made as Eurodollar Loans, (B) any Eurodollar Loans that will result
from the requested conversion of all or part of ABR Loans into Eurodollar Loans
or (C) the continuation of any Eurodollar Loan as such for an additional
Interest Period, (ii) the Administrative Agent is advised by the Required
Lenders that the Eurodollar Rate determined or to be determined for any Interest
Period will not adequately and fairly reflect the cost to Lenders constituting
the Required Lenders of making or maintaining their affected Eurodollar Loans
during such Interest Period by reason of circumstances affecting the interbank
eurodollar market generally or (iii) deposits in Dollars in the relevant amount
and for the relevant period with respect to any such Eurodollar Loan are not
available to any of the Lenders in their respective Eurodollar Lending Offices’
interbank eurodollar market, the Administrative Agent shall forthwith give
notice of such determination, confirmed in writing, to the Company and the
Lenders at least one day prior to, as the case may be, the requested Borrowing
Date, the conversion date or the last day of such Interest Period.  If such
notice is given, (i) any requested Eurodollar Loans shall be made in Dollars as
ABR Loans, (ii) any ABR Loans that were to have been converted to Eurodollar
Loans shall be continued as ABR Loans, and (iii) any outstanding Eurodollar
Loans shall be converted, on the last day of the then current Interest Period
applicable thereto, into ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made and no ABR Loans
shall be converted to Eurodollar Loans.
 
Section 5.18   Pro Rata Treatment and Payments.  (a)  Each borrowing of any
Loans (other than Swing Line Loans) by the Company from the Lenders, each
payment by the Company on account of any fee hereunder (other than as set forth
in Sections 5.10 and 5.11) and any reduction of the Revolving Credit Commitments
or Incremental Commitments of the Lenders hereunder shall be made pro-rata
according to the Commitment Percentages of the Lenders.  Each payment (including
each prepayment) by the Company on account of principal of and interest on the
Loans (other than Swing Line Loans and other than as set forth in Sections 5.6,
5.19, 5.20 and 5.21) shall be made pro-rata according to the Commitment
Percentages of the Lenders.  All payments (including prepayments) to be made by
the Company on account of principal, interest and fees shall be made without
set-off or counterclaim and shall be made to the Administrative Agent, for the
account of the Lenders, at the Administrative Agent’s office located at 270 Park
Avenue, New York, New York 10017, in Same Day Funds.  The Administrative Agent
shall promptly distribute such payments ratably to each Lender in like funds as
received to the extent required by this Amended Agreement.  If any payment
hereunder (other than payments on Eurodollar Loans) becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension unless the result
of such extension would be to extend such payment into another calendar month in
which event such payment shall be made on the immediately preceding Business
Day.  All payments hereunder shall be made in Dollars.
 
(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing Date (or with respect to an ABR Loan, on the
Borrowing Date) that such Lender will not make the amount which would constitute
its Commitment Percentage of the borrowing on such date available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Borrowing Date in
accordance with Section 5.1, and the Administrative Agent may, in reliance upon
such assumption, make available to the Company a corresponding amount.  If such
amount is made available to the Administrative Agent by such Lender on a date
after such Borrowing Date, such Lender shall pay to the Administrative Agent on
demand an amount equal to the product of (i) the daily average Federal Funds
Effective Rate during such period as quoted by the Administrative Agent, times
(ii) the amount of such Lender’s Commitment Percentage of such borrowing, times
(iii) a fraction the numerator of which is the number of days that elapse from
and including such Borrowing Date to the date on which such Lender’s Commitment
Percentage of such borrowing shall have become immediately available to the
Administrative Agent and the denominator of which is 360.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 5.18(b) shall be conclusive, absent manifest error.  If such
Lender’s Commitment Percentage of such borrowing is not in fact made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans
hereunder on demand, from the Company without prejudice to any rights which the
Company or the Administrative Agent may have against such Lender
hereunder.  Nothing contained in this Section 5.18(b) shall relieve any Lender
which has failed to make available its ratable portion of any borrowing
hereunder from its obligation to do so in accordance with the terms hereof.
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
(c) The failure of any Lender to make the Loan to be made by it on any Borrowing
Date shall not relieve any other Lender of its obligation, if any, hereunder to
make its Loan on such Borrowing Date, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
such Borrowing Date.
 
(d) All payments and prepayments (other than mandatory prepayments as set forth
in Section 5.6 and other than prepayments as set forth in Section 5.20 with
respect to increased costs) of Eurodollar Loans hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Eurodollar Loans with the same
Interest Period shall not be less than $1,000,000 or a whole multiple of
$500,000 in excess thereof.
 
Section 5.19   Illegality.  Notwithstanding any other provisions herein, if any
Requirement of Law or any change therein or in the interpretation or application
thereof occurring after the Restatement Effective Date shall make it unlawful
for such Lender to make or maintain Eurodollar Loans as contemplated by this
Amended Agreement, the commitment of such Lender hereunder to make Eurodollar
Loans or to convert all or a portion of ABR Loans into Eurodollar Loans shall
forthwith be cancelled and such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall, if required by law and if such Lender so requests, be
converted automatically to ABR Loans on the date specified by such Lender in
such request.  To the extent that such affected Eurodollar Loans are converted
into ABR Loans, all payments of principal which would otherwise be applied to
such Eurodollar Loans shall be applied instead to such Lender’s ABR Loans.  The
Company hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for any costs incurred by
such Lender in making any conversion in accordance with this Section 5.19
including, but not limited to, any interest or fees payable by such Lender to
lenders of funds obtained by it in order to make or maintain its Eurodollar
Loans hereunder (such Lender’s notice of such costs, as certified to the Company
through the Administrative Agent, to be conclusive absent manifest error).
 
Section 5.20   Requirements of Law.  (a)  In the event that, at any time after
the date hereof, any Change in Law or compliance by any Lender with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority:
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
(i) does or shall subject any Agent or Lender (or its Lending Office) to any fee
of any kind whatsoever with respect to this Amended Agreement, any Note or any
Eurodollar Loans made by it, or change the basis of imposition of any such fee;
 
(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge, liquidity or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, advances or loans by, or other credit extended by, or any other acquisition
of funds by, any office of such Lender which are not otherwise included in the
determination of the Eurodollar Rate; or
 
(iii) does or shall impose on such Lender any other condition, cost or expense;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making, continuing, converting, renewing or maintaining advances or extensions
of credit or to reduce any amount receivable hereunder, in each case, in respect
of its Eurodollar Loans, then, in any such case, the Company, shall promptly pay
such Lender, on demand, any additional amounts necessary to compensate such
Lender for such additional cost or reduced amount receivable as determined by
such Lender with respect to such Eurodollar Loans together with interest on each
such amount from the date demanded until payment in full thereof at a rate per
annum equal to the ABR plus the Applicable Margin for Revolving Credit Loans
which are ABR Loans.
 
(b) In the event that at any time after the date hereof any Change in Law with
respect to any Lender shall, in the opinion of such Lender, require that any
Commitment of such Lender be treated as an asset or otherwise be included for
purposes of calculating the appropriate amount of capital or liquidity to be
maintained by such Lender or any corporation controlling such Lender, and such
Change in Law shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital or liquidity, as the case may be, as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such corporation, as the case may be, could have achieved but for
such Change in Law (taking into account such Lender’s or such corporation’s
policies, as the case may be, with respect to capital adequacy and liquidity),
then from time to time following notice by such Lender to the Company of such
Change in Law as provided in paragraph (c) of this Section 5.20, within 15 days
after demand by such Lender, the Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation,
as the case may be, for such reduction.  Notwithstanding the foregoing, no
Lender shall be entitled to seek compensation under this Section 5.20(b) based
on the occurrence of a Change in Law unless such Lender is generally seeking
compensation from other borrowers in the United States loan market with respect
to its similarly affected commitments, loans and/or participations under
agreements with such borrowers having provisions similar to this Section
5.20(b).
 
(c) If any Lender becomes entitled to claim any additional amounts pursuant to
this Section 5.20, it shall promptly notify the Company through the
Administrative Agent, of the event by reason of which it has become so
entitled.  The Company shall not be required to make any payments to any Lender
for any additional amounts pursuant to this Section 5.20 unless such Lender has
given written notice to the Company, through the Administrative Agent, of its
intent to request such payments prior to or within 180 days after the date on
which such Lender became entitled to claim such amounts.  If any Lender has
notified the Company through the Administrative Agent of any increased costs
pursuant to paragraph (a) of this Section 5.20, the Company at any time
thereafter may, upon at least two Business Days’ notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and subject to Section
5.21, prepay or convert into ABR Loans all (but not a part) of the Eurodollar
Loans then outstanding.  Each Lender agrees that, upon the occurrence of any
event giving rise to the operation of paragraph (a) of this Section 5.20 with
respect to such Lender, it will, if requested by the Company, and to the extent
permitted by law or by the relevant Governmental Authority, endeavor in good
faith to avoid or minimize the increase in costs or reduction in payments
resulting from such event (including, without limitation, endeavoring to change
its Lending Office); provided, however, that such avoidance or minimization can
be made in such a manner that such Lender, in its sole determination, suffers no
economic, legal or regulatory disadvantage.  If any Lender has notified the
Company, through the Administrative Agent, of any increased costs pursuant to
paragraph (b) of this Section 5.20, the Company at any time thereafter may, upon
at least three Business Days’ notice to the Administrative Agent (which shall
promptly notify the Lender thereof), and subject to Section 5.21, reduce or
terminate the Revolving Credit Commitments in accordance with Section 5.4.
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
(d) A certificate submitted by such Lender, through the Administrative Agent, to
the Company shall be conclusive in the absence of manifest error.  The covenants
contained in this Section 5.20 shall survive the termination of this Amended
Agreement and repayment of the outstanding Loans.
 
(e) Notwithstanding anything to the contrary herein, this Section 5.20 shall not
apply to any Taxes which shall be governed solely by Section 5.23.
 
Section 5.21   Indemnity.  The Company agrees to indemnify each Lender and to
hold such Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Company in payment of the
principal amount of or interest on any Eurodollar Loans of such Lender, (b)
default by the Company in making a borrowing of Eurodollar Loans after the
Company has given a notice in accordance with Section 5.1 or in making a
conversion of ABR Loans to Eurodollar Loans after the Company has given notice
in accordance with Section 5.3 or in continuing Eurodollar Loans for an
additional Interest Period after the Company has given a notice in accordance
with clause (b) of the definition of Interest Period, (c) default by the Company
in making any prepayment of Eurodollar Loans after the Company has given a
notice in accordance with Section 5.5, (d) a payment or prepayment of a
Eurodollar Loan or conversion of any Eurodollar Loan into an ABR Loan, in either
case on a day which is not the last day of an Interest Period with respect
thereto or (e) any assignment of a Eurodollar Loan other than on the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 5.22; in each case including, but not limited to, any such loss or
expense arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Eurodollar Loans hereunder.  This
covenant shall survive termination of this Amended Agreement and payment of the
outstanding Obligations.  The Company shall not be required to make any payments
to any Lender for any additional amounts pursuant to this Section 5.21 unless
such Lender has given written notice to the Company, through the Administrative
Agent, of its intent to request such payments prior to or within 180 days after
the date on which such Lender became entitled to claim such amounts.  A
certificate submitted by a Lender, through the Administrative Agent, to the
Company as to an amount due under this Section 5.21 shall be conclusive in the
absence of manifest error.
 
Section 5.22   Replacement of Lenders.  In the event any Lender (i) is a
Defaulting Lender, (ii) exercises its rights pursuant to Section 5.19 or (iii)
requests payments pursuant to Sections 5.20 or 5.23, the Company may require, at
the Company’s expense and subject to Section 5.21, such Lender or the Issuing
Lender to assign, at par plus accrued interest and fees, without recourse (in
accordance with Section 12.6) all of its interests, rights and obligations
hereunder (including all of its Revolving Commitments and the Loans and other
amounts at the time owing to it hereunder and its interest in the Letters of
Credit) to a bank, financial institution or other entity specified by the
Company; provided that (i) such assignment shall not conflict with or violate
any law, rule or regulation or order of any court or other Governmental
Authority, (ii) the Company shall have received the written consent of the
Administrative Agent (and, in the case of an assignment of a Revolving
Commitment, of the Issuing Lender and Swing Line Lender), which consent shall
not unreasonably be withheld, to such assignment, (iii) the Company shall have
paid to the assigning Lender all monies other than principal owing hereunder to
it and (iv) in the case of a required assignment by the Issuing Lender, the
Letters of Credit shall be canceled and returned to the Issuing Lender.
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
Section 5.23   Taxes.
 
(a) Any and all payments by or on account of any obligation of the Company
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Company shall be required by applicable Law to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions for
Indemnified Taxes or Other Taxes (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, any Lender or the
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Company shall make such
deductions and (iii) the Company shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Law.
 
(b) Without limiting the provisions of paragraph (a) above, the Company shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law.
 
(c) The Company shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within 20 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
(which demand shall be made within 120 days of the earlier of (x) if the
Administrative Agent, such Lender or the Issuing Lender received written notice
from a Governmental Authority demanding payment of such Indemnified Taxes or
Other Taxes, the date the Administrative Agent, such Lender or the Issuing
Lender received such written notice or (y) the date the Administrative Agent,
such Lender or the Issuing Lender filed a tax return on which such Indemnified
Taxes or Other Taxes is reflected).  A certificate as to the amount of such
payment or liability delivered to the Company by a Lender or the Issuing Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Company to a Governmental Authority, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)        (i)  Each Lender, if requested by the Company or the Administrative
Agent, shall deliver documentation prescribed by applicable Laws or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements.
 
   (ii) Each Foreign Lender shall deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Amended Agreement (and from time to time thereafter upon the reasonable request
of the Company or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
(A) duly completed copies of Internal Revenue Service Form W-8BEN (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party;
 
(B) duly completed copies of Internal Revenue Service Form W-8ECI (or successor
form);
 
(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (I) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (III) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8IMY, W-8ECI or W-8BEN (or
successor form); or
 
(D) any other form prescribed by applicable Laws (including Internal Revenue
Service Form W-8IMY) as a basis for claiming exemption from or a reduction in
United States Federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Company to determine the withholding or deduction required to be made.
 
(iii) Each Lender shall deliver to the Company and the Administrative Agent such
additional duly completed forms, certificates or documentation described in this
Section (e) which such Lender is legally entitled to so deliver prior to the
expiration or obsolescence of any such forms, certificates or documentation
previously delivered by it pursuant to this Section (e).  Further, each Lender
shall promptly notify the Company and the Administrative Agent if it is no
longer able to deliver, or it is required to withdraw or change the information
on, any form, certificate or documentation previously delivered by it pursuant
to this Section (e) and such Lender shall deliver to the Company and the
Administrative Agent such additional duly completed forms, certificates or
documentation described in this Section (e) which such Lender is legally
entitled to so deliver.
 
(f) Any Lender claiming additional amounts payable pursuant to this Section 5.23
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office
if, in the reasonable judgment of such Lender, the making of such change (i)
would eliminate or reduce any such additional amounts payable to such Lender in
the future and (ii) would not subject such Lender to any unreimbursed
out-of-pocket cost or expense and would not otherwise be disadvantageous to such
Lender.
 
(g) If the Administrative Agent, any Lender or the Issuing Lender determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section 5.23, it shall pay to the Company an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Company under this Section 5.23 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Lender or
the Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Company, upon the request of the Administrative
Agent, such Lender or the Issuing Lender, agrees to repay the amount paid over
to the Company (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Lender if the Administrative Agent, such Lender or the Issuing Lender is
required to repay such refund to such Governmental Authority.  This Section (g)
shall not be construed to require the Administrative Agent, any Lender or the
Issuing Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Company or any other
Person.
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
(h) If a payment made by the Company hereunder or under any other Credit
Document would be subject to United States federal withholding tax imposed
pursuant to FATCA if any Lender or any Issuing Lender fails to comply with
applicable reporting and other requirements of FATCA (including those contained
in section 1471(b) or 1472(b) of the Code, as applicable), such Lender or such
Issuing Lender shall use commercially reasonable efforts to deliver to the
Company and the Administrative Agent, at the time or times prescribed by
applicable Law or as reasonably requested by the Company or the Administrative
Agent, (A) two accurate, complete and signed certifications prescribed by
applicable law and/or reasonably satisfactory to the Company and the
Administrative Agent that establish that such payment is exempt from United
States federal withholding tax imposed pursuant to FATCA and (B) any other
documentation reasonably requested by the Company or the Administrative Agent
sufficient for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or such Issuing Lender
has complied with such applicable reporting and other requirements of FATCA.
 
Section 5.24   Defaulting Lenders.  Notwithstanding any provision of this
Amended Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:
 
(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 5.9;
 
(b) the Revolving Credit Commitment and the Revolving Credit Commitment
Percentage in outstanding Revolving Credit Loans of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 12.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of all Lenders or of each
Lender affected thereby;
 
(c) if any amount outstanding in respect of Swing Line Loans or amount
outstanding in respect of Letters of Credit exists at the time such Lender
becomes a Defaulting Lender then:
 
(i) all or any part of the Revolving Credit Commitment Percentage of such
Defaulting Lender in Swing Line Loans and Letters of Credit shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Revolving
Credit Commitment Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Commitment Percentages in Revolving
Credit Loans plus such Defaulting Lender’s Revolving Credit Commitment
Percentage in Swing Line Loans and Letters of Credit does not exceed the total
of all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 7.2 are satisfied at such time;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Revolving Credit
Commitment Percentage in Swing Line Loans and (y) second, cash collateralize for
the benefit of the Issuing Lender only the Borrower’s obligations corresponding
to such Defaulting Lender’s Revolving Credit Commitment Percentage in Letters of
Credit (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 10.1 for so long
as such Defaulting Lender’s Revolving Credit Commitment Percentage in Letters of
Credit is outstanding;
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 5.11 with
respect to such Defaulting Lender’s Revolving Credit Commitment Percentage in
Letters of Credit during the period such Defaulting Lender’s Revolving Credit
Commitment Percentage in Letters of Credit is cash collateralized;
 
(iv) if the Revolving Credit Commitment Percentage in Letters of Credit of the
non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
fees payable to the Lenders pursuant to Section 5.9 and Section 5.11 Revolving
Credit Commitment Percentage in Letters of Credit shall be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Credit Commitment
Percentages; and
 
(v) if all or any portion of such Defaulting Lender’s Revolving Credit
Commitment Percentage in Letters of Credit is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Lender or any other Lender hereunder, all
Commitment Fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such Revolving Credit Commitment Percentage in Letters of
Credit) and Letter of Credit Fees payable under Section 5.11 with respect to
such Defaulting Lender’s Revolving Credit Commitment Percentage in Letters of
Credit shall be payable to the Issuing Lender until and to the extent that such
Revolving Credit Commitment Percentage in Letters of Credit is reallocated
and/or cash collateralized; and
 
(d) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s Revolving Credit
Commitment Percentage in then outstanding Letters of Credit will be 100% covered
by the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 5.24(c), and participating
interests in any newly made Swing Line Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 5.24(c)(i) (and such Defaulting Lender shall not
participate therein).
 
If the Swing Line Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swing Line Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the Swing
Line Lender or the Issuing Lender, as the case may be, to defease any risk to it
in respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Loans and L/C Participation Interest of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitments and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swing Line Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Credit Commitments.
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lenders to enter into this Amended Agreement and to make
the Loans and to induce the Issuing Lenders to issue, and the Participating
Lenders to participate in, the Letters of Credit, the Company hereby represents
and warrants to each Lender and each Agent, on and as of the Restatement
Effective Date and on the date of each Loan made or Letter of Credit issued
thereafter, that:
 
Section 6.1   Corporate Existence; Compliance with Law.  Each Credit Party and
its Subsidiaries (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (ii) has
the corporate power and authority and the legal right to own and operate its
property, to lease the property it operates and to conduct the business in which
it is currently engaged, except to the extent that the failure to have such
power, authority, or rights could not reasonably be expected to have a Material
Adverse Effect, (iii) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect and (iv) is in compliance with all
applicable Requirements of Law (including, without limitation, occupational
safety and health, health care, pension, certificate of need, the Comprehensive
Environmental Response, Compensation and Liability Act, any so-called
“Superfund” or “Superlien” law, or any applicable federal, state, local or other
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or legally enforceable standards of conduct
concerning, any Materials of Environmental Concern, the Patriot Act, and any and
all anti-terrorism laws), except to the extent that the failure to comply
therewith could not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect.
 
Section 6.2   Corporate Power; Authorization.  Each Credit Party has the
corporate power and authority and the legal right to make, deliver and perform
the Credit Documents to which it is a party; the Company has the corporate power
and authority and legal right to borrow hereunder and to have Letters of Credit
issued for its account hereunder.  Each Credit Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Credit Documents to which it is a party and, in case of the Company, to
authorize the borrowings hereunder and the issuance of Letters of Credit for its
account hereunder.  No consent or authorization of, or filing with, any Person
(including, without limitation, any Governmental Authority) is required in
connection with the execution, delivery or performance by any Credit Party, or
the validity or enforceability against any Credit Party, of any Credit Document
to the extent that it is a party thereto, other than any such consent or
authorization which has been obtained or filing which has been made to the
extent required hereunder, or the failure of which to obtain could have a
Material Adverse Effect.
 
Section 6.3   Enforceable Obligations.  Each of the Credit Documents has been
duly executed and delivered on behalf of each Credit Party party thereto and
each of such Credit Documents constitutes the legal, valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
Section 6.4   No Conflict With Law or Contractual Obligations.  The performance
of each Credit Document, and the use of the proceeds of the Loans and of
drawings under the Letters of Credit will not violate any Requirement of Law or
any material Contractual Obligation applicable to or binding upon any Credit
Party, any of its Subsidiaries or any of its properties or assets, and will not
result in the creation or imposition of (or the obligation to create or impose)
any Lien (other than any Liens created pursuant to the Credit Documents) on any
of its or their respective properties or assets pursuant to any Requirement of
Law applicable to it or them, as the case may be, or any of its or their
Contractual Obligations, except, in the case of any Contractual Obligations, for
any such violations which could not reasonably be expected to have a Material
Adverse Effect.
 
Section 6.5   No Material Litigation.  No litigation or investigation or
proceeding of or by any Governmental Authority or any other Person is pending or
has been overtly threatened against any Credit Party or any of its Subsidiaries,
(i) with respect to the validity, binding effect or enforceability of any Credit
Document, or with respect to the Loans made hereunder, the use of proceeds
thereof or of any drawings under a Letter of Credit, and the other transactions
contemplated hereby or thereby, or (ii) which could reasonably be expected to
have a Material Adverse Effect.
 
Section 6.6   Investment Company Act.  Neither any Credit Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” (as each of the quoted terms is defined or used in the
Investment Company Act of 1940, as amended).
 
Section 6.7   Federal Reserve Regulations.  No part of the proceeds of any of
the Loans or any drawing under a Letter of Credit will be used to “purchase” or
“carry” “margin stock” within the meaning of Regulation U of the Board or for
any other purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of the Board.  Neither the Company nor any of
its Subsidiaries is engaged or will engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under said Regulation U.
 
Section 6.8   No Default.  Neither the Company nor any of its Subsidiaries is in
default in the payment or performance of any of its or their Contractual
Obligations in any respect which could reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any of its Subsidiaries is in default
under any order, award or decree of any Governmental Authority or arbitrator
binding upon or affecting it or them or by which any of its or their properties
or assets may be bound or affected in any respect which could reasonably be
expected to have a Material Adverse Effect, and no such order, award or decree
could reasonably be expected to materially adversely affect the ability of the
Company and its Subsidiaries taken as a whole to carry on their businesses as
presently conducted or the ability of any Credit Party to perform its
obligations under any Credit Document to which it is a party.
 
Section 6.9   Taxes.  Each of the Company and its Subsidiaries has filed or
caused to be filed or has timely requested an extension to file or has received
an approved extension to file all Federal and all other material tax returns
which are required to have been filed, and has paid all material Taxes shown to
be due and payable on said returns or extension requests or on any assessments
made against it or any of its property and all other material Taxes imposed on
it or any of its property by any Governmental Authority (other than those the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided in the books of the Company or its Subsidiaries, as the
case may be); and no claims are being asserted in writing with respect to any
such material Taxes (other than those the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided in the
books of the Company or its Subsidiaries, as the case may be).
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
Section 6.10   Subsidiaries.  The Subsidiaries of the Company listed on Schedule
6.10(a) constitute all of the Domestic Subsidiaries of the Company and the
Subsidiaries listed on Schedule 6.10(b) constitute all of the Foreign
Subsidiaries of the Company, in each case, as of the Restatement Effective Date.
 
Section 6.11   Ownership of Property; Liens.  Except as set forth in Schedule
6.11, the Company and each of its Subsidiaries has valid and subsisting
Leasehold interests in all its respective material Real Property, and good title
to or valid and subsisting Leasehold interests in all of its respective material
other property, except, in each case, as such failure to have good and valid
title or valid and subsisting Leasehold interests could not reasonably be
expected to have a Material Adverse Effect, and none of such property is
subject, except as permitted hereunder, to any Lien (including, without
limitation, and subject to Section 9.3 hereof, Federal, state and other Tax
liens).
 
Section 6.12   ERISA.  No “prohibited transaction” (as defined in Section 406 of
ERISA or Section 4975 of the Code) or a failure to meet the minimum funding
standard (as defined in Section 302 of ERISA) or Reportable Event (other than a
Reportable Event with respect to which the 30-day notice requirement under
Section 4043 of ERISA has been waived) has occurred during the five years
preceding each date on which this representation is made or deemed made with
respect to any Single Employer Plan in each case the consequences of which could
reasonably be expected to have a Material Adverse Effect.  The present value of
all accrued benefits under each Single Employer Plan maintained by the Company
or a Commonly Controlled Entity (based on those assumptions used to fund such
Plan) did not, as of the most recent annual valuation date in respect of each
such Plan, exceed the fair market value of the assets of the Plan (including for
these purposes accrued but unpaid contributions) allocable to such benefits by
an amount that could reasonably be expected to have a Material Adverse
Effect.  The liability to which the Company would become subject under ERISA if
the Company or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date hereof could not reasonably be expected to have a Material Adverse
Effect.  No Multiemployer Plan is either in Reorganization or Insolvent in any
case the consequences of which could reasonably be expected to have a Material
Adverse Effect.
 
Section 6.13   Environmental Matters.
 
(a) The Properties do not contain any Materials of Environmental Concern in
concentrations which constitute a violation of, or could reasonably be expected
to give rise to liability under, Environmental Laws that could reasonably be
expected to have a Material Adverse Effect.
 
(b) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, except for failure to be in compliance that
could not reasonably be expected to have a Material Adverse Effect, and there is
no contamination at, under or about the Properties that could reasonably be
expected to have a Material Adverse Effect.
 
(c) Neither the Company nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to the Properties that could reasonably be expected to have a Material
Adverse Effect, nor does the Company have knowledge that any such action is
being contemplated, considered or threatened.
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
(d) There are no judicial proceedings or governmental or administrative actions
pending or threatened under any Environmental Law to which the Company or any
Subsidiary is or will be named as a party with respect to the Properties that
could reasonably be expected to have a Material Adverse Effect, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders under any Environmental Law with respect to the Properties that
could reasonably be expected to have a Material Adverse Effect.
 
Section 6.14   Accuracy and Completeness of Financial Statements.
 
(a) (i)  The audited consolidated balance sheet of the Company and its
Subsidiaries at December 31, 2011 and the related consolidated statements of
operations, shareholders’ equity and cash flows for the fiscal year ended on
such date, reported on by Deloitte & Touche, LLP, and (ii) the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of March 31,
2012, and the related consolidated statements of income, shareholders’ equity
and cash flows for the three-month period ended on such date, fairly present in
all material respects (except, with respect to interim reports, for year-end
adjustments and absence of detailed footnote disclosures) the consolidated
financial position of the Company and its Subsidiaries as at such date, and the
consolidated results of their operations and cash flows for the fiscal periods
then ended and, in the case of the statements referred to in the foregoing
clause (ii), the portion of the fiscal year through such date, in each case, in
accordance with GAAP consistently applied throughout the periods involved
(except as noted therein).
 
(b) The Projections delivered pursuant to Section 7.1(b) hereof were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Company’s estimate of
its future financial condition and performance.
 
Section 6.15   Absence of Undisclosed Liabilities.  Except as reflected in the
consolidated balance sheet of the Company as of March 31, 2012 and except for
the Loans, if any, incurred on the Restatement Effective Date, neither the
Company nor any of its Subsidiaries has or is subject to any liabilities
(absolute, accrued, contingent or otherwise), except liabilities or obligations
which could not, individually or in the aggregate, reasonably be expected to
constitute a Material Adverse Effect.
 
Section 6.16   No Material Adverse Change.  Since December 31, 2011, there has
not been any event, occurrence, fact, condition, change, development or effect
which individually or in the aggregate has had or could reasonably be expected
to have a Material Adverse Effect.
 
Section 6.17   Solvency.  The Company is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.  No Credit Party intends to, nor
will it permit any of its Subsidiaries to, nor does it believe that it or any of
its Subsidiaries has or will incur debts beyond its ability to pay such debts as
they mature, taking into account the timing of and amounts of cash to be
received by it or any such Subsidiary and the timing of the amounts of cash to
be payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary.
 
Section 6.18   Intellectual Property.  The Company and each of its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person.  To the best knowledge of the Company, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Company or any of its
Subsidiaries infringes upon any rights held by any other Person.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
Section 6.19   Creation and Perfection of Security Interests.
 
(i) Article 9 Collateral.  Each of the Security Agreement and the Pledge
Agreements is effective to create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein to secure the Finance Obligations,
and each of the Security Agreement and the Pledge Agreements constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such of the Collateral in which a security interest
can be perfected under Article 9 of the UCC to secure the Finance Obligations,
in each case prior and superior in right to any other Person, other than with
respect to Permitted Liens.
 
(ii) Intellectual Property.  The Security Agreement, together with the
Assignment of Patents and Trademarks, substantially in the form of Exhibit A to
the Security Agreement, which has been filed in the United States Patent and
Trademark Office and the Assignment of Copyrights, substantially in the form of
Exhibit B to the Security Agreement, which has been filed in the United States
Copyright Office, constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the grantors thereunder in the United
States patents, trademarks, copyrights, licenses and other intellectual property
rights covered in such Assignments to secure the Finance Obligations, in each
case prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the Credit Parties
after the Restatement Effective Date).
 
(iii) Status of Liens.  The Collateral Agent, for the ratable benefit of the
Secured Parties, will at all times have the Liens provided for in the Collateral
Documents and, subject to the filing by the Collateral Agent of continuation
statements to the extent required by the UCC, the Collateral Documents will at
all times constitute valid and continuing liens of record and first priority
perfected security interests in all the Collateral referred to therein to secure
the Finance Obligations, except as priority may be affected by Permitted
Liens.  As of the Restatement Effective Date, no filings or recordings are
required in order to perfect the security interests created under the Collateral
Documents, except for filings or recordings listed on Schedule 4.01 to the
Security Agreement, all of which listed filings and recordings have been made.
 
Section 6.20   Accuracy and Completeness of Disclosure.  The Company has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Company or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Amended Agreement or delivered hereunder or under any other Credit Document (in
each case as modified or supplemented by other information so furnished), taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
Section 6.21   Qualified Domestic Assets.  Qualified Domestic Assets have a book
value at least equal to the Minimum Qualified Domestic Asset Amount.
 
Section 6.22   OFAC.  No Credit Party (i) is a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) knowingly engages in any dealings or transactions prohibited
by Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or targeted by any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.  Each Credit Party is in compliance, in all material respects,
with the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto.
 
Section 6.23   Patriot Act.  Each Credit Party is in compliance, in all material
respects, with the Uniting And Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA Patriot Act of
2001).
 
Section 6.24   FCPA.  No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
ARTICLE VII
CONDITIONS PRECEDENT
 
Section 7.1   Conditions to Restatement Effective Date.  This Amended Agreement,
the amendment and restatement of the Existing Credit Agreement effected hereby
and the obligation of each Lender to make its extensions of credit to be made
hereunder on the Restatement Effective Date shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.1):
 
(a) Deliverables.  The Administrative Agent’s receipt of the following, each of
which shall be originals, telecopies or “.pdf” or similar electronic
transmission (to be followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Credit Party, if
applicable, each dated the Restatement Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i) This Amended Agreement; Evidence of Required Lender Consent.  Executed
counterparts of this Amended Agreement signed by the Lenders (including at least
those number of lenders under the Existing Credit Agreement as shall constitute
the Required Lenders thereunder), the Company and the Agents, or written
evidence reasonably satisfactory to the Administrative Agent (which may include
telecopy or electronic transmission (including Adobe pdf file) of a signed
signature page of this Amended Agreement) that each such party has signed a
counterpart signature page of this Amended Agreement.
 
(ii) Collateral Documents.  Subject to Section 8.12(b), executed counterparts of
all Collateral Documents, together with:
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
(A) a Perfection Certificate from the Company and from each other Credit Party,
as applicable;
 
(B) to the extent not on file with the appropriate Governmental Authority,
appropriate financing statements (Form UCC-1 or such other financing statements
or similar notices as shall be required by local Law) authenticated and
authorized for filing under the UCC or other applicable local Law of each
jurisdiction in which the filing of a financing statement or giving of notice
may be required, or reasonably requested by the Collateral Agent, to perfect the
security interests intended to be created by the Collateral Documents;
 
(C) copies of reports from CT Corporation or another independent search service
reasonably satisfactory to the Collateral Agent listing all effective financing
statements, notices of tax, PBGC or judgment liens or similar notices that name
any of the Company or any other Credit Party (under its present name and any
previous name and, if requested by the Collateral Agent, under any trade names),
as debtor or seller that are filed in the jurisdictions referred to in clause
(ii)(B) above (regardless of whether or not financing statements are then on
file) or in any other jurisdiction having files which must be searched in order
to determine fully the existence of the UCC security interests, notices of the
filing of federal tax Liens (filed pursuant to Section 6323 of the Code), Liens
of the PBGC (filed pursuant to Section 4068 of ERISA) or judgment Liens on any
Collateral, together with copies of such financing statements, notices of tax,
PBGC or judgment Liens or similar notices (none of which shall cover the
Collateral except to the extent evidencing Permitted Liens or for which the
Collateral Agent shall have received termination statements (Form UCC-3 or such
other termination statements as shall be required by local Law) authenticated
and authorized for filing);
 
(D) searches of ownership of intellectual property in the appropriate
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Collateral Agent to the extent necessary or reasonably
advisable to perfect the Collateral Agent’s security interest in intellectual
property Collateral;
 
(E) to the extent not previously delivered to the Collateral Agent, all of the
Pledged Collateral, which Pledged Collateral shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, with signatures appropriately guaranteed,
accompanied in each case by any required transfer tax stamps, all in form and
substance reasonably satisfactory to the Collateral Agent; and
 
(F) evidence of the completion of all other filings and recordings of or with
respect to the Collateral Documents and of all other actions as may be necessary
or, in the opinion of the Collateral Agent, desirable to perfect the security
interests intended to be created by the Collateral Documents (including receipt
of duly executed payoff letters, UCC-3 termination statements and landlords’ and
bailees’ waiver and consent agreements).
 
(iii) Intellectual Property Security Agreements.  To the extent not on file with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, a short form assignment or grant of security interest in
intellectual property, in substantially the form of Exhibit A to the Security
Agreement (for patents and trademarks) or Exhibit B to the Security Agreement
(for copyrights), duly executed by each Credit Party, together with evidence
that all action that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens in intellectual property created under Security
Agreement and under such short form assignments or grants of security interests
has been taken.
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
(iv) Organization Documents.  To the extent not previously delivered to the
Administrative Agent, true and correct copies of the Organization Documents of
each Credit Party, certified as to authenticity by the Secretary or Assistant
Secretary of each such Credit Party.
 
(v) Corporate Documents.  Copies of certificates from the Secretary of State or
other appropriate authority of such jurisdiction, evidencing good standing of
each Credit Party in its jurisdiction of incorporation and in each state where
the ownership, lease or operation of property or the conduct of business
requires it to qualify as a foreign corporation except where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect.
 
(vi) Legal Opinions.  Opinions addressed to the Administrative Agent, the
Collateral Agent and the Lenders of (A) Shearman & Sterling LLP, New York
counsel to the Company, and (B) Ryan M. Patch, general counsel to the Company,
each in form and substance reasonably satisfactory to the Administrative
Agent.  Such opinions shall also cover such other matters incident to the
transactions contemplated by this Amended Agreement as the Administrative Agent
shall reasonably require.
 
(vii) Closing Certificates.  Closing certificates of the Company, substantially
in the form of Exhibits B-1 and B-2 hereto, respectively, with appropriate
insertions and attachments, satisfactory in form and substance to the
Administrative Agent and its counsel, executed by (A) the President or any Vice
President and (B) the Secretary or any Assistant Secretary of the Company.
 
(b) Payment of Accrued Interest.  The Company shall have paid to the
Administrative Agent for the respective accounts of the Lenders under the
Existing Credit Agreement, all interest on the outstanding Loans under the
Existing Credit Agreement at the rates specified therein accrued to but
excluding the Restatement Effective Date.
 
(c) Financial Projections.  The Lenders shall have received forecasts of the
financial performance of the Company and its subsidiaries (x) on a quarterly
basis, through 2012 and (y) on an annual basis, through 2014 satisfactory to the
Lenders.
 
(d) Fees.  The Administrative Agent shall have received, for the respective
accounts of the Persons entitled to the same, all costs, expenses, fees and
other compensation payable to the Lenders, the Agents and the Joint Lead
Arrangers on or prior to the Restatement Effective Date, including, without
limitation, reasonable fees of one legal counsel to the Lenders and one local
counsel in each appropriate jurisdiction and any and all fees due pursuant to
the Administrative Agency Fee Letter.
 
(e) Additional Matters.  All other documents and legal matters in connection
with the transactions contemplated by this Amended Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its
counsel.  Any information submitted to any of the Lenders by or on behalf of the
Company or any of its Subsidiaries or affiliates shall be accurate and complete
in all material respects.
 
(f) Regulatory Authority Information.  The Company and each Subsidiary shall
have provided the documentation and other information to the Lenders that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall notify the Company and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
 
Section 7.2   Conditions to All Loans and Letters of Credit.  The obligation of
each Lender to make any Loan (other than any Revolving Credit Loan the proceeds
of which are to be used to repay Refunded Swing Line Loans) and the obligation
of each Issuing Lender to issue any Letter of Credit is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date:
 
(a) Representations and Warranties.  Each of the representations set forth in
Article VI, or which are contained in any other Credit Document shall, to the
extent already qualified by materiality, be true and correct in all respects,
and, if not so already qualified, shall be true and correct in all material
respects, in any case on and as of the date such Loan is made (or such Letter of
Credit is issued) as if made on and as of such date (unless stated to relate to
a specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date).
 
(b) No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Loan to be
made or the Letter of Credit to be issued on such Borrowing Date.
 
(c) Notice. The Administrative Agent and, if applicable, the applicable Issuing
Lender or the Swing Line Lender shall have received a notice of borrowing
request or credit extension in accordance with the requirements of Article V
hereof.
 
Each borrowing by the Company hereunder and the issuance of each Letter of
Credit by each Issuing Lender hereunder shall constitute a representation and
warranty by the Company as of the date of such borrowing or issuance that the
conditions in paragraphs (a) and (b) of this Section 7.2 have been satisfied.
 
Section 7.3   Effectiveness of Amendment and Restatement.  Until this Amended
Agreement become effective in accordance with the requirements of Section 7.1,
the Existing Credit Agreement shall remain in full force and effect and shall
not be affected hereby.  On the Restatement Effective Date, the Existing Credit
Agreement will be automatically amended and restated to read as set forth in
this Amended Agreement.  The rights and obligations of the parties hereto shall
be governed (i) prior to the Restatement Effective Date, by the Existing Credit
Agreement and (ii) on and after the Restatement Effective Date, by this Amended
Agreement, it being understood and agreed that the definitions of “Applicable
Level”, “Applicable Margin” and the provisions of Sections 5.9, 5.10, 5.12,
5.19, 5.20, 5.21, 5.23 and 12.5 as in effect immediately prior to the
Restatement Effective Date will continue to be effective as to all matters
arising out of or in any way related to facts or events existing or occurring
prior to the Restatement Effective Date.  Once the Restatement Effective Date
has occurred, all references to the “Credit Agreement” in any Credit Document or
any other document, instrument, agreement, or writing shall be deemed to refer
to the Existing Credit Agreement as amended and restated hereby.
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
Section 7.4   Acknowledgement and Affirmation of Security Interests.  (a) Each
Credit Party hereby acknowledges that it has reviewed the terms and provisions
of this Amended Agreement and consents to the amendment of the Existing Credit
Agreement effected pursuant to this Amended Agreement.  Each Credit Party hereby
confirms that each Credit Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Documents, the payment and performance of all “Obligations” under each of the
Credit Documents to which it is a party (in each case as such terms are defined
in the applicable Credit Document).
 
(b) Each Credit Party acknowledges and agrees that (i) any of the Credit
Documents to which it is a party or is otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid,
enforceable, ratified and confirmed in all respects and shall not be impaired or
limited by the execution or effectiveness of this Amended Agreement, and (ii)
all security interests created under any of the Collateral Documents shall
continue in full force and effect pursuant to the terms of such Collateral
Document.  Each Credit Party represents and warrants that all representations
and warranties contained in this Amended Agreement and the other Credit
Documents to which it is a party or is otherwise bound are true and correct in
all material respects on and as of the Restatement Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.
 
(c) Each Credit Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amended Agreement, such Credit
Party (other than the Company) is not required by the terms of the Existing
Credit Agreement or any other Credit Document to consent to the amendments to
the Existing Credit Agreement effected pursuant to this Amended Agreement and
(ii) nothing in the Existing Credit Agreement, this Amended Agreement or any
other Credit Document shall be deemed to require the consent of such Credit
Party (other than the Company) to any future amendments to the Existing Credit
Agreement or the Agreement.
 
ARTICLE VIII
AFFIRMATIVE COVENANTS
 
The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan or Revolving L/C Obligation remains outstanding and unpaid, any amount
remains available to be drawn under any Letter of Credit or any other amount is
owing to any Lender (other than Unmatured Surviving Obligations), any Agent or
any Issuing Lender hereunder, it shall, and, in the case of the agreements
contained in Sections 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10, 8.11, and 8.12
cause each of its Subsidiaries to:
 
Section 8.1   Financial Statements.  Furnish to the Administrative Agent (with
sufficient copies for each Lender):
 
(a) Audited Annual Financial Statements.  As soon as available, but in any event
within 90 days after the end of each fiscal year of the Company, commencing with
the fiscal year ending December 31, 2012, a copy of the consolidated balance
sheet of the Company and its Consolidated Subsidiaries as at the end of such
year and the related consolidated statements of income, shareholders’ equity and
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by certified public accountants of nationally recognized standing
acceptable to the Required Lenders.
 
(b) Quarterly Financial Statements.  As soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Company, commencing with the quarterly period ending
June 30, 2012, the unaudited consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the Company and its Consolidated Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer on behalf of the Company as being fairly stated in all
material respects (subject to normal year-end audit adjustments).
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
(c) Annual Budget.  As soon as available, but in any event within 90 days after
the beginning of each fiscal year of the Company to which such budget relates,
an annual operating budget of the Company and its Subsidiaries, on a
consolidated basis, as adopted by the board of directors of the Company.
 
All financial statements shall be prepared in reasonable detail in accordance
with GAAP in all material respects (provided that interim statements may be
condensed and may exclude detailed footnote disclosure) applied consistently
throughout the periods reflected therein and with prior periods (except as
concurred in by such officer and disclosed therein and except that interim
financial statements need not be restated for changes in accounting principles
which require retroactive application, and operations which have been
discontinued (as such term is used in Statement of Financial Accounting
Standards No. 144) during the current year need not be shown in interim
financial statements as such either for the current period or comparable prior
period).  In the event the Company changes its accounting methods because of
changes in GAAP, the Company shall also provide, if necessary for the
determination of compliance with this Section 8.1 and Sections 5.6, 5.7, 5.9,
8.2, 9.1, 9.2, 9.3, 9.7, 9.9, and 9.12, a statement of reconciliation conforming
such financial statements to GAAP.
 
Section 8.2   Certificates; Other Information.  Furnish to the Administrative
Agent (with sufficient copies for each Lender):
 
(a) Auditors’ Certificate.  Concurrently with the delivery of the consolidated
financial statements referred to in Section 8.1(a), a letter from the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary to express their opinion on
such financial statements that there is no Default or Event of Default under any
financial covenants hereunder, except as specified in such letter.
 
(b) Compliance Certificate.  Concurrently with the delivery of the financial
statements referred to in Sections 8.1(a) and (b), a certificate of a
Responsible Officer on behalf of the Company:  (i) stating that, to the best of
such officer’s knowledge, the Company and its Subsidiaries have observed or
performed all of its covenants and other agreements, and satisfied every
applicable condition, contained in this Amended Agreement and the other Credit
Documents to be observed, performed or satisfied by it, and that such officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate; (ii) showing in detail as of the end of the related fiscal
period the figures and calculations supporting such statement in respect of
Section 9.1, clauses (f), (j) and (k) of Section 9.2, clauses (i) and (j) of
Section 9.6, clauses (b), (k) and (m) of Section 9.7, clauses (c) and (d) of
Section 9.9, and clauses (a)(v) and (b) of Section 9.12; (iii) showing in detail
as of the end of the related fiscal period for purposes of calculating the
Applicable Level the ratio of Consolidated Total Indebtedness to Consolidated
EBITDA and the calculations supporting such statement and if applicable, stating
the Applicable Margin payable as a result of such ratio; (iv) showing in detail
as of the end of the related fiscal period for purposes of calculating the
Secured Leverage Ratio, the ratio of (A)(1) Consolidated Total Secured
Indebtedness minus (2) Cash on Hand of the Company and its Consolidated
Subsidiaries to (B) Consolidated EBITDA, and the calculations supporting such
statement; (v) if not specified in the financial statements delivered pursuant
to Section 8.1, specifying on a consolidated basis the aggregate amount of
interest paid or accrued by the Company and its Subsidiaries, and the aggregate
amount of depreciation, depletion and amortization charged on the books of the
Company and its Subsidiaries, during such accounting period; (vi) listing all
Indebtedness (other than Indebtedness hereunder) in each case incurred since the
date of the previous consolidated balance sheet of the Company delivered
pursuant to Section 8.1(a) or (b); (vii) setting forth in reasonable detail the
reconciliation of Consolidated EBITDA to Consolidated Net Income of the Company;
(viii) demonstrating in detail as of the end of the related fiscal period that
Qualified Domestic Assets had a book value at least equal to the Minimum
Qualified Domestic Asset Amount; and (ix) with respect only to each certificate
delivered concurrently with the financial statements referred to in Section
8.1(a), and then only to the extent that (A) any Credit Party shall have
acquired any new, direct Foreign Subsidiaries after the Restatement Effective
Date, and (B) under the terms of Section 8.10(e)(ii) of this Amended Agreement,
such Credit Parties were not required to enter into foreign law Pledge
Agreements with respect to the capital stock of any such newly-acquired Foreign
Subsidiaries (which foreign law Pledge Agreements would otherwise have been
required under the terms of the Credit Documents, if not for the provisions of
Section 8.10(e)(ii)) (each such Foreign Subsidiary, an “Excluded Foreign
Subsidiary”), listing each Excluded Foreign Subsidiary and stating the fair
market value of the assets of each such Excluded Foreign Subsidiary and its
direct and indirect Subsidiaries as of the end of the related fiscal period (as
reasonably determined by the Company).
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
(c) Accountants’ Management Letters.  Promptly upon receipt thereof, copies of
all final reports submitted to the Company by independent certified public
accountants in connection with each annual, interim or special audit of the
books of the Company made by such accountants.
 
(d) Reports to Holders of Debt Securities.  Promptly, after the furnishing
thereof, copies of any statement or report furnished to holders generally of any
debt securities constituting Material Indebtedness of the Company or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 8.1 or any other clause of this Section 8.2 and not
otherwise filed with the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its functions.
 
(e) Other Information.  Promptly, such additional financial and other
information as any Lender, through the Administrative Agent, may from time to
time reasonably request.
 
Information required to be delivered pursuant to Section 8.1 or 8.2 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which each Lender has
been granted access.  Information delivered pursuant to Section 8.1 or 8.2 may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.
 
The Company hereby acknowledges that (i) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Company  hereby agrees that so long as the Company is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Company Materials that may be distributed to the Public Lenders
and that: (A) all such Company Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (B) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat such Company Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Company Materials constitute Information, they shall be
treated as set forth in Section 12.13); (C) all Company Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (D) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Company Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”.
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
Section 8.3   Payment of Other Obligations.  Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
of its obligations and liabilities of whatever nature, except (i) when the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Company or any of its
Subsidiaries, as the case may be and (ii) for trade and other accounts payable
in the ordinary course of business in accordance with customary trade terms and
which are not overdue for a period of more than 60 days (or any longer period if
longer payment terms are accepted in the ordinary course of business) or, if
overdue for more than 60 days (or such longer period), as to which a dispute
exists and adequate reserves in conformity with GAAP have been established on
the books of the Company and its Subsidiaries, as the case may be.
 
Section 8.4   Continuation of Business and Maintenance of Existence and Material
Rights and Privileges.  Continue to engage in business of the same general type
as now conducted by it, and preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
privileges, franchises, accreditations, certifications, authorizations,
licenses, permits, approvals and registrations, necessary or desirable in the
normal conduct of its business except for rights, privileges, franchises,
accreditations, certifications, authorizations, licenses, permits, approvals and
registrations the loss of which could reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect, and except as otherwise
permitted by Sections 9.6, 9.7 and 9.9.
 
Section 8.5   Compliance with All Applicable Laws and Regulations and Material
Contractual Obligations.  Comply with all applicable Requirements of Law
(including, without limitation, any and all Environmental Laws, tax, and ERISA
laws) and Contractual Obligations except to the extent that the failure to
comply therewith could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.  Without limiting the foregoing,
the Company (i) shall retire and cancel each share of its common stock
repurchased in any Qualified Stock Repurchase promptly following the
consummation of such repurchase and ensure that all such shares revert to the
status of authorized and unissued shares and (ii) shall not sell, reissue,
transfer, pledge or otherwise assign or dispose of any such shares to any other
Person after such repurchase.
 
Section 8.6   Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition (ordinary wear and
tear excepted), and maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and with only
such deductibles as are usually maintained by, and against at least such risks
as are usually insured against in the same general area by, companies engaged in
the same or a similar business (in any event including general liability,
contractual liability, personal injury, workers’ compensation, employers’
liability, automobile liability and physical damage coverage, all risk property,
business interruption, fidelity and crime insurance); provided that the Company
may implement programs of self insurance in the ordinary course of business and
in accordance with industry standards for a company of similar size so long as
reserves are maintained in accordance with GAAP for the liabilities associated
therewith.
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
Section 8.7   Maintenance of Books and Records.  Keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities which permit financial
statements to be prepared in conformity with GAAP and all Requirements of Law.
 
Section 8.8   Right of the Lenders to Inspect Property and Books and
Records.  Permit representatives of any Lender upon reasonable notice during
business hours and with a Responsible Officer present to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired upon
reasonable notice, and to discuss the business, operations, properties and
financial and other condition of the Company and its Subsidiaries with officers
and employees thereof, and with their independent certified public accountants.
 
Section 8.9   Notices.  Promptly give notice to the Administrative Agent and
each Lender:
 
(i) of the occurrence of any Default or Event of Default;
 
(ii) of any (A) default or event of default under any instrument or other
agreement, guarantee or collateral document of the Company or any of its
Subsidiaries which default or event of default has not been waived and could
reasonably be expected to have a Material Adverse Effect, or any other default
or event of default under any such instrument, agreement, guarantee or other
collateral document which, but for the proviso to clause (e) of Section 10.1,
would have constituted a Default or Event of Default under this Amended
Agreement, or (B) litigation, investigation or proceeding which may exist at any
time between the Company or any of its Subsidiaries and any Governmental
Authority, or receipt of any notice of any environmental claim or assessment
against the Company or any of its Subsidiaries by any Governmental Authority,
which in any such case could reasonably be expected to have a Material Adverse
Effect;
 
(iii) of any litigation or proceeding affecting the Company or any of its
Subsidiaries (A) in which more than $20,000,000 of the amount claimed is not
covered by insurance or (B) in which injunctive or similar relief is sought
which if obtained could reasonably be expected to have a Material Adverse
Effect;
 
(iv) of the following events, as soon as practicable after, and in any event
within 30 days after, the Company knows thereof:  (A) the occurrence of any
Reportable Event with respect to any Single Employer Plan which Reportable Event
could reasonably be expected to have a Material Adverse Effect, or (B) the
institution of proceedings or the taking of any other action by PBGC, the
Company or any Commonly Controlled Entity to terminate, withdraw from or
partially withdraw from any Plan and, with respect to a Multiemployer Plan, the
Reorganization or Insolvency of such Plan, in each of the foregoing cases which
could reasonably be expected to have a Material Adverse Effect, and in addition
to such notice, deliver to the Administrative Agent and each Lender whichever of
the following may be applicable:  (x) a certificate of a Responsible Officer on
behalf of the Company setting forth details as to such Reportable Event and the
action that the Company or such Commonly Controlled Entity proposes to take with
respect thereto, together with a copy of any notice of such Reportable Event
that may be required to be filed with PBGC, or (y) any notice delivered by PBGC
evidencing its intent to institute such proceedings or any notice to PBGC that
such Plan is to be terminated, as the case may be;
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
(v) of a failure or anticipated failure by the Company to make payment when due
and payable on any Senior Notes; and
 
(vi) of a material adverse change known by the Company or any of its
Subsidiaries in the business, financial condition, assets, liabilities,
properties or results of operations of the Company and its Subsidiaries taken as
a whole.
 
Each notice pursuant to this Section 8.9 shall be accompanied by a statement of
a Responsible Officer on behalf of the Company setting forth details of the
occurrence referred to therein and (in the cases of clauses (i) through (v))
stating what action the Company proposes to take with respect thereto.
 
Section 8.10   Minimum Qualified Domestic Assets; Subsidiary Guaranties and
Collateral.
 
(a) Subsidiary Guarantors.  The Company will take, and will cause each of its
Subsidiaries to take, such actions from time to time as shall be necessary to
ensure that Qualified Domestic Assets at all times from and after the Existing
Credit Agreement Effective Date have a book value at least equal to the Minimum
Qualified Domestic Asset Amount.  Accordingly, and without limiting the
generality of the foregoing, if the Company or any of its direct or indirect
Subsidiaries shall form or acquire any Subsidiary after the Restatement
Effective Date, the Company, as soon as practicable and in any event within 30
days after such formation or acquisition, will provide the Collateral Agent with
notice of such formation or acquisition setting forth in reasonable detail a
description of all of the assets of such new Subsidiary and identifying which of
such assets comprise a portion of Consolidated Total Domestic Assets.  If such
new Subsidiary (alone or together with other Subsidiaries which are not
Wholly-Owned Domestic Subsidiary Guarantors) owns, or at any time after the
Existing Credit Agreement Effective Date one or more Subsidiaries (including any
such new Subsidiary) which are not at the time Wholly-Owned Domestic Subsidiary
Guarantors (excluding (x) ATS, ALC and Macrolink only so long as they do not
collectively own assets having a book value in excess of the Allowed Exclusion
Amount, and (y) Interturbine, Inc., a Domestic Subsidiary of Interturbine
Projekt Management GmbH, a German limited liability company, only until April 1,
2013) individually or collectively own, assets having a book value exceeding the
product of (i) 10.0% (expressed as a decimal) multiplied by (ii) the aggregate
book value of Consolidated Total Domestic Assets (a “Qualified Domestic Asset
Trigger Event”), the Company will, to the extent necessary to ensure that
Qualified Domestic Assets at the time have a book value at least equal to the
Minimum Qualified Domestic Asset Amount, cause one or more Domestic Subsidiaries
which are not Wholly-Owned Domestic Subsidiary Guarantors at the time (each an
“Affected Subsidiary”; provided that in no event shall any member of the
TSI/Reinhardt Group be required to become an “Affected Subsidiary”) to become
Credit Parties (and their assets to become Qualified Domestic Assets), and cause
each Affected Subsidiary:
 
(i) within 20 days after any Qualified Domestic Asset Trigger Event, to execute
a Credit Party Accession Agreement pursuant to which each Affected Subsidiary
shall agree to become a “Guarantor” under the Guaranty, an “Obligor” under the
Security Agreement and an “Obligor” under the Pledge Agreements and/or an
obligor under such other Collateral Documents as may be applicable to such
Subsidiary;
 
(ii) within 60 days after any Qualified Domestic Asset Trigger Event, cause each
Affected Subsidiary and each direct and indirect parent of such Affected
Subsidiary (if it has not already done so) to duly execute and deliver to the
Collateral Agent (A) in the case of any parcel of Real Property having a fair
market value exceeding $25,000,000, deeds of trust, trust deeds, deeds to secure
debt, Mortgages, leasehold mortgages, leasehold deeds of trust, (B) a
certification from a registered engineer or land surveyor in a form reasonably
satisfactory to the Collateral Agent or other evidence reasonably acceptable to
the Collateral Agent that none of the improvements on any Real Property are
located within any area designated by the director of the Federal Emergency
Management Agency as a “special flood hazard” area or if any improvements on the
Real Property are located within a “special flood hazard” area, evidence of a
flood insurance policy (if such insurance is required by applicable Law) from a
company and in an amount satisfactory to the Collateral Agent for the applicable
portion of the premises, naming the Collateral Agent, for the benefit of the
Lenders, as mortgagee, and (C) other security and pledge agreements, as
specified by and in form and substance satisfactory to the Collateral Agent
(including delivery of all Pledged Collateral (as defined in the Pledge
Agreements) in and of each Affected Subsidiary, and other instruments of the
type specified in Section 7.1(a)(ii) and (iii) of either the Existing Credit
Agreement or this Amended Agreement), securing payment of all the Finance
Obligations of such Affected Subsidiary or such parent, as the case may be,
under the Credit Documents and constituting Liens on all such real and personal
properties;
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
(iii) within 90 days after any Qualified Domestic Asset Trigger Event, to cause
each Affected Subsidiary and each direct and indirect parent of each Affected
Subsidiary (if it has not already done so) to take whatever action (including
the recording of Mortgages, the filing of UCC financing statements, the giving
of notices and the endorsement of notices on title documents) may be necessary
or advisable in the opinion of the Collateral Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the Collateral
Documents and any other security and pledge agreements delivered pursuant to
this Section 8.10(a), enforceable against all third parties in accordance with
their terms;
 
(iv) within 90 days after any Qualified Domestic Asset Trigger Event, deliver to
the Administrative Agent, upon the request of the Administrative Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Credit
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (ii) and (iii) above, and as to such other matters as the
Administrative Agent may reasonably request;
 
(v) as promptly as practicable after any Qualified Domestic Asset Trigger Event,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to each parcel of real property owned or
held by the entity that is the subject of such formation or acquisition title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Administrative Agent, provided, however, that to the extent that any Credit
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent; and
 
(vi) deliver such proof of organizational authority, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Credit Party pursuant to Section 7.1 on the Restatement Effective Date or
as the Administrative Agent, the Collateral Agent or the Required Lenders shall
have requested.
 
This paragraph (a) shall not require control agreements and perfection by
“control” with respect to Collateral constituting deposit accounts or securities
accounts.
 
(b) Pledge of Equity Interests.  Each Credit Party shall pledge the capital
stock, or other Equity Interests and intercompany indebtedness, owned by it
(unless such a pledge is expressly not required by this Amended Agreement or the
Pledge Agreements) pursuant to the Pledge Agreements, it being understood and
agreed that, notwithstanding anything that may be to the contrary herein (other
than Section 9.6(i), Section 9.7(k) and the final paragraph of Section 9.7), the
Pledge Agreement shall not require the Company to pledge:
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
(i) except to the extent set forth in Section 8.10(e), any of the outstanding
capital stock of, or other equity interests in, any Subsidiary of the Company
which is owned by another Subsidiary of the Company,
 
(ii) except to the extent set forth in Section 8.10(e), more than 65% of the
outstanding capital stock of, or other equity interests in, any Foreign
Subsidiary owned directly by the Company;
 
(iii) any of the outstanding capital stock of, or other equity interests in, (A)
ATS, ALC or Macrolink if and so long as the aggregate book value of their
Excluded Domestic Assets does not exceed the Allowed Exclusion Amount, or (B)
any member of the TSI/Reinhardt Group; or
 
(iv) any of the outstanding capital stock of, or other equity interests, in any
Subsidiary where such pledge would (A) be prohibited by applicable law, (B)
result in material adverse tax consequences to the Company, (C) in the case of
any non-wholly owned Subsidiary or joint venture existing on the Existing Credit
Agreement Effective Date, result in a breach of a joint venture agreement,
operating agreement or other similar document or agreement in the form existing
on the Existing Credit Agreement Effective Date, (D) in the case of any
non-wholly owned Subsidiary or joint venture created or acquired after the
Existing Credit Agreement Effective Date, result in a breach of a joint venture
agreement, operating agreement or other similar document or agreement, provided
that the Company shall use its commercially reasonable efforts to obtain all
consents or take such other actions as may be necessary to enable the pledge of
such capital stock or other equity interests, or (E) cause the Company to incur
costs associated with such pledge that are excessive in comparison to the
benefits afforded to the Lenders, as reasonably determined by the Administrative
Agent), and provided further that to the extent the Company does not ultimately
acquire 100% of the outstanding capital stock or other equity interests of any
acquired or newly formed Subsidiary in any Permitted Acquisition,
notwithstanding clause (iv)(D) above but except as provided in clauses (ii) or
(iv)(A),(B) and (E) above, the Collateral Agent shall receive a pledge of all
outstanding capital stock or other equity interests of such entity held by the
Company.
 
(c) Additional Security.  Each Credit Party will cause, (i) each parcel of its
owned Real Property acquired after the Restatement Effective Date having a fair
market value of $25,000,000 or more (except any such parcel as to which the
costs of providing a Mortgage are excessive in relation to the benefit afforded
to the parties secured thereby, as determined in the reasonable discretion of
the Administrative Agent) and all of its personal property and (ii) upon the
occurrence of an Event of Default, all other assets and properties of such
Credit Party as are not covered by the original Collateral Documents and as may
be requested by the Collateral Agent or the Required Lenders in their sole
reasonable discretion to be subject at all times to first priority (subject only
to Permitted Liens), perfected and, in the case of owned Real Property, title
insured Liens in favor of the Collateral Agent pursuant to the Collateral
Documents or such other security agreements, pledge agreements, mortgages or
similar collateral documents as the Collateral Agent shall request in its sole
reasonable discretion (collectively, the “Additional Collateral Documents”).
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
In furtherance of the foregoing terms of this subparagraph (c), upon the
acquisition of any owned Real Property referred to in the preceding paragraph by
any Credit Party, if such owned Real Property, in the judgment of the
Administrative Agent, shall not already be subject to a perfected first priority
deed of trust or mortgage lien in favor of the Administrative Agent for the
benefit of the Secured Parties, then such Credit Party shall, at the Company’s
expense:
 
(i) within 30 days after such acquisition, furnish to the Administrative Agent a
description of the owned Real Property so acquired in detail satisfactory to the
Administrative Agent;
 
(ii) within 45 days after such acquisition, cause the applicable Credit Party to
duly execute and deliver to the Collateral Agent deeds of trust, trust deeds,
deeds to secure debt, mortgages, instruments of accession to the Collateral
Documents and other security and pledge agreements, as specified by and in form
and substance satisfactory to the Administrative Agent, securing payment of all
the Finance Obligations of the applicable Credit Party under the Credit
Agreement and constituting Liens on all such owned Real Properties; provided
that the Administrative Agent may, in its reasonable discretion, extend such
time period from 45 days up to a maximum of 90 days;
 
(iii) within 60 days after such acquisition, cause the applicable Credit Party
to take whatever action (including the recording of mortgages, the filing of UCC
financing statements, the giving of notices and the endorsement of notices on
title documents) as may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid and subsisting Liens on such
owned Real Property, enforceable against all third parties;
 
(iv) within 60 days after such acquisition, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent, the
Collateral Agent, and the other Secured Parties, of counsel for the Credit
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request; provided that the Administrative Agent may, in its
reasonable discretion, extend such time period from 45 days up to a maximum of
90 days;
 
(v) as promptly as practicable after any acquisition of any such owned Real
Property, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Collateral Agent with respect to such owned Real Property
title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory
to the Administrative Agent, provided, however, that to the extent that any
Credit Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such owned Real Property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent;
and
 
(vi) deliver such proof of organizational authority, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Credit Party pursuant to Section 7.1 on the Restatement Effective Date or
as the Administrative Agent, the Collateral Agent or the Required Lenders shall
have requested.
 
If, subsequent to The Restatement Effective Date, a Credit Party shall acquire
any intellectual property, securities, instruments, chattel paper or other
personal property required to be delivered to the Collateral Agent as Collateral
hereunder or under any of the Collateral Documents, the Company shall promptly
(and in any event within three Business Days after any Responsible Officer of
any Credit Party acquires knowledge of the same) notify the Collateral Agent of
the same.  Each of the Credit Parties shall adhere to the covenants regarding
the location of personal property as set forth in the Collateral Documents.
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
(d) Real Property Appraisals.  If the Collateral Agent or the Required Lenders
determine that there is a Requirement of Law for them to have appraisals
prepared in respect of the Real Property of the Company constituting Collateral,
the Company shall provide to the Collateral Agent appraisals which satisfy the
applicable requirements set forth in 12 C.F.R., Part 34 - Subpart C or any
successor or similar statute, rule, regulation, guideline or order, and which
shall be in scope, form and substance, and from appraisers, reasonably
satisfactory to the Required Lenders and shall be accompanied by a certification
of the appraisal firm providing such appraisals that the appraisals comply with
such requirements.
 
(e) Foreign Subsidiaries Security.
 
(i) Upon the written request of the Administrative Agent following a Change in
Law, which Change in Law is reasonably determined to be relevant by the
Administrative Agent, unless (x) counsel for the Company reasonably acceptable
to the Administrative Agent provides, within 60 days after such written request
of the Administrative Agent, a written opinion addressed to the Company and the
Administrative Agent, in form and substance mutually satisfactory to the Company
and the Administrative Agent, to the effect that, with respect to any direct
Foreign Subsidiary of any Credit Party that has not already had all of the
Equity Interests issued by it pledged pursuant to the Pledge Agreements, a
pledge of more than 65.0% of the total combined voting power of all classes of
capital stock of such Foreign Subsidiary entitled to vote could reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary (as
determined for United States federal income tax purposes) to be treated as a
deemed dividend to the Company or any other domestic Affiliate of the Company
for U.S. federal income Tax purposes or otherwise could reasonably be expected
to subject the Company or any other domestic Affiliate of the Company to
liability for any additional United States income Taxes by virtue of Section 956
of the Code or any other applicable provision of the Code, then (y) that portion
of such Foreign Subsidiary’s outstanding capital stock issued by such Foreign
Subsidiary, not theretofore pledged pursuant to the Pledge Agreements, shall be
pledged to the Collateral Agent for the benefit of the Secured Parties pursuant
to an accession agreement to the relevant Pledge Agreement (or another pledge
agreement in substantially identical form, if needed) to the extent that
entering into the Pledge Agreement is permitted by the Laws of the respective
foreign jurisdiction and with all documents delivered pursuant to this Section
8.10(e) to be in form, scope and substance reasonably satisfactory to the
Collateral Agent and the Required Lenders.
 
(ii) Notwithstanding anything to the contrary in the Credit Documents, the
Credit Parties shall not be required to enter into foreign law Pledge Agreements
after the Restatement Effective Date with respect to capital stock of Foreign
Subsidiaries which are otherwise required to be pledged under the Credit
Documents to the extent the fair market value of the assets of a Foreign
Subsidiary and its direct and indirect Subsidiaries is less than $25,000,000 at
the time such Foreign Subsidiary is acquired or created; provided that if the
Company shall reasonably determine that the fair market value of the assets of
any Foreign Subsidiary and its direct and indirect Subsidiaries acquired or
created after the Restatement Effective Date exceeds $40,000,000 as of the end
of any fiscal year of the Company, then the relevant Credit Party shall be
required to enter into a foreign law Pledge Agreement with respect to the
capital stock of such Foreign Subsidiary (to the extent otherwise required to be
pledged pursuant to the Credit Documents) within 60 days following the date of
delivery to the Administrative Agent of the compliance certificate delivered
concurrently with the financial statements for such fiscal year delivered
pursuant to Section 8.1(a), or such longer period as may be agreed by the
Administrative Agent.
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
(f) Certain Actions Following an Event of Default.  Upon the request of the
Administrative Agent following the occurrence and during the continuance of an
Event of Default, the Company shall, at the Company’s expense:
 
(i) within 30 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Credit Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent;
 
(ii) within 45 days after such request, duly execute and deliver, and cause each
Credit Party (if it has not already done so) to duly execute and deliver, to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, instruments of accession to the Collateral Documents and other
security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent (including delivery of all Pledged
Collateral), securing payment of all the Finance Obligations of the Credit
Parties under the Credit Documents and constituting Liens on all such
properties;
 
(iii) within 60 days after such request, take, and cause each Credit Party to
take, whatever action (including the recording of mortgages, the filing of UCC
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, instruments of accession to
the Collateral Documents and security and pledge agreements delivered pursuant
to this Section 8.10, enforceable against all third parties in accordance with
their terms;
 
(iv) within 60 days after such request, deliver to the Administrative Agent and
the Collateral Agent, upon the request of the Administrative Agent or the
Collateral Agent in their sole discretion, a signed copy of a favorable opinion,
addressed to the Administrative Agent, the Collateral Agent, and the other
Secured Parties, of counsel for the Credit Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request; and
 
(v) as promptly as practicable after such request, deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of Real Property owned or held by the Credit
Parties, title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory
to the Administrative Agent, provided, however, that to the extent that any
Credit Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such Real Property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.
 
(g) Further Assurances.  At any time upon request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent may deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, the Collateral Documents and any such guaranties,
deeds of trust, trust deeds, deeds to secure debt, mortgages, instruments of
accession to the Collateral Documents and other security and pledge agreements.
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
(h) Time for Taking Certain Actions.  The Company agrees that if no deadline for
taking any action required by this Section 8.10 is specified herein, such action
shall be completed as soon as possible, but in no event later than 30 days after
such action is either requested to be taken by the Collateral Agent or the
Required Lenders or required to be taken by the company or any of its
Subsidiaries pursuant to the terms of this Section 8.10.
 
Section 8.11   Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, comply, and cause all lessees and other Persons
operating or occupying its properties to comply, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Materials of
Environmental Concern from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
Section 8.12   Further Assurances.
 
(a) General Assurances.  Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (i) correct any material defect or
error that may be discovered in any Credit Document or in the execution,
acknowledgment, filing or recordation thereof, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (A)
carry out more effectively the purposes of the Credit Documents, (B) to the
fullest extent permitted by applicable law, subject any Credit Party’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (C) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (D) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Credit Document or under any other instrument
executed in connection with any Credit Document to which any Credit Party is or
is to be a party, and if and to the extent necessary, cause each of its
Subsidiaries to do so.
 
(b) Certain Subsidiaries.  If the Company is unable after the use of
commercially reasonable efforts to deliver on the Restatement Effective Date
Collateral Documents otherwise required to be delivered under Section
7.1(a)(ii)(E) covering shares of the outstanding capital stock of Burns
Aerospace Europe S.A.R.L. and CMP SAS, the Company shall deliver such Collateral
Documents within 45 days after the Restatement Effective Date or such longer
period as may be agreed by the Administrative Agent.
 
ARTICLE IX
NEGATIVE COVENANTS
 
The Company hereby agrees that it shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly so long as the Commitments remain in
effect or any Loan or Revolving L/C Obligation remains outstanding and unpaid,
any amount remains available to be drawn under any Letter of Credit or any other
amount (other than any Unmatured Surviving Obligations) is owing to any Lender,
any Agent or the Issuing Lenders hereunder (it being understood that each of the
permitted exceptions to each covenant in this Article IX is in addition to, and
not overlapping with, any other of such permitted exceptions in such covenant
except to the extent expressly provided):
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
Section 9.1   Financial Condition Covenants.
 
(a) Consolidated Total Indebtedness to Consolidated EBITDA.  Permit for any
period of four consecutive fiscal quarters ending at any time on or after the
Restatement Effective Date the ratio (the “Total Leverage Ratio”) of (i) (A)
Consolidated Total Indebtedness as of the end of such period minus (B) Cash on
Hand of the Company and its Consolidated Subsidiaries to (ii) Consolidated
EBITDA for such period to exceed 4.25 to 1.0.
 
(b) Interest Coverage Ratio.  Permit for any period of four consecutive fiscal
quarters ending at any time on or after the Restatement Effective Date, the
ratio (the “Interest Coverage Ratio”) of (i) Consolidated EBITDA for such period
to (ii) Consolidated Cash Interest Expense to be less than 2.00 to 1.0.
 
Section 9.2   Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a) Indebtedness of the Company in connection with the Letters of Credit and
this Amended Agreement;
 
(b) Indebtedness of (i) the Company to any Subsidiary; provided that all such
Indebtedness shall be subordinated to the Finance Obligations on the terms and
conditions set forth in Exhibit G, and (ii) any Subsidiary to the Company or any
other Subsidiary to the extent the Indebtedness referred to in this clause
9.2(b)(ii) evidences a loan or advance permitted under Section 9.7;
 
(c) Indebtedness of the Company evidenced by the Senior Notes;
 
(d) Indebtedness in respect of derivative contracts;
 
(e) Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, release and appeal bonds and guarantees thereof and
letters of credit required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Company or its Subsidiaries, in
each case to the extent a Letter of Credit supports in whole or in part the
obligations of the Company and its Subsidiaries with respect to such bonds,
guarantees and letters of credit;
 
(f) Indebtedness of the Company incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including capital
lease obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any extension or renewal thereof, provided that (A)
such Indebtedness is incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (B) the aggregate
principal amount of Indebtedness permitted by this paragraph (f) shall not at
any time exceed the greater of (x) $200,000,000 and (y) 4.00% of Consolidated
Total Assets as of the last day of the fiscal quarter ending immediately
preceding the date of determination for which the relevant financial information
has been delivered to the Lenders pursuant to Section 8.1 or 8.2, as applicable
and (C) such Indebtedness is not incurred or assumed in connection with any
Permitted Acquisition or Permitted Foreign Acquisition;
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
(g) Indebtedness owed to a seller in a Permitted Acquisition, Permitted Foreign
Acquisition or a Permitted Joint Venture or to a buyer in a disposition
permitted under clause (e) or (f) of Section 9.6 that (i) relates to customary
post-closing adjustments with respect to accounts receivable, accounts payable,
net worth and/or similar items typically subject to post-closing adjustments in
similar transactions, and are outstanding for a period of one (1) year or less
following the creation thereof or (ii) relates to customary indemnities granted
to the seller or buyer in the transaction;
 
(h) other Indebtedness of the Company incurred in the ordinary course of
business in an aggregate principal amount not to exceed $200,000,000 at any
time;
 
(i) Indebtedness of the Company or any of its Subsidiaries existing on the
Restatement Effective Date and listed on Schedule 9.2 hereto including any
extension or renewals or refinancing thereof, provided the principal amount
thereof is not increased;
 
(j) unsecured Indebtedness of the Company (i) the principal of which is not
required to be repaid, in whole or in part, before the first anniversary of the
later of the Revolving Credit Termination Date or the final maturity date of any
Incremental Loans, (ii) that is subordinated in right of payment to the
Company’s indebtedness, obligations and liabilities to the Lenders under the
Credit Documents pursuant to payment and subordination provisions satisfactory
in form and substance to the Administrative Agent, (iii) is issued pursuant to
credit documents having covenants and events of default that are no less
favorable, including with respect to rights of acceleration, taken as a whole,
to the Company than the terms hereof or are otherwise reasonably satisfactory in
form and substance to the Administrative Agent, and (iv) if, after giving effect
to the incurrence thereof and the application of the proceeds thereof on a pro
forma basis, the Company is in compliance with Section 9.1;
 
(k) senior unsecured Indebtedness of the Company:  (i) the principal of which is
not required to be repaid, in whole or in part, before the first anniversary of
the latest of the Revolving Credit Termination Date or the final maturity date
for any Incremental Loans; (ii) which is issued pursuant to documents having
covenants and events of default that are no less favorable, including with
respect to rights of acceleration, taken as a whole, to the Company than the
terms hereof and the terms of the Senior Notes as in effect on the Restatement
Effective Date; (iii) if, after giving effect to the incurrence thereof and the
application of the proceeds thereof, the Company is in compliance with Section
9.1 and the Secured Leverage Ratio of the Company and its Consolidated
Subsidiaries is less than 2.75 to 1.00, in each case calculated on a pro forma
basis as of the last day of the fiscal quarter ending immediately preceding the
date of the incurrence of any such senior unsecured Indebtedness for which the
relevant financial information has been delivered to the Lenders pursuant to
Section 8.1 or 8.2, as applicable, giving effect to the incurrence of such
senior unsecured Indebtedness as if it had been made on the first day of the
Measurement Period ending on the last day of such fiscal quarter; and (iv) the
Net Proceeds of which are (A) applied to fund Permitted Acquisitions (including,
for the avoidance of doubt, paying all costs and expenses incurred in connection
therewith); (B) applied (directly or indirectly) to fund Permitted Foreign
Acquisitions by such Foreign Subsidiaries (including, for the avoidance of
doubt, paying all costs and expenses incurred in connection therewith), pursuant
to Sections 9.7(b)(ii) and 9.7(k) below; or (C) otherwise applied to the
repayment of senior unsecured Indebtedness of the Company or one or more of its
Subsidiaries which complies with clauses (i) through (iv) of this paragraph (k)
or Indebtedness of the Company or one or more of its Subsidiaries which is
secured by any Lien on any property or assets of the Company or one or more of
its Subsidiaries;
 
(l) Contingent Obligations permitted by Section 9.4; and
 
(m) Indebtedness of Foreign Subsidiaries in respect of netting services,
overdraft protections, employee credit card programs, automatic clearinghouse
arrangements and similar arrangements in the ordinary course of business, in an
aggregate principal amount not to exceed $25,000,000 at any time.
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
Section 9.3   Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets, income or profits, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the UCC of any
jurisdiction a financing statement that names the Company or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
except:
 
(a) Liens for Taxes, assessments or other governmental charges not yet due and
payable or which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company or such Subsidiary, as the case may be, in accordance with
GAAP;
 
(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations which do not, individually or in the aggregate,
materially impair the use of any of the assets or properties of the Company or
any Subsidiary or which are not overdue by more than 30 days or which are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the Company or such Subsidiary,
as the case may be, in accordance with GAAP;
 
(c) pledges or deposits in connection with workmen’s compensation, unemployment
insurance and other social security legislation;
 
(d) easements, right-of-way, zoning and similar restrictions and other similar
encumbrances or title defects incurred, or leases or subleases or licenses
granted to others, in the ordinary course of business, which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or do not interfere with or
adversely affect in any material respect the ordinary conduct of the business of
the Company and its Subsidiaries taken as a whole;
 
(e) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties pursuant to the Credit Documents and bankers’ liens arising by operation
of law;
 
(f) Liens on assets of entities or Persons which become Subsidiaries of the
Company after the date hereof; provided that such Liens exist at the time such
entities or Persons become Subsidiaries and are not created in anticipation
thereof, it being understood that, to the extent necessary to ensure that
Qualified Domestic Assets at the time have a book value at least equal to the
Minimum Qualified Domestic Asset Amount at such time, (A) any such assets shall
be transferred to the Company or one or more Wholly-Owned Domestic Subsidiary
Guarantors within 90 days of such acquisition or (B) such entity or Person shall
become a Credit Party in accordance with Section 8.10 hereof.
 
(g) Liens on documents of title and the property covered thereby securing
Indebtedness in respect of the Letters of Credit;
 
(h) Liens in existence on the Existing Credit Agreement Effective Date and
described in Schedule 9.3 and renewals thereof in amounts not to exceed the
amounts listed on such Schedule 9.3;
 
(i) Liens on assets acquired in connection with a Permitted Acquisition or a
Permitted Foreign Acquisition; provided that such Liens (A) exist at the time of
the Permitted Acquisition or Permitted Foreign Acquisition in question and are
not created in anticipation thereof, and (B) are not extended to cover other
assets of the Company or any of its Subsidiaries;
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
(j) any leases or licenses of any intellectual property or intangible assets or
entering into any franchise agreement in the ordinary course of business;
 
(k) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, licenses, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(l) Liens securing Indebtedness owing to the Company or any Subsidiary under
Section 9.2(b)(ii);
 
(m) Liens on fixed or capital assets acquired, constructed or improved by the
Company; provided that (i) such security interests secure only Indebtedness
permitted by Section 9.2(f), (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets, (iv) such security interests shall not apply to
any other property or assets of the Company or any Subsidiary, and (v) such
security interests shall not interfere with the security and priority of the
Liens granted to the Collateral Agent for the benefit of the Secured Parties;
 
(n) Liens to secure Indebtedness permitted under Section 9.2(h) if (i) no
Default or Event of Default has occurred and is continuing or would exist after
giving effect thereto, (ii) such Liens shall not attach to any Collateral or
interfere with the security and priority of the Liens granted to the Collateral
Agent for the benefit of the Secured Parties and (iii) the Secured Leverage
Ratio of the Company and its Consolidated Subsidiaries is less than 2.75 to 1.00
(calculated on a pro forma basis as of the last day of the fiscal quarter ending
immediately preceding the date of the incurrence of such Indebtedness for which
the relevant financial information has been delivered to the Lenders pursuant to
Section 8.1 or 8.2, as applicable, giving effect to the incurrence of such as if
it had been made on the first day of the Measurement Period ending on the last
day of such fiscal quarter);
 
(o) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 10.1(h);
 
(p) Liens arising from precautionary UCC filings or similar filings relating to
Operating Leases;
 
(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and
 
(r) Liens on insurance proceeds securing the payment of financed insurance
premiums (provided that such Liens extend only to such insurance proceeds and
not to any other property or assets).
 
No Liens shall be permitted to exist, directly or indirectly (i) on the
Collateral (as defined in the Pledge Agreements), other than Liens created under
the Pledge Agreements and under clause (a) above, or (ii) except as permitted
under clauses (a), (f), (i) and (j) above, on material trademarks.
 
 
- 78 -

--------------------------------------------------------------------------------

 
 
Section 9.4   Limitation on Contingent Obligations.  Create, incur, assume or
suffer to exist any Contingent Obligation except:
 
(a) guarantees of obligations to third parties made in the ordinary course of
business in connection with relocation of employees of the Company or any of its
Subsidiaries;
 
(b) guarantees by the Company and its Subsidiaries incurred in the ordinary
course of business for an aggregate amount not to exceed $75,000,000 at any one
time; provided, however, that any such guarantee granted by a Subsidiary shall
only be given in accordance with Section 9.15 hereof;
 
(c) Contingent Obligations existing on the Existing Credit Agreement Effective
Date and described in Schedule 9.4 including any extensions or renewals thereof;
 
(d) Contingent Obligations in respect of derivative contracts;
 
(e) Contingent Obligations pursuant to the Credit Documents;
 
(f) guarantees by the Company of (i) Indebtedness of its Subsidiaries permitted
under Section 9.2(g) and (ii) other obligations of Subsidiaries not prohibited
hereunder; and
 
(g) guarantees by any Subsidiary of Indebtedness and other obligations of the
Company or any Subsidiary; provided that the Indebtedness or obligations so
guaranteed is either permitted pursuant to Section 9.2 or not prohibited
hereunder; and provided further that any such guarantees shall only be given in
accordance with Section 9.15 hereof.
 
Section 9.5   Prohibition on Fundamental Changes.  Enter into any transaction of
acquisition of, or merger or consolidation or amalgamation with, any other
Person (including any Subsidiary or Affiliate of the Company or any of its
Subsidiaries), or transfer all or substantially all of its assets to any
Subsidiary, or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), or engage in any type of business other than of the same
general type now conducted by it and those reasonably related or incidental
thereto, except for (a) any merger of any Subsidiary into (i) the Company
provided the Company is the surviving entity or (ii)(A) any Domestic Subsidiary
or (B) in the case of a Foreign Subsidiary, any other Foreign Subsidiary;
provided, in each case, that if one of the parties has become a guarantor under
this Amended Agreement pursuant to Section 8.10 or Section 9.15, such entity
shall be the surviving entity, and (b) liquidation or dissolution of any
Subsidiary, provided that all assets of such Subsidiary are transferred to the
Company or to a Wholly-Owned Domestic Subsidiary Guarantor.
 
Section 9.6   Prohibition on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, tax benefits, receivables and leasehold
interests), whether now owned or hereafter acquired except:
 
(a) for the sale or other disposition of any tangible personal property that, in
the reasonable judgment of the Company, has become uneconomic, obsolete or worn
out, and which is disposed of in the ordinary course of business;
 
(b) for sales or other dispositions of inventory made in the ordinary course of
business and dispositions, assignments or abandonment of intellectual property
in the ordinary course of business;
 
 
- 79 -

--------------------------------------------------------------------------------

 
 
(c) that any Subsidiary of the Company may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Company, and the Company and its Subsidiaries may make Investments permitted
by Section 9.7;
 
(d) that (i) any Foreign Subsidiary of the Company may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or by
merger, consolidation, transfer of assets, or otherwise) to the Company or a
Wholly-Owned Subsidiary of the Company, (ii) any Subsidiary of the Company which
is not a Credit Party may sell or otherwise dispose of, or part control of any
or all of, the capital stock of, or other equity interests in, any Subsidiary of
the Company to a Wholly-Owned Subsidiary of the Company, and (iii) any
Subsidiary of the Company which is not a Credit Party may sell or otherwise
dispose of, or part control of any or all of, the capital stock of, or other
equity interests in, any Subsidiary of the Company to a Wholly-Owned Subsidiary
of the Company which is a Credit Party; provided that in any case such transfer
shall not cause a Domestic Subsidiary to become a Foreign Subsidiary;
 
(e) for the sale or other disposition by the Company or any of its Subsidiaries
of any assets described on Schedule 9.6 hereto consummated after the Restatement
Effective Date, provided that such sale or other disposition shall be made for
fair value on an arm’s-length basis;
 
(f) for the sale or other disposition by the Company or any of its Subsidiaries
of other assets consummated after the Existing Credit Agreement Effective Date,
provided that (i) such sale or other disposition shall be made for fair value on
an arm’s-length basis, (ii) the consideration for such sale or other disposition
consists of cash and Cash Equivalents, assets (other than capital stock and
equity interests) which can be employed in the same business as the Company and
its Subsidiaries are engaged in or a related business and promissory notes and
other debt obligations of the purchaser of the assets being sold or disposed of,
provided that not more than 25% of the purchase price payable in connection with
any such sale or disposition shall be in the form of promissory notes or other
debt obligations of the purchaser of such assets; and (iii) the Net Proceeds
from such sale or other disposition shall be applied in accordance with the
provisions of Section 5.6;
 
(g) any leases or licenses of property in the ordinary course of business;
 
(h) any leases or licenses of any intellectual property or intangible assets or
entering into any franchise agreement in the ordinary course of business; and
 
(i) transfers of (i) inventory from the “Consumables Management” segment of the
Company’s inventories having an aggregate fair market value not exceeding
$250,000,000 to one or more Foreign Subsidiaries of the Company and (ii) such
amount of the remaining proceeds of Senior Notes held immediately prior to the
Restatement Effective Date by the Collateral Agent under and pursuant to Section
9.2(k)(iv) of the Existing Credit Agreement to one or more First Tier Foreign
Subsidiaries to enable it or them (or its or their Subsidiaries) to consummate
the Specified Pending Acquisitions permitted under Section 9.7(b)(iii); and
 
(j) sales, conveyances, transfers or other dispositions of personal property,
leases and other assets of the Company and its Subsidiaries not permitted under
clauses (a), (b), (c), (d) or (e) above, having an aggregate fair market value
not exceeding $5,000,000 in each fiscal year (except that for the fiscal year
ending December 31, 2012 the fair market value of assets sold, conveyed or
otherwise disposed of prior to the Restatement Effective Date shall not be
included).
 
The Company and its Subsidiaries shall not convey, sell, lease, assign, transfer
or otherwise dispose of any material trademarks except as permitted by clauses
(e), (g), (h) and (i) above.
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
Section 9.7   Limitation on Investments, Loans and Advances.  Make any advance,
loan, extension of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of, or any assets constituting a
business unit of, or make or maintain any other investment (each and
“Investment” and, collectively, “Investments”) in, any Person, except (subject
to the final sentence of this Section 9.7) the following:
 
(a) (i) loans or advances in respect of intercompany accounts attributable to
the operation of the Company’s cash management system, (ii) loans or advances by
the Company to any Subsidiary for working capital needs so long as such loans or
advances constitute Indebtedness of the primary obligor that is not subordinate
to any other Indebtedness of such obligor and, if evidenced by a promissory
note, instrument or other writing, shall be pledged to the Collateral Agent as a
Pledged Note, and provided that the aggregate outstanding principal amount of
all such loans, when aggregated with the aggregate amount of all Investments
made by the Company in its Subsidiaries pursuant to clause (b)(i) below, shall
not exceed five percent (5%) of the Consolidated Total Assets, and (iii) loans
or advances to the Company which are subordinated to the Finance Obligations on
the terms and conditions set forth in Exhibit G;
 
(b) (i) Investments by the Company in Domestic Subsidiaries of the Company that
are not Credit Parties in an aggregate amount, when taken together with the
aggregate amount of all outstanding loans and advances made pursuant to clause
(a)(ii) above, not exceeding five percent (5%) of the Consolidated Total Assets;
(ii) Investments by the Company in Foreign Subsidiaries of the Company in an
aggregate amount not exceeding $200,000,000 for all such Investments made or
committed to be made from and after the Restatement Effective Date (determined
without regard to any write-offs or write-downs thereof and excluding the
Investments permitted by Section 9.6(i)) plus an amount equal to any returns of
capital or sales proceeds actually received in cash in respect of any such
Investments (which amount shall not exceed the amount of such investment valued
at cost at the time such investment was made); and (iii) Investments by the
Company and its Foreign Subsidiaries required to consummate the Specified
Pending Acquisitions (including payment of the full purchase price for each
Specified Pending Acquisition, and payment of all costs and expenses incurred by
the Company and its Subsidiaries in connection therewith) made solely with the
proceeds of Senior Notes as referred to in Section 9.6(i)(ii);
 
(c) Investments by the Company or any of its Subsidiaries in Subsidiaries of the
Company which are Credit Parties;
 
(d) any Domestic Subsidiary of the Company which is not a Credit Party may make
Investments in the Company or any Domestic Subsidiary (by way of capital
contribution or otherwise), and any Foreign Subsidiary of the Company may make
Investments in the Company or any other Foreign Subsidiary (by way of capital
contribution or otherwise);
 
(e) the Company may invest in, acquire and hold cash and Cash Equivalents;
 
(f) the Company or any of its Subsidiaries may make travel and entertainment
advances and relocation loans in the ordinary course of business to officers,
employees and agents of the Company or any such Subsidiary;
 
(g) the Company or any of its Subsidiaries may make payroll advances in the
ordinary course of business;
 
(h) the Company or any of its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms (provided that
nothing in this clause (h) shall prevent the Company or any Subsidiary from
offering such concessionary trade terms, or from receiving such Investments in
connection with the bankruptcy or reorganization of their respective suppliers
or customers or the settlement of disputes with such customers or suppliers
arising in the ordinary course of business, as management deems reasonable in
the circumstances);
 
 
- 81 -

--------------------------------------------------------------------------------

 
 
(i) the Company and its Subsidiaries may make Investments in connection with
asset sales permitted by Section 9.6 or to which the Required Lenders consent;
 
(j) Investments, loans and advances of the Company existing on the Restatement
Effective Date and described on Schedule 9.7 hereto;
 
(k) so long as no Default or Event of Default has occurred and is continuing or
would exist after giving effect to such transaction, the Company and its
Subsidiaries may make Permitted Acquisitions, Permitted Foreign Acquisitions and
Investments in Permitted Joint Ventures, provided that (i) after giving effect
thereto the Company shall be in compliance with the covenants set forth in
Section 9.1 (calculated on a pro forma basis as of the last day of the fiscal
quarter ending immediately preceding the effective date of such Permitted
Acquisition, Permitted Foreign Acquisition or other Investment for which the
relevant financial information has been delivered to the Lenders pursuant to
Section 8.1 or 8.2, as applicable, giving effect to such Permitted Acquisition,
Permitted Foreign Acquisition or Investment as if it had been made on the first
day of the Measurement Period ending on the last day of such fiscal quarter);
(ii) the Secured Leverage Ratio of the Company and its Consolidated Subsidiaries
is less than 2.75 to 1.00 (calculated on a pro forma basis as of the last day of
the fiscal quarter ending immediately preceding the effective date of such
Permitted Acquisition or other Investment for which the relevant financial
information has been delivered to the Lenders pursuant to Section 8.1 or 8.2, as
applicable, giving effect to such Permitted Acquisition or Investment as if it
had been made on the first day of the Measurement Period ending on the last day
of such fiscal quarter); (iii) if any Person shall become a Domestic Subsidiary
of the Company by virtue of a Permitted Acquisition, then, unless all or
substantially all of the assets of such Person are transferred to the Company
(by merger of such Person with and into the Company or otherwise) within 90 days
after the date such Person first become a Domestic Subsidiary of the Company,
the Company shall cause such Person to become a Credit Party (and its assets to
become Qualified Domestic Assets) and shall cause each such Person to comply
with the requirements set forth in Section 8.10(a)(i) through (vi), (iv)
immediately after giving effect thereto, Consolidated Liquidity shall not be
less than $200,000,000 and (v) no Permitted Foreign Acquisition or Permitted
Joint Venture may be made of, with or in consideration of any assets which
before or after giving effect to such Investment are (or are required to be)
either Qualified Domestic Assets or Collateral, unless (and solely to the extent
that) Qualified Domestic Assets immediately prior to such Investment exceed the
Minimum Domestic Qualified Asset Amount (computed for purposes of this clause
(v) without deducting from Consolidated Total Domestic Assets the book value of
any Qualified Domestic Assets previously or contemporaneously transferred under
this paragraph (k) in respect of any Permitted Foreign Acquisition or Permitted
Joint Venture since the Restatement Effective Date);
 
(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; and
 
(m) additional Investments of the type contemplated by paragraphs (a) and (b) of
this Section 9.7 if after giving effect thereto:  (i) no Default or Event of
Default has occurred or would occur after giving effect thereto; (ii) the
Company is in compliance with the Total Leverage Ratio and the Interest Coverage
Ratio at the respective levels applicable thereto at such time in accordance
with Section 9.1, as each such ratio so specified is reduced (in the case of
Section 9.1(a)) or increased (in the case of Section 9.1(b)) by 0.50 to 1.00
from the applicable levels set forth in Section 9.1, and the Secured Leverage
Ratio of the Company and its Consolidated Subsidiaries is less than 2.50 to
1.00, in each case calculated on a pro forma basis as of the last day of the
fiscal quarter ending immediately preceding the date of each such Investment for
which the relevant financial information has been delivered to the Lenders
pursuant to Section 8.1 or 8.2, as applicable, giving effect to such Investment
as if it had been made on the first day of the Measurement Period ending on the
last day of such fiscal quarter; and (iii) each such Investment is funded solely
with any then remaining Available Amount at the time such Investment is made.
 
 
- 82 -

--------------------------------------------------------------------------------

 
 
In no case shall the Company or any of its Subsidiaries make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of, or any assets constituting a business
unit of, or make or maintain any other Investment in, any Person (other than one
or more Foreign Subsidiaries solely to the extent permitted under Section
9.7(b)(ii) and other than pursuant to Sections 9.7(b)(i), (b)(iii) or (k)) if
after giving effect thereto (i) Qualified Domestic Assets do not have a book
value at least equal to the Minimum Qualified Domestic Asset Amount or (ii) one
or more Subsidiaries which are not at the time Wholly-Owned Domestic Subsidiary
Guarantors (excluding ATS, ALC and Macrolink if and only so long as they do not
collectively own assets having a book value in excess of the Allowed Exclusion
Amount) individually or collectively own assets having a book value exceeding
the product of (i) 10.0% (expressed as a decimal) multiplied by (ii) the
aggregate book value of Consolidated Total Domestic Assets.
 
Section 9.8   [Reserved].
 
Section 9.9   Limitation on Dividends.  Declare any dividends on any shares of
any class of stock, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, retirement or
other acquisition of any shares of any class of stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Company or
any of its Subsidiaries; except that:
 
(a) Subsidiaries may pay dividends directly or indirectly to the Company or to
Wholly-Owned Domestic Subsidiaries and Foreign Subsidiaries may pay dividends
directly or indirectly to Foreign Subsidiaries which are directly or indirectly
wholly-owned by the Company;
 
(b) the Company and its Subsidiaries may pay or make dividends or distributions
to any holder of its capital stock in the form of additional shares of capital
stock of the same class and type;
 
(c) the Company may effect one or more Qualified Stock Repurchases if (i) no
Default or Event of Default has occurred or would occur after giving effect
thereto, (ii) the Company shall be in compliance with the financial covenants
set forth in Section 9.1 in each case calculated on a pro-forma basis as of the
last day of the fiscal quarter ending immediately preceding the date of such
Qualified Stock Repurchase for which the relevant financial information has been
delivered to the Lenders pursuant to Section 8.1 or 8.2, as applicable, giving
effect to such cash dividend or distribution as if it had been made on the first
day of the Measurement Period ending on the last day of such fiscal quarter and
(iii) for an aggregate consideration for all such purchases from and after the
Restatement Effective Date, aggregated with the total of all amounts paid under
Section 9.12(a)(v) if (but only if) at the time of any purchase the Secured
Leverage Ratio of the Company and its Consolidated Subsidiaries equals or
exceeds 2.75 to 1.00 (calculated on a pro forma basis as of the last day of the
fiscal quarter ending immediately preceding the date of any such Qualified Stock
Repurchase for which the relevant financial information has been delivered to
the Lenders pursuant to Section 8.1 or 8.2, as applicable, giving effect to such
Qualified Stock Repurchase as if it had been made on the first day of the
Measurement Period ending on the last day of such fiscal quarter), not exceeding
$150,000,000 in the aggregate after the Restatement Effective Date, which amount
shall be increased in the case of each such purchase if at the time such
purchase is made the Secured Leverage Ratio (calculated as aforesaid) is less
than 2.75 to 1.0, by any then remaining Available Amount; and
 
 
- 83 -

--------------------------------------------------------------------------------

 
 
(d) so long as no Default or Event of Default has occurred or would occur after
giving effect to such declaration or payment, the Company may declare and pay
cash dividends or cash distributions to any holders of its Equity Interests,
provided that, after giving effect thereto the Company (i) is in pro forma
compliance with the Total Leverage Ratio and the Interest Coverage Ratio at the
respective levels applicable thereto at such time in accordance with Section
9.1, as each such ratio so specified is reduced (in the case of Section 9.1(a))
or increased (in the case of Section 9.1(b)) by 0.50 to 1.00 from the applicable
levels set forth in Section 9.1, (ii) the Secured Leverage Ratio of the Company
and its Consolidated Subsidiaries is less than 2.50 to 1.00, in each case
calculated on a pro forma basis as of the last day of the fiscal quarter ending
immediately preceding the effective date of such cash dividend or distribution
for which the relevant financial information has been delivered to the Lenders
pursuant to Section 8.1 or 8.2, as applicable, giving effect to such cash
dividend or distribution as if it had been made on the first day of the
Measurement Period ending on the last day of such fiscal quarter, and (iii) each
such dividend or distribution is funded solely with any then remaining Available
Amount at the time such dividend or distribution is made.
 
Section 9.10   Transaction with Affiliates.  Enter into after the date hereof
any transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate except
(a) for transactions which are otherwise permitted under this Amended Agreement
and which are in the ordinary course of the Company’s or a Subsidiary’s business
and which are upon fair and reasonable terms no less favorable to the Company or
such Subsidiary than it would obtain in a hypothetical comparable arm’s length
transaction with a Person not an Affiliate, or (b) as permitted under Sections
9.2(b) and (i), Section 9.3(l), Sections 9.4(a), (c), (f) and (g), Section 9.5,
Section 9.6(c) and (d), Section 9.7 and Section 9.9, (c) transactions among the
Company and its Wholly-Owned Subsidiaries not prohibited under this Amended
Agreement or (d) as set forth on Schedule 9.10; provided that nothing in this
Section 9.10 shall prohibit the Company or its Subsidiaries from engaging in the
following transactions:  (x) the performance of the Company’s or any
Subsidiary’s obligations under any employment contract, collective bargaining
agreement, employee benefit plan, related trust agreement or any other similar
arrangement heretofore or hereafter entered into in the ordinary course of
business, (y) the payment of compensation to employees, officers, directors or
consultants in the ordinary course of business or (z) the maintenance of benefit
programs or arrangements for employees, officers or directors, including,
without limitation, vacation plans, health and life insurance plans, deferred
compensation plans, and retirement or savings plans and similar plans, in each
case, in the ordinary course of business.
 
Section 9.11   [Reserved].
 
Section 9.12   Other Indebtedness.
 
(a) Prepayments and Repayments of Indebtedness.  Prepay, redeem, purchase,
acquire, defease or otherwise satisfy prior to the scheduled maturity thereof in
any manner, or make any payment in violation of any subordination terms of, any
Indebtedness, except for:  (i) the repayment of the Obligations in accordance
with this Amended Agreement; (ii) the repayment to one or more Cash Management
Banks of Cash Management Obligations in accordance with one or more Cash
Management Agreements; (iii) the repayment to one or more Hedge Banks of Swap
Obligations in accordance with one or more Swap Contracts; (iv) regularly
scheduled or required repayments or redemptions of non-subordinated Indebtedness
permitted under Section 9.2; and (v) the optional repayments and prepayments of
an unlimited amount of Indebtedness permitted under Section 9.2 if, after giving
effect thereto, (A) no Default or Event of Default has occurred or would occur
after giving effect to such repayment or prepayment, and (B) the Company shall
be in compliance with the financial covenants set forth in Section 9.1 in each
case calculated on a pro-forma basis as of the last day of the fiscal quarter
ending immediately preceding the date of such repayment or prepayment for which
the relevant financial information has been delivered to the Lenders pursuant to
Section 8.1 or 8.2, as applicable, giving effect to such repayment or prepayment
as if it had been made on the first day of the Measurement Period ending on the
last day of such fiscal quarter; provided, however, that if, at the time of such
repayment or prepayment, the Secured Leverage Ratio of the Company and its
Consolidated Subsidiaries equals or exceeds 2.75 to 1.00 (calculated on a pro
forma basis as of the last day of the fiscal quarter ending immediately
preceding the date of any such repayment or prepayment for which the relevant
financial information has been delivered to the Lenders pursuant to Section 8.1
or 8.2, as applicable, giving effect to such repayment or prepayment as if it
had been made on the first day of the Measurement Period ending on the last day
of such fiscal quarter), then the total amount of all such payments and
prepayments made from and after the Existing Credit Agreement Effective Date,
aggregated with the total consideration paid or payable for all Qualified Stock
Repurchases made from and after Restatement Effective Date under Section 9.9(c),
shall not exceed $150,000,000.
 
 
- 84 -

--------------------------------------------------------------------------------

 
 
(b) Senior Notes Documents.  Waive or otherwise relinquish any of its rights or
causes of action arising under or arising out of the terms of the Senior Notes
or consent to any amendment, modification or supplement to the terms of the
Senior Notes or the Senior Note Documents that is adverse to the interests of
the Lenders except with the consent of the Required Lenders.
 
Section 9.13   Fiscal Year.  Permit the fiscal year of the Company to end on a
day other than December 31, unless the Company shall have given at least 45 days
prior written notice to the Administrative Agent.
 
Section 9.14   [Reserved].
 
Section 9.15   Limitation on Guarantees.  The Company will not permit any
Subsidiary to, directly, or indirectly, incur or assume any guarantee of any
Indebtedness of any other entity, unless such Subsidiary is already a Credit
Party or contemporaneously therewith, effective provision is made to guarantee
the Finance Obligations equally and ratably with (or on a senior secured basis
to, if applicable) such other Indebtedness for so long as such other
Indebtedness is so guaranteed.  Any guarantee required to be given under this
Section 9.15 shall be pursuant to the Guaranty or another similar agreement in
form and substance satisfactory to the Administrative Agent.
 
Section 9.16   Independence of Covenants.  All covenants contained herein shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that such action or condition would
be permitted by an exception to, or otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default if such action is
taken or condition exists.
 
ARTICLE X
EVENTS OF DEFAULT
 
Section 10.1   Events of Default.  Upon the occurrence of any of the following
events:
 
(a) the Company shall fail (i) to pay any principal of any Loan when due in
accordance with the terms hereof or thereof or to reimburse the Issuing Lender
in accordance with Section 2.6 or (ii) to pay any interest on any Loan or any
other amount payable hereunder within three Business Days after any such
interest or other amount becomes due in accordance with the terms thereof or
hereof; or
 
 
- 85 -

--------------------------------------------------------------------------------

 
 
(b) any representation or warranty made or deemed made by any Credit Party in
any Credit Document or which is contained in any certificate, guarantee,
document or financial or other statement furnished under or in connection with
this Amended Agreement shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; or
 
(c) the Company shall default in the observance or performance of any agreement
contained in Sections 8.1, 8.2, 8.8, 8.9, 8.10, or Article IX of this Amended
Agreement, provided that, with respect to any default in the observance or
performance of any agreement contained in Sections 8.2(c) through (e), 8.8 and
8.9(ii) through (vi), such default shall continue unremedied for a period of 10
days; or
 
(d) any Credit Party shall default in the observance or performance of any other
term, covenant, or agreement contained in any Credit Document, and such default
shall continue unremedied for a period of 30 days; or
 
(e) the Company or any of its Subsidiaries shall (i) default in any payment of
principal of or interest on any Indebtedness (other than the Loans, the
Revolving L/C Obligations and any intercompany debt (which, if any such
intercompany debt consists of loans or advances to the Company or to one or more
Subsidiary Guarantors, is subordinated to the Finance Obligations on the terms
and conditions set forth in Exhibit G)) or in the payment of any Contingent
Obligation, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Contingent Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or Contingent Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Contingent
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity, any applicable
grace period having expired, or such Contingent Obligation to become payable,
any applicable grace period having expired, provided that the aggregate
principal amount of all such Indebtedness and Contingent Obligations which would
then become due or payable as described in this Section 10.1(e) would equal or
exceed $25,000,000; or
 
(f) (i) the Company or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or the Company or any
such Subsidiary shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Company or any such
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Company or any such Subsidiary any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
the Company or any such Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Company or any such
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
(g) (i) any failure to meet the minimum funding standard (as defined in Section
302 of ERISA), whether or not waived, shall exist with respect to any Single
Employer Plan, (ii) a Reportable Event (other than a Reportable Event with
respect to which the 30-day notice requirement under Section 4043 of ERISA has
been waived) shall occur with respect to, or proceedings to have a trustee
appointed shall commence with respect to, or a trustee shall be appointed to
administer or to terminate, any Single Employer Plan, which Reportable Event or
institution of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, and, in the case of a Reportable Event,
such Reportable Event shall continue unremedied for ten days after notice of
such Reportable Event pursuant to Section 4043(a), (c) or (d) of ERISA is given
and, in the case of the institution of proceedings, such proceedings shall
continue for ten days after commencement thereof or (iii) any Single Employer
Plan shall terminate for purposes of Title IV of ERISA; and in each case in
clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions relating to such Single Employer Plans, if any,
could reasonably be expected to subject the Company or any of its Subsidiaries
to any tax, penalty or other liabilities which, individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect; or
 
(h) one or more judgments or decrees shall be entered against the Company or any
of its Subsidiaries involving in the aggregate a liability (not paid or fully
covered by insurance or indemnity) of $25,000,000 or more to the extent that all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within the time required by the terms of such judgment; or
 
(i) except as contemplated by this Amended Agreement, any guarantee of this
Amended Agreement given pursuant to the terms hereof shall cease, for any
reason, and in any material respect, to be in full force and effect or any
Credit Party shall so assert in writing; or
 
(j) except as contemplated by this Amended Agreement or as provided in Section
12.1, any Credit Party shall breach any covenant or agreement contained in any
Collateral Document with the effect that such Collateral Document shall cease to
be in full force and effect or the Lien granted thereby shall cease to be a
first priority Lien or any Collateral Document shall assert in writing that any
Collateral Document is no longer in full force and or effect or the Lien granted
thereby is no longer a first priority Lien; or
 
(k) a Change of Control shall occur;
 
then, and in any such event, (i) if such event is an Event of Default with
respect to the Company specified in clause (i) or (ii) of paragraph (f) above,
automatically (A) the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Amended
Agreement and the Loans shall immediately become due and payable, (B) all
obligations of the Company in respect of the Letters of Credit, although
contingent and unmatured, shall become immediately due and payable and the
Issuing Lender’s obligation to issue Letters of Credit shall immediately
terminate, and (C) and the obligation of the Company to Cash Collateralize the
Revolving L/C Obligations shall automatically become effective; and (ii) if such
event is any other Event of Default, so long as any such Event of Default shall
be continuing, either or both of the following actions may be taken: (A) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company declare the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit to be terminated forthwith, whereupon the Commitments and such
obligation shall immediately terminate; and (B) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice of default to the Company (x)
declare all or a portion of the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Amended Agreement and the Loans to be due
and payable forthwith, whereupon the same shall immediately become due and
payable, and (y) declare all or a portion of the obligations of the Company in
respect of the Letters of Credit, although contingent and unmatured, to be due
and payable forthwith, whereupon the same shall immediately become due and
payable and/or demand that the Company discharge any or all of the obligations
supported by the Letters of Credit by paying or prepaying any amount due or to
become due in respect of such obligations.  All payments under this Article X on
account of undrawn Letters of Credit shall be made by the Company directly to a
cash collateral account established by the Administrative Agent for such purpose
for application to the Company’s reimbursement obligations under Section 2.6 as
drafts are presented under the Letters of Credit, with the balance, if any, to
be applied to the Company’s obligations under this Amended Agreement and the
Loans as the Administrative Agent shall determine with the approval of the
Required Lenders.  Except as expressly provided above in this Article X,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.
 
 
- 87 -

--------------------------------------------------------------------------------

 
 
ARTICLE XI
THE SYNDICATION AGENTS, THE DOCUMENTATION AGENTS,
THE ADMINISTRATIVE AGENT; THE ISSUING LENDER
 
Section 11.1   Appointment.  Each Lender hereby irrevocably designates and
appoints Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA, Royal Bank of Canada, SunTrust Bank, UBS Securities LLC
and Wells Fargo Securities, LLC as the Syndication Agents of such Lender under
this Amended Agreement and acknowledges that the Syndication Agents, in their
respective capacity as such, shall have no duties or liabilities under the
Credit Documents.  Each Lender hereby irrevocably designates and appoints Morgan
Stanley MUFG Loan Partners, LLC, The Royal Bank of Scotland plc and TD Bank,
N.A. as the Documentation Agents of such Lender under this Amended Agreement and
acknowledges that the Documentation Agents, in their respective capacity as
such, shall have no duties or liabilities under the Credit Documents.  Each
Lender hereby irrevocably designates and appoints JPMCB as the Administrative
Agent under this Amended Agreement and irrevocably authorizes JPMCB as
Administrative Agent for such Lender to take such action on its behalf under the
provisions of the Credit Documents and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
the Credit Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Amended Agreement, none of the Agents shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the
Credit Documents or otherwise exist against any Agent.  The Borrower and each
other Credit Party acknowledges and agrees that the Agents, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Credit
Parties and their respective Affiliates, and neither any Agent nor any Lender
has any obligation to disclose any of such interests to the Borrower or any
other Credit Party or any of their respective Affiliates
 
Section 11.2   Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Amended Agreement and each of the other Credit
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  Without
limiting the foregoing, the Administrative Agent may appoint any of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Company and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such
functions.  None of the Agents shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care, except as otherwise provided in Section 11.3.
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
Section 11.3   Exculpatory Provisions.  Neither any Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact, Affiliates or
Subsidiaries shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with the Credit Documents
(except for its or such Person’s own gross negligence or willful misconduct to
the extent determined by a final, nonappealable judgment of a court of competent
jurisdiction), or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Credit Party or
any officer thereof contained in the Credit Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, the Credit Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Credit Documents or for any failure of any Credit Party to perform its
obligations thereunder.  None of the Agents shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, any Credit Document, or to
inspect the properties, books or records of any Credit Party.
 
Section 11.4   Reliance by Syndication Agents, Documentation Agents or
Administrative Agent.  Any Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, electronic
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by any Agent.  The Agents may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agents.  The
Agents shall be fully justified in failing or refusing to take any action under
any Credit Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, where unanimous consent of the Lenders is expressly
required hereunder, such Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Agents shall in all cases be fully protected in acting, or
in refraining from acting, under any Credit Document in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Notes.
 
Section 11.5   Notice of Default.  None of the Agents shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received written notice from a Lender or the
Company referring to this Amended Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that any Agent receives such a notice, such Agent shall promptly give notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders; provided that (i) the Administrative Agent shall not be required to
take any action that exposes the Administrative Agent to liability or that is
contrary to this Amended Agreement or applicable law and (ii) unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
Section 11.6   Non-Reliance on Syndication Agents, Documentation Agents,
Administrative Agent and Other Lenders.  Each Lender expressly acknowledges that
none of the Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or Affiliates has made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of the Credit Parties, shall be
deemed to constitute any representation or warranty by such Agent to any
Lender.  Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder, issue and participate in the Letters of Credit and
enter into this Amended Agreement.  Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under the Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Credit
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, none of the
Agents shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, financial condition,
assets, liabilities, net assets, properties, results of operations, value,
prospects and other condition or creditworthiness of the Credit Parties which
may come into the possession of any Agent or any of its officers, directors,
employees, agents, attorneys-in-fact, Affiliates or Subsidiaries.
 
 
- 89 -

--------------------------------------------------------------------------------

 
 
Section 11.7   Indemnification.  The Lenders severally agree to indemnify each
of the Agents in its capacity as such (to the extent not reimbursed by the
Credit Parties and without limiting the obligation of the Credit Parties to do
so), ratably according to the respective amounts of their respective Commitments
(or, to the extent such Commitments have been terminated, according to the
respective outstanding principal amounts of the Loans and obligations, and
whether as Issuing Lender or a Participating Lender, with respect to Letters of
Credit), in each case determined as of the time the applicable unreimbursed
expense, obligation, loss or other amount is sought, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including without limitation at any time following the payment of the
Loans) be imposed on, incurred by or asserted against any Agent in any way
relating to or arising out of the Credit Documents or any documents contemplated
by or referred to herein or the transactions contemplated hereby or any action
taken or omitted by any Agent under or in connection with any of the foregoing;
provided that (a) no Lender shall be liable for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from any Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction and (b) Lenders holding only
Incremental Term Loans shall not be required to so indemnify in respect of
matters relating to Letters of Credit (with such indemnity being provided solely
by Lenders holding Revolving Credit Commitments).  The agreements contained in
this Section 11.7 shall survive the payment of all amounts payable hereunder.
 
Section 11.8   Syndication Agent, Documentation Agent and Administrative Agent
in its Individual Capacity.  The Agents and their Affiliates and Subsidiaries
may make loans to, accept deposits from and generally engage in any kind of
business with the Credit Parties as though each Agent were not each Agent
hereunder.  With respect to its Loans made or renewed by it and any Letter of
Credit issued by or participated in by it, each of the Agents shall have the
same rights and powers, duties and liabilities under the Credit Documents as any
Lender and may exercise the same as though it were not an Agent and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacities.
 
Section 11.9   Successor Syndication Agent, Documentation Agent or
Administrative Agent.  Any Agent may resign as Agent upon 30 days’ notice to the
Lenders.  The resignation of any Syndication Agent shall be effective without
any further act or deed on the part of the former Syndication Agent.  The
resignation of any Documentation Agent shall be effective without any further
act or deed on the part of the former Documentation Agent.  If the
Administrative Agent shall resign as Administrative Agent under the Credit
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders which successor agent shall be approved by the
Company (which approval shall not be unreasonably withheld) whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Amended Agreement.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Article
XI shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under the Credit Documents.
 
 
- 90 -

--------------------------------------------------------------------------------

 
 
Any resignation by JPMCB as Administrative Agent pursuant to this Section shall
also constitute its resignation as an Issuing Lender and as the Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of JPMCB as a retiring Issuing
Lender and as the Swing Line Lender, (ii) JPMCB, as a retiring Issuing Lender
and as the Swing Line Lender, shall be discharged from all of its duties and
obligations in such capacities hereunder or under the other Credit Documents and
(iii) a successor Issuing Lender shall issue letters of credit in substitution
for the Letters of Credit, if any, issued by JPMCB outstanding at the time of
such succession or make other arrangements satisfactory to JPMCB as a retiring
Issuing Lender to effectively assume the obligations of JPMCB as issuer of such
Letters of Credit.
 
Section 11.10   Issuing Lender as Issuer of Letters of Credit.  Each Lender,
each Syndication Agent and each Documentation Agent hereby acknowledges that the
provisions of this Article XI shall apply to the Issuing Lender, in its capacity
as issuer of any Letter of Credit, in the same manner as such provisions are
expressly stated to apply to the Administrative Agent.
 
ARTICLE XII
MISCELLANEOUS
 
Section 12.1   Amendments and Waivers.  No Credit Document nor any terms thereof
may be amended, supplemented, waived or modified except in accordance with the
provisions of this Section 12.1.  With the written consent of the Required
Lenders, the Administrative Agent and the respective Credit Parties may, from
time to time, enter into written amendments, supplements or modifications to any
Credit Document for the purpose of adding any provisions to such Credit Document
to which they are parties or changing in any manner the rights of the Lenders or
of any such Credit Party or any other Person thereunder or waiving, on such
terms and conditions as the Administrative Agent may specify in such instrument,
any of the requirements of any such Credit Document or any Default or Event of
Default and its consequences; provided, however, that:
 
(i) no such waiver and no such amendment, supplement or modification shall (A)
extend the scheduled maturity of any Loan or scheduled installment of any
Incremental Term Loan or extend the expiry date of any Letter of Credit beyond
the Revolving Credit Termination Date, or reduce the rate or extend the time of
payment of interest thereon, or change the method of calculating interest
thereon, or reduce the amount or extend the time of payment of any fee payable
to the Lenders hereunder, or reduce or forgive the principal amount thereof, or
increase the amount of any Commitment of any Lender, without the consent of each
Lender directly affected thereby, or (B) amend, modify or waive any provision of
this Section 12.1 or the definition of Required Lenders, or alter the manner in
which payments of principal, interest, or other amounts hereunder shall be
applied as among the Lenders in the respective Facility (in which case, the
written consent of each Lender in the respective Facility shall be required), or
change the percentage of the Lenders required to waive a condition precedent
under Section 7.1 or waive or amend any other provision in any of the Credit
Documents which by their terms require all Lenders’ consent or consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under any Credit Document, or amend, modify or change all or any substantial
part of the Collateral or pledged assets granted hereunder, or amend, modify or
change the guarantee obligations of any material guarantor provided (or the
requirement that they be so provided) hereunder, in each case, without the
written consent of each Lender (unless otherwise specified in clause (B) of this
clause (i));
 
 
- 91 -

--------------------------------------------------------------------------------

 
 
(ii) no such waiver and no such amendment, supplement or modification shall
amend or waive (A) any mandatory prepayment of the Incremental Term Loans, if
any, under Section 5.6 or (B) the provisions of this Section 12.1(ii) or the
definition of “Required Term Lenders” without in each case the written consent
of the Required Term Lenders;
 
(iii) no such waiver and no such amendment, supplement or modification shall
amend, modify or waive any provision of Article XI without the written consent
of the Agents and the Issuing Lender; and
 
(iv) the Administrative Agent and the Borrower acting together may, without the
consent of any other Person, amend, modify or supplement this Amended Agreement
and any other Credit Document to cure any typographical error, mistake or
defect, to comply with local law or the advice of local counsel or to cause one
or more Credit Documents to be consistent with other Credit Documents.
 
Any such waiver and any such amendment, supplement or modification described in
this Section 12.1 shall apply equally to each of the Lenders and shall be
binding upon each Credit Party, the Lenders, each Agent and all future holders
of the Loans.  No waiver, amendment, supplement or modification of any Letter of
Credit shall extend the expiry date thereof without the written consent of the
Participating Lenders.  In the case of any waiver, the Company, the Lenders and
each Agent shall be restored to their former position and rights hereunder and
under the outstanding Loans, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
 
Section 12.2   Notices.  (a)  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when sent, confirmation of receipt received, addressed as follows in the
case of each Credit Party and the Administrative Agent, and as set forth on its
signature page hereto in the case of any Lender, or to such other address as may
be hereafter notified by the respective parties hereto and any future holders of
the Loans:
 
 
- 92 -

--------------------------------------------------------------------------------

 
 
The Company:
B/E Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL  33414
Attn:  Thomas P. McCaffrey, CFO
(or)
Ryan M. Patch, General Counsel
Telecopy:  (561) 791-3966
   
With a copy to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY  10022
Attn:  Maura O’Sullivan, Esq.
E-mail:  mosullivan@shearman.com
Telecopy:  (646) 848-7897
   
The Administrative Agent,
Collateral Agent and Issuing Lender:
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attn:  Linda Bryant
            Loan & Agency Services
Fax:  (713) 750-2892
Tel:  (713) 750-2494
     
and
 
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY  10017
Attn: Matthew Massie
          Credit Risk Management
Fax:  (212) 270-5100
Tel:  (212) 270-5432
   
With a copy of any notice sent to
the Administrative Agent or to the
Issuing Lender to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY  10004-1980
Attn:  Brian D. Murphy, Esq.
E-mail:  brian.murphy@friedfrank.com
Telecopy:  (212) 859-4000



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.7, 5.1, 5.3, 5.4, 5.5, and 5.6 shall
not be effective until received and provided, further that the failure to
provide the copies of notices to the Company provided for in this Section 12.2
shall not result in any liability to any Agent or any Lender.
 
(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPANY
MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, “Agent
Parties”) or any Indemnified Person or its Related Parties have any liability to
the Company, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s, an Indemnified
Person’s or its Related Parties’ transmission of Company Materials through
electronic telecommunications or other information transmission systems, except
for direct or “economic” (as such term is used in Title 18, United States Code,
Section 1030(g)) (as opposed to special, indirect, consequential or punitive)
losses, claims, damages, liabilities or expenses to the extent that such losses,
claims, damages, liabilities or expenses (x) are determined by a court of
competent jurisdiction by a final an nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party, Indemnified
Person or Related Party or (y) result from a claim brought by the Company or any
other Credit Party against an Agent Party, an Indemnified Person or a Related
Party for material breach of such Agent Party’s, Indemnified Person’s or Related
Party’s obligations hereunder or under any other Credit Document in respect of
Company Materials made available through electronic telecommunications or other
information transmission systems, if the Company or such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; provided, however, that in no
event shall any Agent Party, Indemnified Person or Related Party have any
liability to the Company, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to such direct or
“economic” damages).
 
 
- 93 -

--------------------------------------------------------------------------------

 
 
Section 12.3   No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
Section 12.4   Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Amended Agreement, the Letters of Credit and the Loans.
 
Section 12.5   Payment of Expenses; Indemnification.  (a)  The Company agrees:
 
(i) to pay or reimburse the Administrative Agent and the Lenders for all of
their reasonable out-of-pocket costs and expenses incurred in connection with
the development, preparation, execution, delivery, administration, amendment,
waiver and modification of, the Credit Documents and any other documents
prepared in connection herewith, and the consummation of the transactions
contemplated hereby and thereby and the syndication of the Loans under this
Amended Agreement, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent and one counsel to the
Lenders, subject to receipt of supporting documentation in reasonable detail;
 
(ii) to pay or reimburse each Lender and each Agent for all their costs and
expenses incurred in connection with, and to pay, indemnify, and hold each Agent
and each Lender harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever arising out of or in
connection with, the enforcement or preservation of any rights (including in any
workout proceedings, restructuring, standstill or forbearance providing relief
to the Credit Parties) under any Credit Document and any such other documents,
including, without limitation, reasonable out-of-pocket fees and disbursements
of counsel to each Agent and each Lender (including, but not limited to,
reasonable fees and expenses of one counsel to the Lenders and one local counsel
in each appropriate jurisdiction and expenses incurred in connection with
travel, courier, reproduction, printing and delivery expenses), incurred in
connection with the foregoing and in connection with advising the Administrative
Agent with respect to its rights and responsibilities under this Amended
Agreement and the documentation relating thereto, subject to receipt of
supporting documentation in reasonable detail (it being agreed that the Agents
and the Lenders shall have the right to employ separate counsel and the Company
shall bear the reasonable out-of-pocket fees, costs, and expenses of such
separate counsel if (A) the use of the selected counsel would present such
counsel with a conflict of interest or (B) the actual or potential defendants
in, or targets of, any such action include both the Company and the Agents
and/or a Lender, and such Agent or Lender shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to the Company or any other such Person);
 
 
- 94 -

--------------------------------------------------------------------------------

 
 
(iii) to pay, indemnify, and to hold each Agent and each Lender harmless from,
any and all recording and filing fees and any and all liabilities with respect
thereto, or resulting from any delay in paying such recording and filing fees,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, any Credit Document and any such other
documents; and
 
(iv) to pay, indemnify, and hold each Agent and each Lender (each, an
“Indemnified Person”) and their respective affiliates, officers, directors,
employees, trustees, advisors and agents (the affiliates, officers, directors,
employees, trustees, advisors and agents of any Indemnified Person are such
Indemnified Person’s “Related Parties”) harmless from and against any and all
other actual out-of-pocket liabilities, obligations, losses, damages (including
punitive damages), penalties, fines, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever (including, without
limitation, reasonable experts’ and consultants’ fees and reasonable fees and
disbursements of counsel and third party claims for personal injury or real or
personal property damage) which may be incurred by or asserted against any
Agent, the Lenders or the Related Parties (x) arising out of or in connection
with any investigation, litigation or proceeding related to this Amended
Agreement, the other Credit Documents, the proceeds of the Loans, or any of the
other transactions contemplated hereby or thereby, whether or not any Agent or
any of the Lenders is a party thereto, (y) with respect to any environmental
matters, any environmental compliance expenses and remediation expenses in
connection with the presence, suspected presence, release or suspected release
of any Materials of Environmental Concern in or into the air, soil, groundwater,
surface water or improvements at, on, about, under, or within the Properties, or
any portion thereof, or elsewhere in connection with the transportation of
Materials of Environmental Concern to or from the Properties, or (z) without
limiting the generality of the foregoing, by reason of or in connection with the
execution and delivery or transfer of, or payment or failure to make payments
under, Letters of Credit (it being agreed that nothing in this Section
12.5(iv)(z) is intended to limit the Company’s obligations pursuant to Section
2.6);
 
(all the foregoing, collectively, the “indemnified liabilities”), provided that
the Company shall have no obligation hereunder with respect to indemnified
liabilities of any Indemnified Person or its Related Parties arising from the
gross negligence or willful misconduct of such Indemnified Person or its Related
Parties as determined by a final, non-appealable judgment of a court of
competent jurisdiction.
 
 
- 95 -

--------------------------------------------------------------------------------

 
 
(b) To the fullest extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against any Indemnified
Person and its Related Parties on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof.
 
(c) The agreements in this Section 12.5 shall survive repayment of the Loans and
all other amounts payable hereunder.
 
(d) All amounts due under this Section 12.5 shall be payable promptly after
written demand therefor.
 
Section 12.6   Successors and Assigns; Participations; Purchasing
Lenders.  (a)  This Amended Agreement shall be binding upon and inure to the
benefit of the Company, the Lenders, the Agents, all future holders of the
Loans, and their respective successors and assigns, except that the Company may
not assign or transfer any of its rights or obligations under this Amended
Agreement without the prior written consent of each Lender.
 
(b) Any Lender other than any Conduit Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other financial institutions or Lender Affiliates (“Participants”)
participating interests in any Loan owing to such Lender, any participating
interest of such Lender in the Letters of Credit, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender hereunder and
under the other Credit Documents.  In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Amended Agreement to the other parties to this Amended Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Loan for all purposes
under this Amended Agreement and the other Credit Documents, the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Amended
Agreement and the other Credit Documents; provided, however, that such Lender
shall not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 12.1(i) that affects such
Participant.  The Company agrees that if amounts outstanding under this Amended
Agreement and the Loans are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Amended Agreement and any
Loan to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Amended Agreement or any Loan;
provided that such Participant shall only be entitled to such right of setoff if
it shall have agreed in the agreement pursuant to which it shall have acquired
its participating interest to share with the Lenders the proceeds thereof, as
provided in Section 12.7.  The Company also agrees that each Participant shall
be entitled to the benefits of Sections 5.12, 5.19, 5.20, 5.21 and 5.23 with
respect to its participation in the Letters of Credit and in the Commitments and
the Loans outstanding from time to time; provided that (x) no Participant shall
be entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred, (y) each Participant shall be subject to the
provisions of paragraph (c) of Section 5.20 and (z) a Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.23 unless the Company is notified of the participation interest sold
to such Participant and such Participant agrees, for the benefit of the Company,
to comply with Section 5.23(e) and (h) as through it were a Lender.
 
 
- 96 -

--------------------------------------------------------------------------------

 
 
(c) Any Lender other than any Conduit Lender may, in the ordinary course of its
business and in accordance with applicable law, with the prior written consent
of the Issuing Lender and the Swing Line Lender (in the case of the Revolving
Credit Facility, at any time sell to any Lender or any Affiliate or Lender
Affiliate thereof (including any Affiliate or Subsidiary of such transferor
Lender) and, with the prior written consent of the Company (subject to the
penultimate sentence of this clause (c)) and the Administrative Agent (which in
each case shall not be unreasonably withheld, conditioned, or delayed), sell to
one or more additional banks or financial institutions (an “Assignee”), all or
any part of its rights and obligations under this Amended Agreement, the Notes
and the other Credit Documents and, with respect to the Letters of Credit, such
Lender’s L/C Participating Interest, pursuant to an Assignment and Acceptance
executed by such Assignee, such assigning Lender (and by the Company, the
Administrative Agent, the Issuing Lender and the Swing Line Lender, to the
extent their consent is required), and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided that (A) each such sale
pursuant to this Section 12.6(c) of a Lender’s rights and obligations (I) to a
Person which is not then a Lender or an Affiliate or Lender Affiliate of a
Lender shall be of the entire remaining amount of the Assigning Lenders rights
and obligations or, if less than such entire remaining amount, of Commitments
and/or Loans of $5,000,000 (or in the case of any Incremental Term Loan
Commitments  and Incremental Term Loans, $1,000,000) or more unless otherwise
agreed by the Company and the Administrative Agent; and (II) to a Person which
is then a Lender or an Affiliate or Lender Affiliate of a Lender may be in any
amount and shall not require the consent of the Company or the Administrative
Agent, and (B) each Assignee which is a Foreign Lender shall comply with the
provisions of Section 5.23(e) and (h) hereof; and provided, further that the
foregoing shall not prohibit a Lender from selling participating interests in
accordance with Section 12.6(b) in all or any portion of its Commitments and/or
Loans (without duplication).  For purposes of clauses (A) and (B) of the first
proviso contained in the preceding sentence, the amount described therein shall
be aggregated in respect of each Lender and its Lender Affiliates, if any.  Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with the Commitments and Loans as set forth therein, and (y) the assigning
Lender thereunder shall, to the extent of the interest transferred, as reflected
in such Assignment and Acceptance, be released from its obligations under this
Amended Agreement (and, in the case of an Assignment and Acceptance covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Amended Agreement, such assigning Lender shall cease to be a party
hereto).  Such Assignment and Acceptance shall be deemed to amend this Amended
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Assignee and the resulting adjustment of Commitment Percentages
arising from the purchase by such Assignee of all or a portion of the rights and
obligations of such assigning Lender under this Amended
Agreement.  Notwithstanding anything herein to the contrary (and to the extent
permitted by law), after the occurrence and during the continuance of an Event
of Default any Lender may sell all or any part of its rights and obligations
under this Amended Agreement without the consent of the
Company.  Notwithstanding the foregoing, any Conduit Lender may assign at any
time to its designating Lender hereunder without the consent of the Company or
the Administrative Agent any or all of the Loans it may have funded hereunder
and pursuant to its designation agreement and without regard to the limitations
set forth in the first sentence of this Section 12.6(c).
 
(d) The Administrative Agent acting on behalf of and as agent for the Company,
shall maintain at the address of the Administrative Agent referred to in Section
12.2 a copy of each Assignment and Acceptance delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitment of, the principal amount of any Swing Line Loans, Revolving
Credit Loans and Incremental Term Loans, if any owing to, and if such Lender has
any Revolving Credit Commitment, the L/C Participating Interests of, each Lender
from time to time.  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Company, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of the Loans or L/C Participating Interests recorded therein for all
purposes of this Amended Agreement, notwithstanding any notice to the
contrary.  The Register shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.  No assignment shall be effective for purposes of this Amended Agreement
unless it has been recorded in the Register as provided in this paragraph.
 
 
- 97 -

--------------------------------------------------------------------------------

 
 
(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and by the Company, the Issuing Lender, the Swing Line
Lender and the Administrative Agent to the extent required hereby), together
with payment to the Administrative Agent of a registration and processing fee of
$3,500 (which fee the Company shall have no obligation to pay and which fee may
be waived by the Administrative Agent in its discretion), the Administrative
Agent shall (i) promptly accept such Assignment and Acceptance and (ii) on the
effective date determined pursuant thereto, record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lenders and the Company.
 
(f) If, pursuant to this Section 12.6, any interest in this Amended Agreement or
any Loan or Letter of Credit is transferred to any Transferee which would be a
Foreign Lender upon the effectiveness of such transfer, the assigning Lender
shall cause such Transferee, concurrently with the effectiveness of such
transfer, (i) to represent to the assigning Lender (for the benefit of the
assigning Lender, the Administrative Agent and the Company) that under
applicable law and treaties no Taxes will be required to be withheld by the
Administrative Agent, the Company or the assigning Lender with respect to any
payments to be made to such Transferee in respect of the Loans or L/C
Participating Interests, (ii) to furnish to the assigning Lender (and, in the
case of any Assignee registered in the Register, the Administrative Agent and
the Company) such Internal Revenue Service Forms required to be furnished
pursuant to Section 5.23(e) and (h) and (iii) to agree (for the benefit of the
assigning Lender, the Administrative Agent and the Company) to be bound by the
provisions of Section 5.23(e) and (h).
 
(g) For avoidance of doubt, the parties to this Amended Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment (i) by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law and (ii) by a Lender or a Lender
Affiliate which is a fund to its trustee in support of its obligations to its
trustee; provided that any transfer of Loans or Notes upon, or in lieu of,
enforcement of or the exercise of remedies under any such pledge shall be
treated as an assignment thereof which shall not be made without compliance with
the requirements of this Section 12.6.
 
(h) The Company, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in paragraph (h) above.
 
(i) Each of the Company, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however
(i) that each Lender designating any Conduit Lender hereby agrees to indemnify,
save and hold harmless each other party hereto for any loss, cost, damage or
expense arising out of its inability to institute such a proceeding against such
Conduit Lender during such period forbearance and (ii) the foregoing shall not
prohibit or limit the ability of any such Person to file claims against a
Conduit Lender in connection with any such proceeding.
 
 
- 98 -

--------------------------------------------------------------------------------

 
 
Section 12.7   Adjustments; Set-off.  (a)  Except to the extent that this
Amended Agreement expressly provides for payments to be allocated to a
particular Lender or Lenders, if any Lender (a “Benefitted Lender”) shall at any
time receive any payment of all or part of any of its Revolving Credit Loans
(other than payment of Swing Line Loans), Incremental Term Loans or L/C
Participating Interests, as the case may be, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 10.1(f),
or otherwise) in a greater proportion than any such payment to and collateral
received by any other Lender, if any, in respect of such other Lender’s
Revolving Credit Loans, Incremental Term Loans or L/C Participating Interests,
as the case may be, or interest thereon, such Benefitted Lender shall purchase
for cash from the other Lenders such portion of each such other Lender’s
Revolving Credit Loans, Incremental Term Loans or L/C Participating Interests,
as the case may be, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  The
Company agrees that each Lender so purchasing a portion of another Lender’s
Loans and/or L/C Participating Interests may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.  The
Administrative Agent shall promptly give the Company notice of any set-off,
provided that the failure to give such notice shall not affect the validity of
such set-off.
 
(b) Upon the occurrence and during the continuance of an Event of Default
specified in Section 10.1(a) or 10.1(f), each Agent and each Lender are hereby
irrevocably authorized at any time and from time to time without notice to the
Company, any such notice being hereby waived by the Company, to set off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Agent or
such Lender to or for the credit or the account of the Company or any part
thereof in such amounts as such Agent or such Lender may  elect, on account of
the liabilities of the Company hereunder and under the other Credit Documents
and claims of every nature and description of such Agent or such Lender against
the Company in any currency, whether arising hereunder, or otherwise, under any
other Credit Document as such Agent or such Lender may elect, whether or not
such Agent or such Lender has made any demand for payment and although such
liabilities and claims may be contingent or unmatured.  Each Agent and each
Lender shall notify the Company promptly of any such setoff made by it and the
application made by it of the proceeds thereof, provided that the failure to
give such notice shall not affect the validity of such setoff and
application.  The rights of each Agent and each Lender under this paragraph are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Agent or such Lender may have.
 
Section 12.8   Counterparts.  This Amended Agreement may be executed by one or
more of the parties to this Amended Agreement on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Amended
Agreement signed by all the parties shall be lodged with the Company and the
Administrative Agent.
 
 
- 99 -

--------------------------------------------------------------------------------

 
 
Section 12.9   Integration.  This Amended Agreement and the other Credit
Documents represent the entire agreement of the Credit Parties, the Agents and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by any Agent or any
Lender relative to the subject matter hereof or thereof not expressly set forth
or referred to herein or in the other Credit Documents.
 
Section 12.10   GOVERNING LAW; NO THIRD PARTY RIGHTS.  THIS AMENDED AGREEMENT
AND THE LOANS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDED
AGREEMENT AND THE LOANS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.  THIS AMENDED
AGREEMENT IS SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND, EXCEPT AS SET FORTH IN SECTION 12.6, NO OTHER
PERSONS SHALL HAVE ANY RIGHT, BENEFIT, PRIORITY OR INTEREST UNDER, OR BECAUSE OF
THE EXISTENCE OF, THIS AMENDED AGREEMENT.
 
Section 12.11   SUBMISSION TO JURISDICTION; WAIVERS.  (a)  EACH PARTY TO THIS
AMENDED AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY:
 
(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AMENDED AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;
 
(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
 
(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 12.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND
 
(iv) AGREES THAT NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.
 
(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDED AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDED AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
- 100 -

--------------------------------------------------------------------------------

 
 
Section 12.12   Acknowledgements.  The Company hereby acknowledges that:
 
(i) none of the Agents or any Lender has any fiduciary relationship to any
Credit Party, and the relationship between the Agents and the Lenders, on the
one hand, and the Credit Parties, on the other hand, is solely that of creditor
and debtor; and
 
(ii) no joint venture exists among the Lenders or among any Credit Parties and
the Lenders.
 
Section 12.13   Confidentiality.  (a)  Each of the Administrative Agent, the
Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority, (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Amended Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Amended Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any Assignee of or Participant in, or any
prospective Assignee of or Participant in, any of its rights or obligations
under this Amended Agreement or (B) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction or securitization relating
to the Company and its obligations, (g) with the consent of the Company or (vii)
to the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential; provided, further,
that, in the case of clauses (ii) and (iii) (other than in connection with
routine regulatory examinations), unless specifically prohibited by applicable
law, court order or the applicable regulatory authority, each Lender and the
Administrative Agent shall use its commercially reasonable efforts to notify the
Company of any such non-public information prior to disclosure hereof.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AMENDED AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
 
- 101 -

--------------------------------------------------------------------------------

 
 
(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AMENDED AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
Section 12.14   USA Patriot Act.  Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it may be required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Lender to identify the Company in accordance with the
Patriot Act.
 


 
[Signature Pages Follow]
 
 
- 102 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amended Agreement to be
duly executed and delivered in New York, New York by their proper and duly
authorized officers as of the day and year first above written.
 
 

  B/E AEROSPACE, INC.                                     By:  /s/ Alexander
Kim        Name:  Alexander Kim        Title:  Asst. Secretary  

 
 
S-1

--------------------------------------------------------------------------------

 
 

  JPMORGAN CHASE BANK, N.A.,    as Administrative Agent, Issuing Lender and   
as a Lender                    By:  /s/ Matthew H. Massie        Name:  Matthew
H. Massie       Title:  Managing Director   

 
 
S-2

--------------------------------------------------------------------------------

 
 

  CITIGROUP GLOBAL MARKETS INC.,    as a Syndication Agent                   
By:  /s/ Barbara Matas        Name:  Barbara Matas       Title:  Managing
Director                Address for Notices:        388 Greenwich St. – Floor
34    New York, NY 10013    Attention: Brian Reed    T: 212-816-8514 

 
 
S-3

--------------------------------------------------------------------------------

 
 

  CREDIT SUISSE SECURITIES (USA) LLC,    as Syndication Agent                   
By:  /s/ William B. Young        Name:  William B. Young       Title:  Director 
              Address for Notices:        Credit Suisse Securities (USA) LLC   
Eleven Madison Avenue    New York, New York 10010    Attention:  William B.
Young    Telecopy:  +1 212 322 0386    Email: bill.young@credit-suisse.com 

 
 
S-4

--------------------------------------------------------------------------------

 
 

  GOLDMAN SACHS BANK USA,    as Syndication Agent and a Lender                 
  By:  /s/ Mark Walton         Name:  Mark Walton       Title:  Authorized
Signatory                Address for Notices:        200 West Street   New York,
NY 10282   Attention:  Michelle Latzoni    Telecopy:  917-977-3966 

 
 
S-5

--------------------------------------------------------------------------------

 
 

  ROYAL BANK OF CANADA, as Syndication Agent and a Lender                   
By:  /s/ Scott Umbs        Name:  Scott Umbs       Title:  Authorized Signatory 
              Address for Notices:        Three World Financial Center    200
Vesey St    New York, NY  10281    Attention:  Richard Smith    Telecopy:  (212)
428-6201 

 
 
S-6

--------------------------------------------------------------------------------

 
 

  SUNTRUST BANK,    as Syndication Agent and as a Lender                    By: 
/s/ David Simpson         Name:  David Simpson       Title:  Vice President     
          Address for Notices:        3333 Peachtree Road, NE, 8th floor   
Atlanta, GA  30326    Attention:  David Simpson    Telecopy:  404.439.7409 

 
 
S-7

--------------------------------------------------------------------------------

 
 

  UBS SECURITIES LLC,    as Syndication Agent                    By:  /s/ Irja
R. Otsa         Name:  Irja R. Otsa       Title:  Attorney-in-Fact             
  By:  /s/ Mary E. Evans        Name:  Mary E. Evans        Title: 
Attorney-in-Fact                Address for Notices:        677 Washington Blvd 
  Stamford, Connecticut 06901    Attention: Banking Products Services   
Telecopy: (203) 719-3390

 
 
S-8

--------------------------------------------------------------------------------

 
 

  WELLS FARGO SECURITIES, LLC,    as Syndication Agent                    By: 
/s/ R. Langdon Holzman         Name:  R. Langdon Holzman       Title:  Director 
              Address for Notices:        Wells Fargo Securities, LLC    301 S.
College Street    Charlotte, NC  28202   
Attention:
  Telecopy: 

 
 
S-9

--------------------------------------------------------------------------------

 
 

  THE ROYAL BANK OF SCOTLAND PLC, as   Documentation Agent and a Lender        
            By:  /s/ L. Peter Yetman          Name:  L. Peter Yetman      
Title:  Director                Address for Notices:        The Royal Bank of
Scotland plc    600 Washington Boulevard    Stamford, CT  06901   
Attention:  Adam Christian
  Email: GBMUSCOCLendingOperations@rbs.com    Telecopy:  203-873-5019

 
 
S-10

--------------------------------------------------------------------------------

 
 

  TD BANK, N.A., as Documentation Agent and a Lender                    By:  /s/
Bernadette Collins        Name:  Bernadette Collins       Title:  Senior Vice
President   

 
 
S-11

--------------------------------------------------------------------------------

 
 

  WELLS FARGO BANK, N.A., as a Lender                    By:  /s/ M. Walker
Duval         Name:  M. Walker Duval       Title:  Senior Vice President       
        Address for Notices:        Wells Fargo Bank, N.A.    980 N. Federal
Highway    Boca Raton, FL 33432       
Attention:
  Telecopy:

 
 
S-12

--------------------------------------------------------------------------------

 
 

  CITIBANK, N.A., as a Lender                    By:  /s/ Barbara Matas       
Name:  Barbara Matas       Title:  Vice President                Address for
Notices:        388 Greenwich St. – Floor 34    New York, NY  10013   
Attention:  Brian Reed   
Telecopy:  212-816-8514

 
 
S-13

--------------------------------------------------------------------------------

 
 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender                    By: 
/s/ James Moran         Name:  James Moran       Title:  Managing Director     
          By:  /s/ Stephan Brechtbuehl        Name:  Stephan Brechtbuehl       
Title:  Assistant Vice President                Address for Notices:       
Credit Suisse AG, New York Branch    Mr. Karl Struder    Eleven Madison Avenue 
 
New York 10010 3629, NY
      Attention:  Karl Studer    Telecopy:  212 743 1894   Email:
Karl.studer@credit-suisse.com 

 
 
S-14

--------------------------------------------------------------------------------

 
 

  UBS LOAN FINANCE LLC, as a Lender                    By:  /s/ Irja R. Otsa   
    Name:  Irja R. Otsa       Title:  Associate Director               By:  /s/
Mary E. Evans       Name:  Mary E. Evans       Title:  Associate Director      
        Address for Notices:        677 Washington Blvd.    Stamford,
Connecticut 06901        Attention:  Banking Products Services   
Telecopy:  (203) 719-3390

 
 
S-15

--------------------------------------------------------------------------------

 
 

  U.S. BANK N.A., as a Lender                    By:  /s/ Michael P. Dickman   
    Name:  Michael P. Dickman       Title:  Vice President               Address
for Notices:        425 Walnut Street, 8th Floor    Cincinnati, OH  45202       
Attention:  Michael P. Dickman
  Telecopy:  513-632-4794

 
 
S-16

--------------------------------------------------------------------------------

 
 

  BRANCH BANKING & TRUST COMPANY, as a Lender                    By:  /s/ Taylor
R. Beringer        Name:  Taylor R. Beringer       Title:  Banking Officer     
          Address for Notices:        200 W 2nd Street    Winston-Salem, NC
27101       
Attention:  Connie Arrington
  Telecopy:  336-733-2740

 
 
S-17

--------------------------------------------------------------------------------

 
 

  CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender                    By:  /s/
Ron Walker         Name:  Ron Walker       Title:  SVP               Address for
Notices:        Capital One Leverage Finance Corp.    275 Broadhollow Road   
Melville, NY  11747       
Attention:
  Telecopy:  (800) 986-0323

 
 
S-18

--------------------------------------------------------------------------------

 
 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender                    By:  /s/ Jose
Mazariegos         Name:  Jose Mazariegos       Title:  Senior Vice President   
            Address for Notices:        Jose Vicente Mazariegos Zuniga    PNC
Bank, National Association    200 East Broward Blvd., Suite 920   
Fort Lauderdale, FL  33301
  Telephone:  954-745-1189   Email address: jose.mazariegos@pnc.com   Telecopy:
954-760-9921 

 
 
S-19

--------------------------------------------------------------------------------

 
 

  SUMITOMO MITSUI BANKING CORPORATION, as a Lender                    By:  /s/
David W. Kee        Name:  David W. Kee       Title: 
Managing Director
              Address for Notices:        277 Park Avenue    New York,
NY  10172    Attention:  James Fox   
Telecopy:  212-224-4384

 
 
S-20

--------------------------------------------------------------------------------

 
 

  FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH,   as a Lender                  
  By:  /s/ Jason Lee        Name:  Jason Lee       Title:  VP & General Manager
              Address for Notices:        750 3rd Ave, 34th Floor    New York,
NY  10017    Attention:  Jason Lee   
Telecopy:  212-599-6133

 
 
S-21

--------------------------------------------------------------------------------

 
 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender                    By: 
/s/ Adrienne Young         Name:  Adrienne Young       Title:  Vice President   
            Address for Notices:        Loan Operations Department    BTMU
Operations Office for the Americas    C/O The Bank of Tokyo-Mitsubishi UFJ,
Ltd.   
1251 Avenue of the Americas, 12th Floor
  New York, NY  10020-1104   Attention:  Dolores Ruland    Telephone No.:
201-413-8629    Telecopy:  201-521-2304    201-521-2305 

 
 
S-22

--------------------------------------------------------------------------------

 
 

  MORGAN STANLEY BANK, N.A., as a Lender                    By:  /s/ Michael
King         Name:  Michael King       Title:  Authorized Signatory            
  Address for Notices:        1300 Thames Street Wharf, 4th floor    Baltimore,
MD  21231    Attention:  Morgan Stanley Loan Servicing  
Telecopy:  718-233-2140

 
 
S-23